Exhibit 10.1

 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

EXECUTION VERSION

 

UNITED NATURAL FOODS, INC.,

UNITED NATURAL FOODS WEST, INC.

and certain other Subsidiaries from time to time,

as U.S. Borrowers

 

and

 

UNFI CANADA, INC.,

as Canadian Borrower

 

 

 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Dated as of April 29, 2016

 

U.S.$900,000,000.00

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

BANK OF AMERICA, N.A. (acting through its Canada branch),

as Canadian Agent

 

JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

ROYAL BANK OF CANADA, TD BANK N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

and

 

BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A.,
and U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS; RULES OF CONSTRUCTION

2

 

 

 

1.1.

Definitions

2

 

 

 

1.2.

Accounting Terms

36

 

 

 

1.3.

Uniform Commercial Code

36

 

 

 

1.4.

Certain Matters of Construction

36

 

 

 

1.5.

Conversions of Canadian Dollars

37

 

 

 

1.6.

Collateral Located in the Province of Québec

37

 

 

 

SECTION 2.

CREDIT FACILITIES

38

 

 

 

2.1.

Commitments

38

 

 

 

2.2.

[Intentionally Omitted.]

41

 

 

 

2.3.

Letter of Credit Facility

41

 

 

 

SECTION 3.

INTEREST, FEES AND CHARGES

44

 

 

 

3.1.

Interest

44

 

 

 

3.2.

Fees

46

 

 

 

3.3.

Computation of Interest, Fees, Yield Protection

46

 

 

 

3.4.

Reimbursement Obligations

47

 

 

 

3.5.

Illegality

47

 

 

 

3.6.

Inability to Determine Rates

48

 

 

 

3.7.

Increased Costs; Capital Adequacy

48

 

 

 

3.8.

Mitigation

49

 

 

 

3.9.

Funding Losses

49

 

 

 

3.10.

Maximum Interest

50

 

 

 

SECTION 4.

LOAN ADMINISTRATION

50

 

 

 

4.1.

Manner of Borrowing and Funding Loans

50

 

 

 

4.2.

Defaulting Lender

52

 

 

 

4.3.

Number and Amount of Applicable Offered Rate Loans; Determination of Rate

53

 

 

 

4.4.

Borrower Agent

54

 

 

 

4.5.

One Obligation; Limitation on Obligations of Canadian Borrower

54

 

 

 

4.6.

Effect of Termination

54

 

 

 

SECTION 5.

PAYMENTS

54

 

i

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.1.

General Payment Provisions

54

 

 

 

5.2.

Repayment of Loans

55

 

 

 

5.3.

[Intentionally Omitted.]

55

 

 

 

5.4.

Payment of Other Obligations

55

 

 

 

5.5.

Marshaling; Payments Set Aside

55

 

 

 

5.6.

Application and Allocation of Payments

55

 

 

 

5.7.

Application of Payments

57

 

 

 

5.8.

Loan Account; Account Stated

57

 

 

 

5.9.

Taxes

57

 

 

 

5.10.

Lender Tax Information

59

 

 

 

5.11.

Nature and Extent of Each Borrower’s Liability

60

 

 

 

SECTION 6.

CONDITIONS PRECEDENT

63

 

 

 

6.1.

Conditions Precedent to Amendment and Restatement

63

 

 

 

6.2.

Conditions Precedent to All Credit Extensions

64

 

 

 

SECTION 7.

COLLATERAL

65

 

 

 

7.1.

Grant of Security Interest

65

 

 

 

7.2.

Lien on Deposit Accounts; Cash Collateral

66

 

 

 

7.3.

[Intentionally Omitted.]

67

 

 

 

7.4.

Other Collateral

67

 

 

 

7.5.

Limitations

67

 

 

 

7.6.

Further Assurances

67

 

 

 

SECTION 8.

COLLATERAL ADMINISTRATION

67

 

 

 

8.1.

Borrowing Base Certificates

67

 

 

 

8.2.

Administration of Accounts

67

 

 

 

8.3.

Administration of Inventory

68

 

 

 

8.4.

[Intentionally Omitted.]

69

 

 

 

8.5.

Cash Management; Administration of Deposit Accounts

69

 

 

 

8.6.

General Provisions

70

 

 

 

8.7.

Power of Attorney

71

 

 

 

SECTION 9.

REPRESENTATIONS AND WARRANTIES

71

 

ii

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.1.

General Representations and Warranties

71

 

 

 

9.2.

Complete Disclosure

77

 

 

 

SECTION 10.

COVENANTS AND CONTINUING AGREEMENTS

77

 

 

 

10.1.

Affirmative Covenants

77

 

 

 

10.2.

Negative Covenants

81

 

 

 

10.3.

Financial Covenant

86

 

 

 

SECTION 11.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

87

 

 

 

11.1.

Events of Default

87

 

 

 

11.2.

Remedies upon Default

88

 

 

 

11.3.

License

89

 

 

 

11.4.

Setoff

89

 

 

 

11.5.

Remedies Cumulative; No Waiver

90

 

 

 

SECTION 12.

AGENTS

90

 

 

 

12.1.

Appointment, Authority and Duties of Agents

90

 

 

 

12.2.

Agreements Regarding Collateral and Borrower Materials

92

 

 

 

12.3.

Reliance By Agents

93

 

 

 

12.4.

Action Upon Default

93

 

 

 

12.5.

Ratable Sharing

94

 

 

 

12.6.

Indemnification

94

 

 

 

12.7.

Limitation on Responsibilities of Agents

94

 

 

 

12.8.

Successor Agents and Co-Agents

95

 

 

 

12.9.

Due Diligence and Non-Reliance

95

 

 

 

12.10.

Remittance of Payments and Collections

96

 

 

 

12.11.

Individual Capacities

96

 

 

 

12.12.

Agent Titles

97

 

 

 

12.13.

Bank Product Providers

97

 

 

 

12.14.

No Third Party Beneficiaries

97

 

 

 

SECTION 13.

BENEFIT OF AGREEMENT; ASSIGNMENTS

97

 

 

 

13.1.

Successors and Assigns

97

 

 

 

13.2.

Participations

97

 

iii

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

13.3.

Assignments

98

 

 

 

13.4.

Replacement of Certain Lenders

99

 

 

 

SECTION 14.

MISCELLANEOUS

100

 

 

 

14.1.

Consents, Amendments and Waivers

100

 

 

 

14.2.

Indemnity

101

 

 

 

14.3.

Notices and Communications

101

 

 

 

14.4.

Performance of Borrowers’ Obligations

102

 

 

 

14.5.

Credit Inquiries

102

 

 

 

14.6.

Severability

102

 

 

 

14.7.

Cumulative Effect; Conflict of Terms

103

 

 

 

14.8.

Counterparts; Execution

103

 

 

 

14.9.

Time is of the Essence

103

 

 

 

14.10.

Relationship with Lenders

103

 

 

 

14.11.

No Advisory or Fiduciary Responsibility

103

 

 

 

14.12.

Confidentiality

104

 

 

 

14.13.

Judgment Currency

104

 

 

 

14.14.

GOVERNING LAW

104

 

 

 

14.15.

Consent to Forum

105

 

 

 

14.16.

Waivers by Borrowers

105

 

 

 

14.17.

Patriot Act Notice

105

 

 

 

14.18.

Existing Credit Agreement

105

 

 

 

14.19.

Pari Passu Treatment

106

 

 

 

14.20.

NO ORAL AGREEMENT

107

 

iv

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

U.S. Revolver Note

 

Exhibit B

Canadian Note

 

Exhibit C

Assignment and Acceptance

 

Exhibit D

Assignment Notice

 

 

 

 

Schedule 1.1(a)

U.S. Revolver Commitments and Canadian Commitments of Lenders

 

Schedule 1.1(b)

Fiscal Periods; Fiscal Quarters

 

Schedule 2.3.1

Existing Letters of Credit

 

Schedule 8.6.1

Business Locations

 

Schedule 9.1.4

Names and Capital Structure

 

Schedule 9.1.11

Patents, Trademarks, Copyrights and Licenses

 

Schedule 9.1.14

Environmental Matters

 

Schedule 9.1.15

Restrictive Agreements

 

Schedule 9.1.16

Litigation

 

Schedule 9.1.18

Pension Plans

 

Schedule 9.1.20

Labor Contracts

 

Schedule 9.1.25

Assets and Debt of the Excluded Subsidiary

 

Schedule 10.2.1

Existing Debt

 

Schedule 10.2.2

Existing Liens

 

Schedule 10.2.5

Existing Investments

 

Schedule 10.2.17

Existing Affiliate Transactions

 

 

v

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
April 29, 2016, among UNITED NATURAL FOODS, INC., a Delaware corporation
(“UNFI”), UNITED NATURAL FOODS WEST, INC., a California corporation (“UNFW”),
and certain Subsidiaries of UNFI party hereto from time to time that become
borrowers pursuant to Section 10.1.9 (each such Subsidiary, together with UNFI
and UNFW, collectively, “U.S. Borrowers”), UNFI CANADA, INC., a corporation
organized under the Canada Business Corporations Act (“Canadian Borrower” and,
together with U.S. Borrowers, collectively, “Borrowers”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), BANK OF AMERICA, N.A., a national banking association, as
administrative agent for the Lenders (“Administrative Agent”), BANK OF AMERICA,
N.A. (acting through its Canada branch), as Canadian agent for the Lenders
(“Canadian Agent”), JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL
ASSOCIATION, as Co-Syndication Agents, ROYAL BANK OF CANADA, TD BANK N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents, and BANK OF
AMERICA, N.A., JPMORGAN CHASE BANK, N.A., and U.S. BANK NATIONAL ASSOCIATION, as
Joint Lead Arrangers and Joint Bookrunners.

 

R E C I T A L S:

 

WHEREAS, pursuant to a certain Second Amended and Restated Loan and Security
Agreement, dated as of May 24, 2012, among UNFI, UNFW and Canadian Borrower
(collectively, “Existing Borrowers”), the lenders party thereto (“Existing
Lenders”) and Administrative Agent (the “Existing Credit Agreement”), Existing
Lenders agreed to provide (subject to the terms set forth therein) a revolving
credit facility to Existing Borrowers, including a subfacility available in
Canadian Dollars to Canadian Borrower;

 

WHEREAS, U.S. Borrowers have requested that U.S. Revolver Lenders increase the
U.S. Revolver Commitments from $550,000,000 to $850,000,000, and U.S. Revolver
Lenders are willing to provide such increased U.S. Revolver Commitments on the
terms and conditions set forth in this Agreement;

 

WHEREAS, Canadian Borrower has requested that Canadian Lenders continue to
maintain the Canadian Commitments of $50,000,000, and Canadian Lenders are
willing to maintain such Canadian Commitments on the terms and conditions set
forth in this Agreement;

 

WHEREAS, Borrowers wish to continue and reaffirm the grant of liens and security
interests by Borrowers in favor of the Applicable Agent, for the benefit of the
applicable Secured Parties, and, to the extent not covered in the Existing
Credit Agreement, grant liens in favor of the Applicable Agent for the benefit
of the Applicable Agent and the other applicable Secured Parties; and

 

WHEREAS, the parties hereto wish to amend, restate and supersede the Existing
Credit Agreement in its entirety as more fully set forth herein.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SECTION 1.        DEFINITIONS; RULES OF CONSTRUCTION

 

1.1.         Definitions.  As used herein, the following terms have the meanings
set forth below:

 

Account: as defined in the UCC or PPSA, as applicable, and all “claims” (for
purposes of the Civil Code of Québec), including all rights to payment for goods
sold or leased, or for services rendered.

 

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

 

Adjusted Aggregate Availability:  the sum of (a) Aggregate Availability, plus
(b) the amount by which (i) the sum of (A) the U.S. Accounts Formula Amount,
plus (B) the Canadian Accounts Formula Amount, plus (C) the U.S. Inventory
Formula Amount, plus (D) the Canadian Inventory Formula Amount, minus (E) the
Availability Reserve exceeds (ii) the Aggregate Commitments; provided that the
amount in this clause (b) shall not exceed an amount equal to 2.50% of the
Aggregate Commitments as of the applicable date of determination.

 

Administrative Agent: as defined in the preamble to this Agreement.

 

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

 

Agent or Applicable Agent:  the Administrative Agent or the Canadian Agent, as
the context requires.

 

Agent Indemnitees: each Agent and its officers, directors, employees,
Affiliates, agents and attorneys.

 

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by any Agent.

 

Aggregate Availability: on any date of determination, an amount equal to the sum
of (a) U.S. Revolver Availability plus (b) Canadian Availability.

 

Aggregate Availability Certificate:  a certificate, in form satisfactory to
Administrative Agent, by which Borrowers certify as to the daily average
Aggregate Availability, U.S. Revolver Availability and Canadian Availability
(a) for purposes of determining the termination date of a Trigger Event, for the
thirty (30) consecutive days prior to such termination date, and (b) for all
other purposes herein, for the most recently ended Fiscal Quarter.

 

Aggregate Borrowing Base:  on any date of determination, an amount equal to the
sum of (a) the U.S. Revolver Borrowing Base plus (b) the Canadian Borrowing
Base.

 

Aggregate Canadian Commitments: the aggregate amount of Canadian Commitments of
all Canadian Lenders.

 

2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Aggregate Commitments:  the Aggregate U.S. Revolver Commitments and the
Aggregate Canadian Commitments.

 

Aggregate U.S. Revolver Commitments: the aggregate amount of U.S. Revolver
Commitments of all U.S. Revolver Lenders.

 

Agreement:  this Third Amended and Restated Loan and Security Agreement.

 

Allocable Amount: as defined in Section 5.11.3.

 

Anti-Corruption Laws: all laws, rules, and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption.

 

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).

 

Applicable Commitment Termination Date:  the U.S. Revolver Commitment
Termination Date or the Canadian Commitment Termination Date, as the context
requires.

 

Applicable Floating Rate: the Base Rate or the Canadian Prime Rate, as the
context requires.

 

Applicable Floating Rate Loans: Base Rate Loans or Canadian Prime Rate Loans, as
the context requires.

 

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

 

Applicable Lenders: with respect to (a) U.S. Revolver Loans and Letters of
Credit issued for the account or benefit of the U.S. Borrowers or their
Subsidiaries, the U.S. Revolver Lenders, and (b) Canadian Loans and Letters of
Credit issued for the account or benefit of the Canadian Borrower or its
Subsidiaries, the Canadian Lenders.

 

Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the daily average Aggregate Availability for the last Fiscal
Quarter:

 

Level

 

Aggregate
Availability
(Daily Average)

 

Applicable
Floating Rate
Loans

 

Applicable
Offered Rate
Loans

 

I

 

> 66.6%

 

0.00

%

1.00

%

II

 

< 66.6% but > 33.3%

 

0.25

%

1.25

%

III

 

< 33.3%

 

0.50

%

1.50

%

 

Until the last day of the Fiscal Quarter ending on or about April 29, 2017,
margins shall be determined as if Level II were applicable.  Thereafter, the
margins shall be subject to increase or decrease based upon daily average
Aggregate Availability for the most recently ended Fiscal Quarter upon receipt
by Administrative Agent pursuant to Section 10.1.2 of the Aggregate Availability
Certificate for the most recently ended Fiscal Quarter, which change shall be
effective on the first day of the calendar month following receipt.  If, by the
first day of a month, any Aggregate Availability Certificate due in the
preceding month has not been received, then, at the option of Administrative
Agent or Required Lenders,

 

3

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

the margins shall be determined as if Level III were applicable, from such day
until the first day of the calendar month following actual receipt. 
Notwithstanding the foregoing, Level I shall apply only to the extent that the
Leverage Ratio for the most recently ended period of four consecutive Fiscal
Quarters for which a Compliance Certificate has been delivered in accordance
with Section 10.1.2(c) is less than 2.25 to 1.00; otherwise, to the extent the
Aggregate Availability is > 66.6% but such Leverage Ratio equals or exceeds 2.25
to 1.00, Level II shall apply.

 

Applicable Offered Rate: LIBOR or the BA Equivalent Rate, as the context
requires.

 

Applicable Offered Rate Loans: LIBOR Loans or BA Equivalent Rate Loans, as the
context requires.

 

Applicable Termination Date:  the U.S. Revolver Termination Date or the Canadian
Termination Date, as the context requires.

 

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

 

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease, but excluding
an issuance of Equity Interests by such Obligor.

 

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C or otherwise satisfactory to the Applicable
Agent.

 

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) the
aggregate amount of liabilities secured by Liens upon Collateral that are senior
to any Agent’s Liens (but imposition of any such reserve shall not waive an
Event of Default arising therefrom), but not in excess of the Value of the
affected Collateral; and (e) such additional reserves (including, without
limitation, a reserve equal to the amount outstanding under all Seller Notes),
in such amounts and with respect to such matters, as the Administrative Agent in
its Permitted Discretion may elect to impose from time to time, including
reserves with respect to amounts owing by any Borrowing Base Obligor to any
Person to the extent secured by a Lien on, or trust over, any Collateral
including pursuant to PACA and/or PSA, or the rights of suppliers under
Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or of farmers,
fishermen and aquaculturists under Section 81.2 of the Bankruptcy and Insolvency
Act (Canada) and Prior Claims.

 

BA Equivalent Rate: for the applicable Interest Period of each BA Equivalent
Rate Loan, the rate of interest per annum equal to the annual rates applicable
to Canadian Dollar bankers’ acceptances having an identical or comparable term
as the proposed BA Equivalent Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 A.M. on such day
(or, if such day is not a Business Day, as of 10:00 A.M. on the immediately
preceding Business Day), plus five (5) basis points, provided that if such rates
do not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1%) as of 10:00 A.M. on such day at which a Canadian chartered bank
listed on Schedule 1 of the Bank Act (Canada) as selected by Bank of
America-Canada Branch is then offering to purchase Canadian Dollar bankers’
acceptances accepted by it having such specified term (or a term as closely as
possible

 

4

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

comparable to such specified term), plus five (5) basis points; provided, that
in no event shall the BA Equivalent Rate be less than zero.

 

BA Equivalent Rate Loan: any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Equivalent Rate.  All BA Equivalent Rate Loans
shall be denominated in Canadian Dollars.

 

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

 

Bank of America-Canada Branch: Bank of America, N.A. (acting through its Canada
branch), and its successors and assigns.

 

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, branches (including Bank of America-Canada Branch),
agents, mandataries, and attorneys.

 

Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit.

 

Bank Product Reserve: the sum of (a) with respect to Qualified Secured Bank
Product Obligations, an amount equal to the sum of the maximum amounts of the
then outstanding Qualified Secured Bank Product Obligations to be secured as set
forth in the notices delivered by Secured Bank Product Providers providing such
Qualified Secured Bank Product Obligations and the Borrower Agent to the
Administrative Agent in accordance with clause (b) of the definition of Secured
Bank Product Providers plus (b) with respect to any other Secured Bank Product
Obligations, the aggregate amount of reserves established by Administrative
Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of such other then outstanding Secured Bank
Product Obligations.

 

Bankruptcy Code: Title 11 of the United States Code.

 

Base Rate: for any day, a per annum rate equal to the highest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; and
(c) LIBOR for a one-month interest period as determined on such day, plus 1.0%.

 

Base Rate Loan: any Loan that bears interest based on the Base Rate.  All Base
Rate Loans shall be denominated in U.S. Dollars.

 

Board of Governors: the Board of Governors of the Federal Reserve System.

 

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit agreements or similar
instruments, (iii) accrues interest in the absence of default or is a type upon
which interest charges are customarily paid (excluding trade payables owing in
the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for Property (excluding trade payables owing in the Ordinary
Course of Business); (b) Capital Leases; (c) reimbursement obligations with
respect to standby letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.

 

5

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Borrowers: as defined in the preamble to this Agreement.

 

Borrower Agent: as defined in Section 4.4.

 

Borrower Materials: U.S. Revolver Borrowing Base information, Canadian Borrowing
Base information, Compliance Certificates, Aggregate Availability Certificates,
reports, financial statements and other written materials delivered by Borrowers
hereunder, as well as other Reports and written information provided by
Administrative Agent to Lenders.

 

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

Borrowing Base Certificate: a certificate, in form satisfactory to
Administrative Agent, prepared by Borrowers, by which a Senior Officer of
Borrower Agent certifies the calculation of the U.S. Revolver Borrowing Base and
the Canadian Borrowing Base.

 

Borrowing Base Obligor: each U.S. Borrowing Base Obligor and the Canadian
Borrower.

 

Business Day: any day other than (a) a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, (b) if such day relates to a LIBOR Loan,
any such day on which dealings in U.S. Dollar deposits are conducted between
banks in the London interbank Eurodollar market, and (c) when used with
reference to a Canadian Loan, any other day on which banks are permitted or
required to be closed in Toronto, Ontario, Canada.

 

California Producer’s Lien Law:  §55631, et seq. of the California Food and
Agricultural Code.

 

Canadian Accounts Formula Amount: 90% of the U.S. Dollar Equivalent of the Value
of Eligible Accounts of the Canadian Borrower; provided, however, that such
percentage shall be reduced by 1.0% for each percentage point of Dilution.

 

Canadian Agent: as defined in the preamble to this Agreement.

 

Canadian Availability: the Canadian Borrowing Base minus the Total Canadian
Outstandings.

 

Canadian Borrower: as defined in the preamble to this Agreement.

 

Canadian Borrowing Base:  on any date of determination, an amount equal to the
lesser of (a) the Aggregate Canadian Commitments; and (b) the sum of the
Canadian Accounts Formula Amount, plus the Canadian Inventory Formula Amount,
plus Qualified Cash of the Canadian Borrower, minus the Availability Reserve (it
being understood that the amount of the Availability Reserve shall be allocated,
in the Permitted Discretion of the Administrative Agent and without duplication,
between the U.S. Revolver Borrowing Base and the Canadian Borrowing Base).

 

Canadian Commitment: for any Canadian Lender, its obligation to make Canadian
Loans and to participate in Canadian LC Obligations up to the maximum principal
U.S. Dollar amount shown on Schedule 1.1(a), as hereafter modified pursuant to
Section 2.1.7 or an Assignment and Acceptance to which it is a party.

 

Canadian Commitment Termination Date: the earliest to occur of (a) the Canadian
Termination Date; (b) the date on which the Canadian Borrower terminates the
Aggregate Canadian Commitments

 

6

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

pursuant to Section 2.1.4; or (c) the date on which the Aggregate Canadian
Commitments are terminated pursuant to Section 11.2.

 

Canadian Debenture: the debenture, dated as of June 11, 2010, issued by the
Canadian Borrower pursuant to the Canadian Deed of Hypothec, and payable to the
order of Bank of America, N.A., as reaffirmed pursuant to the Reaffirmation
Agreement.

 

Canadian Debtor Relief Laws: the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-up Act (Canada) and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, dissolution or similar provincial, territorial, federal or other
applicable jurisdictional debtor relief laws of Canada.

 

Canadian Deed of Hypothec: the Deed of Hypothec to Secure Payment of Debentures,
dated as of June 11, 2010, by the Canadian Borrower in favor of Bank of America,
N.A., acting as fondé de pouvoir for the debentureholders under the Canadian
Debenture, as reaffirmed pursuant to the Reaffirmation Agreement.

 

Canadian Dollar Equivalent: of any amount means, at the time of determination
thereof, (a) if such amount is expressed in Canadian Dollars, such amount and
(b) if such amount is denominated in any other currency, the equivalent of such
amount in Canadian Dollars as determined by the Canadian Agent using the Spot
Rate.

 

Canadian Dollars or CD$: the lawful currency of Canada.

 

Canadian Inventory Formula Amount: 90% of the NOLV Percentage of the U.S. Dollar
Equivalent of the Value of Eligible Inventory of the Canadian Borrower.

 

Canadian LC Conditions: the following conditions necessary for issuance of a
Letter of Credit for the account or benefit of the Canadian Borrower or any of
its Subsidiaries: (a) each of the conditions set forth in Section 6 shall have
been satisfied; (b) after giving effect to such issuance, the U.S. Dollar
Equivalent of Canadian LC Obligations does not exceed U.S.$4,000,000, Total LC
Obligations do not exceed U.S.$50,000,000, no Overadvance exists, no Canadian
Overadvance exists, Total Canadian Outstandings do not exceed the Canadian
Borrowing Base, and Total Outstandings do not exceed the Aggregate Borrowing
Base; (c) the expiration date of such Letter of Credit is (i) no more than 365
days from issuance in the case of standby Letters of Credit, and (ii) no more
than 120 days from issuance in the case of documentary Letters of Credit,
(d) the Letter of Credit and payments thereunder are denominated in U.S. Dollars
or Canadian Dollars, and (e) the form of the proposed Letter of Credit is
reasonably satisfactory to the Canadian Agent and the applicable Issuing Bank.

 

Canadian LC Obligations: the sum (without duplication) of (a) all amounts owing
by the Canadian Borrower for any drawings under Letters of Credit issued for the
account or on behalf of the Canadian Borrower or any of its Subsidiaries; and
(b) the stated amount of all outstanding Letters of Credit issued for the
account or on behalf of the Canadian Borrower or any of its Subsidiaries, except
to the extent Cash Collateralized.

 

Canadian Lenders: the Lenders indicated on Schedule 1.1(a) as the Lenders of
Canadian Loans, the Canadian Agent in its capacity as a provider of Swingline
Loans to the Canadian Borrower, any Issuing Bank that issues a Letter of Credit
for the account or on behalf of the Canadian Borrower and any other Person who
hereafter becomes a “Canadian Lender” pursuant to the terms hereof.

 

7

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Canadian Loan: (a) a loan made to the Canadian Borrower pursuant to
Section 2.1.1(b), (b) any Swingline Loan for the account of the Canadian
Borrower, (c) any Overadvance Loan for the account of the Canadian Borrower
deemed by the Canadian Agent to be a Canadian Loan and (d) any Canadian
Protective Advance.

 

Canadian MEPP: any Canadian Plan that constitutes a multi-employer pension plan
within the meaning of the Pension Benefits Act (Ontario) or under applicable
pension standards legislation of another Canadian jurisdiction.

 

Canadian Note: a promissory note executed by the Canadian Borrower in favor of a
Canadian Lender in the form of Exhibit B, in the amount of such Canadian
Lender’s Canadian Commitment.

 

Canadian Obligations:  the Obligations of the Canadian Borrower.

 

Canadian Overadvance: as defined in Section 2.1.5.

 

Canadian Pension Event: an event which gives rise to a Lien (other than a
Permitted Lien) in respect of a Canadian Plan that is a registered pension plan
or pension plan (within the meaning of the Pension Benefits Act (Ontario) or
under applicable pension standards legislation of another Canadian jurisdiction)
or an event which would entitle a Person (with or without the consent of any
Borrower or any of its Subsidiaries) to trigger or request a wind-up or
termination, in full or in part, of such a Canadian Plan, or the institution of
any procedure or other steps by any Person to trigger the termination of or
obtain an order to terminate or wind-up, in full or in part, any such plan, or
the receipt by any Borrower or any of its Subsidiaries of material
correspondence from a Governmental Authority or any other Person relating to any
circumstance or event that could lead to or trigger a potential or actual,
partial or full, termination or wind-up of any such plan, or any other event in
relation to any such plan which could otherwise reasonably be expected to
adversely affect the registered or tax status of any such plan maintained by,
sponsored by, or in which participates, any Borrower, or to which any of its
Subsidiaries makes contributions.

 

Canadian Plan: any pension or other employee benefit plan (other than any
provincial medical or drug program to which the Canadian Borrower or any of its
Subsidiaries is obliged to directly or indirectly contribute but which is
administered by a Governmental Authority) and which is: (a) a plan maintained by
the Canadian Borrower or any of its Subsidiaries; (b) a plan to which the
Canadian Borrower or any of its Subsidiaries contributes or is required to
contribute; (c) a plan to which the Canadian Borrower or any of its Subsidiaries
was required to make contributions at any time during the five (5) calendar
years preceding the date of this Agreement; or (d) any other plan with respect
to which the Canadian Borrower or any of its Subsidiaries or Affiliates has
incurred or may incur liability, including contingent liability either to such
plan or to any Person, administration or Governmental Authority.  For purposes
of this provision, “pension plan” means a plan that is subject to registration
under the Pension Benefits Act (Ontario) or applicable pension standards
legislation of another Canadian jurisdiction.

 

Canadian Pledge of Debenture:  the Amended and Restated Pledge of Debenture,
dated as of May 24, 2012, by the Canadian Borrower in favor of the Canadian
Agent for the benefit of the Secured Parties, as reaffirmed pursuant to the
Reaffirmation Agreement.

 

Canadian Prime Rate: a fluctuating rate per annum equal to the highest of
(a) 30-day Reuters Canadian Deposit Offering Rate for bankers’ acceptances plus
1/2 of 1%, (b) the rate of interest publicly announced from time to time by Bank
of America-Canada Branch as its reference rate of interest for loans made in
Canadian Dollars to Canadian customers and designated as its “prime rate” and
(c) BA

 

8

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Equivalent Rate for a one month interest period as determined on such day, plus
1.0%; provided, that in no event shall such rate be less than zero.  The “prime
rate” is a rate set by Bank of America-Canada Branch based upon various factors,
including Bank of America-Canada Branch’s costs and desired return, general
economic conditions and other factors and is used as a reference point for
pricing some loans.  Any change in the Canadian Prime Rate due to a change in
Bank of America-Canada Branch’s Canadian prime rate shall be effective on the
effective date of such change in Bank of America-Canada Branch’s prime rate.

 

Canadian Prime Rate Loan: any Loan that bears interest based on the Canadian
Prime Rate.  All Canadian Prime Rate Loans shall be denominated in Canadian
Dollars.

 

Canadian Protective Advance: as defined in Section 2.1.6(b).

 

Canadian Security Agreement: the Amended and Restated Security Agreement, dated
as of May 24, 2012, by the Canadian Borrower in favor of the Canadian Agent, for
itself and certain other Lenders, as reaffirmed pursuant to the Reaffirmation
Agreement.

 

Canadian Security Documents: the Canadian Security Agreement, the Canadian Deed
of Hypothec, the Canadian Debenture and the Canadian Pledge of Debenture.

 

Canadian Subsidiary: a Subsidiary that is organized or formed under the laws of
Canada or any province thereof.

 

Canadian Termination Date:  April 29, 2021.

 

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

 

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to the Applicable Agent to Cash Collateralize any Obligations.

 

Cash Collateral Account: a demand deposit, money market or other account
established by the Applicable Agent at such financial institution as such Agent
may select in its discretion, which account shall be subject to the Applicable
Agent’s Liens for the benefit of the applicable Secured Parties.

 

Cash Collateralize: the delivery of cash to the Applicable Agent, as security
for the payment of the applicable Obligations, in an amount equal to (a) with
respect to the applicable LC Obligations, 105% of the aggregate of such LC
Obligations, and (b) with respect to any inchoate, contingent or other
Obligations (including Secured Bank Product Obligations), the Applicable Agent’s
good faith estimate of the amount that is due or could become due, including all
fees and other amounts relating to such Obligations.  “Cash Collateralization”
has a correlative meaning.

 

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States or any state or district thereof, rated

 

9

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

A-1 (or better) by S&P or P-1 (or better) by Moody’s at the time of acquisition,
and (unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least U.S.$500,000,000 and
has the highest rating obtainable from either Moody’s or S&P.

 

Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.

 

Change of Control: (a) a “person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
becoming the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of Voting Stock of UNFI entitled to exercise more than 50% of the total
voting power of all outstanding Voting Stock of UNFI (including any right to
acquire Voting Stock that is not then outstanding of which such person or group
is deemed the beneficial owner); (b) during any period of 12 consecutive months,
a majority of the members of the board of directors of UNFI cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board; (c) a change in control or any change in the
ownership of any Borrower other than UNFI or of any Subsidiary (other than the
Excluded Subsidiary or an Immaterial Subsidiary) of any Borrower shall occur
such that UNFI shall cease to own and control directly or indirectly 100% of the
issued and outstanding Voting Stock thereof; or (d) all or substantially all of
a Borrowing Base Obligor’s assets are sold or transferred, other than sale or
transfer to another Borrowing Base Obligor (other than to the Canadian
Borrower).

 

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
any Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection

 

10

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

 

Closing Date: April 29, 2016.

 

Code: the Internal Revenue Code of 1986.

 

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

 

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

 

Compliance Certificate: a certificate, in form satisfactory to Administrative
Agent, by which the Borrower Agent certifies as to (a) the Fixed Charge Coverage
Ratio and Leverage Ratio for the most recently ended period of four consecutive
Fiscal Quarters, (b) the calculations attached thereto demonstrating the Fixed
Charge Coverage Ratio and Leverage Ratio for such period, (c) the daily average
Aggregate Availability, U.S. Revolver Availability and Canadian Availability for
the most recently ended Fiscal Quarter, and (d) to the extent the Borrowers’
compliance with Section 10.3.1 is required at the time such Compliance
Certificate is required to be delivered, the Borrowers’ compliance with such
Section.

 

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

 

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt or dividend
(“primary obligations”) of another obligor (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person under
any (a) guaranty, endorsement, co-making or sale with recourse of an obligation
of a primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and
(c) arrangement (i) to purchase any primary obligation or security therefor,
(ii) to supply funds for the purchase or payment of any primary obligation,
(iii) to maintain or assure working capital, equity capital, net worth or
solvency of the primary obligor, (iv) to purchase Property or services for the
purpose of assuring the ability of the primary obligor to perform a primary
obligation, or (v) otherwise to assure or hold harmless the holder of any
primary obligation against loss in respect thereof.  The amount of any
Contingent Obligation shall be deemed to be the stated or determinable amount of
the primary obligation (or, if less, the maximum amount for which such Person
may be liable under the instrument evidencing the Contingent Obligation) or, if
not stated or determinable, the maximum reasonably anticipated liability with
respect thereto.

 

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; (d) in the case of a U.S. Borrower, the Obligations; and
(e) in the case of the Canadian Borrower, the Canadian Obligations.  The Debt of
a Person shall include any recourse Debt of any partnership in which such Person
is a general partner or joint venturer.

 

11

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

 

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Administrative Agent or any Borrower that such Lender does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect; (c) has failed, within three Business Days following
request by an Agent or any Borrower, to confirm in a manner satisfactory to such
Agent and Borrowers that such Lender will comply with its funding obligations
hereunder; or (d) has, or has a direct or indirect parent company that has,
become the subject of an Insolvency Proceeding (including reorganization,
liquidation, or appointment of a receiver, custodian, administrator or similar
Person by the Federal Deposit Insurance Corporation or any other regulatory
authority); provided, however, that a Lender shall not be a Defaulting Lender
solely by virtue of a Governmental Authority’s ownership of an equity interest
in such Lender or parent company unless the ownership provides immunity for such
Lender from jurisdiction of courts within the United States or from enforcement
of judgments or writs of attachment on its assets, or permits such Lender or
Governmental Authority to repudiate or otherwise to reject such Lender’s
agreements.

 

Deposit Account Control Agreements: the deposit account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of the Applicable Agent, for the benefit of the applicable Secured
Parties, as security for the Obligations or the Canadian Obligations, as the
case may be.

 

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

 

Dilution: the percent, determined for Borrowers’ most recent Fiscal Quarter,
equal to (a) bad debt write-downs or write-offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to Accounts, divided
by (b) gross sales.

 

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest;
or any payment or repurchase permitted under Section 10.2.4(b).

 

Domestic Subsidiary: any Subsidiary that is organized under the laws of any
political subdivision of the United States.

 

Dominion Account: a special account established by any Obligor at Bank of
America or another bank acceptable to Administrative Agent, over which the
Applicable Agent has exclusive control for withdrawal purposes.

 

EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets or losses arising from
the write-down of assets, and any extraordinary gains or losses (in each case,
to the extent included in determining net income), plus, for purposes of
calculating the Fixed Charge Coverage Ratio only, to the extent deducted in
calculating consolidated net earnings, non-cash share based compensation expense
for the applicable period.

 

12

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Eligible Account: an Account owing to a Borrowing Base Obligor that arises in
the Ordinary Course of Business from the sale of goods or rendition of services,
is payable in U.S. Dollars (or U.S. Dollars or Canadian Dollars in respect of
Accounts owing to the Canadian Borrower) and is deemed by Administrative Agent,
in its Permitted Discretion, to be an Eligible Account.  Without limiting the
foregoing, no Account shall be an Eligible Account if:

 

(a)           it is unpaid for more than 60 days after the original due date, or
more than 90 days after the original invoice date;

 

(b)           50% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts under the foregoing clause;

 

(c)           when aggregated with other Accounts owing by the Account Debtor,
it exceeds 20% (or 30% in the case of Whole Foods Market, Inc.) of the aggregate
Eligible Accounts (or such higher percentage as Administrative Agent may
establish for the Account Debtor from time to time), to the extent of such
excess;

 

(d)           it does not conform with a covenant or representation herein;

 

(e)           it is owing by a creditor or supplier, or is otherwise subject to
a potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);

 

(f)            an Insolvency Proceeding has been commenced by or against the
Account Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is subject to any Sanctions or any specially designated nationals list
maintained by OFAC; or the applicable Borrowing Base Obligor is not able to
bring suit or enforce remedies against the Account Debtor through judicial
process;

 

(g)           the Account Debtor is organized or has its principal offices or
assets outside the United States or Canada, unless the Account is supported by a
letter of credit (delivered to and directly drawable by the Administrative
Agent) or credit insurance satisfactory in all respects to the Administrative
Agent;

 

(h)           it is owing by a Governmental Authority, unless (i) with respect
to an Account owing to any U.S. Borrowing Base Obligor, the Account Debtor is
the United States or any department, agency or instrumentality thereof and the
Account has been assigned to Administrative Agent in compliance with the federal
Assignment of Claims Act or (ii) with respect to an Account owing to the
Canadian Borrower, the Account Debtor is the Canadian government (Her Majesty
The Queen in Right of Canada) or a political subdivision thereof, or any
province or territory, or any department, agency or instrumentality thereof and
the Account has been assigned to the Canadian Agent in compliance with the
Financial Administration Act (Canada);

 

(i)            it is not subject to a duly perfected, first priority Lien in
favor of the Applicable Agent, or is subject to any other Lien;

 

(j)            the goods giving rise to it have not been delivered to the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;

 

13

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(k)           it is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment;

 

(l)            its payment has been extended or the Account Debtor has made a
partial payment;

 

(m)          it arises from a sale to an Affiliate, from a sale on a
cash-on-delivery, bill-and-hold, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes;

 

(n)           it represents a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued;

 

(o)           it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof; or

 

(p)           the Account is owed by an Account Debtor that has a pending PACA
Claim or PSA Claim being asserted against a Borrower or any Subsidiary at the
time that the Eligible Accounts are being determined.

 

In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.

 

Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after Borrower
Agent’s receipt of notice of the proposed assignment) and the Administrative
Agent that extends revolving credit facilities of this type in its ordinary
course of business; or (c) during any Event of Default, any Person acceptable to
the Administrative Agent in its discretion.

 

Eligible Inventory: Inventory owned by a Borrowing Base Obligor that
Administrative Agent, in its Permitted Discretion, deems to be Eligible
Inventory.  Without limiting the foregoing, no Inventory shall be Eligible
Inventory unless it:

 

(a)           is finished goods or raw materials, and not work-in-process,
packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies;

 

(b)           is not held on consignment, nor subject to any deposit or down
payment;

 

(c)           is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale;

 

(d)           is not slow-moving, perishable (including perishable agricultural
or farming products such as fruits, vegetables or meat), obsolete or
unmerchantable, and does not constitute returned or repossessed goods;

 

(e)           meets all applicable standards imposed by any Governmental
Authority, and does not constitute hazardous materials under any Environmental
Law;

 

(f)            conforms with the covenants and representations herein;

 

14

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(g)           is subject to the Applicable Agent’s duly perfected, first
priority Lien, and no other Lien;

 

(h)           is within the continental United States or Canada, is not in
transit except between locations of Borrowing Base Obligors, and is not
consigned to any Person;

 

(i)            is not subject to any warehouse receipt or negotiable Document;

 

(j)            is not subject to any License or other arrangement that restricts
such Borrowing Base Obligor’s or such Agent’s right to dispose of such
Inventory, unless the Applicable Agent has received an appropriate Lien Waiver;
and

 

(k)           is not located on leased premises or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established.

 

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to act in an Obligor’s Insolvency Proceeding or to credit bid
Obligations, or otherwise).

 

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to the protection or
pollution of the environment, including CERCLA, RCRA and CWA.

 

Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.

 

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

 

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

 

ERISA: the Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization or insolvent;
(d) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the

 

15

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the determination that any Pension Plan is considered an
at risk plan under the Code, ERISA or the Pension Protection Act of 2006; (f) an
event or condition which constitutes or could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (g) the imposition
of any material liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon any Obligor or ERISA
Affiliate with respect to a Pension Plan.

 

Event of Default: as defined in Section 11.

 

Excluded Subsidiary: Springfield Development, LLC, a Delaware limited liability
company.

 

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation.  If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

 

Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan, U.S. Revolver Commitment or Canadian Commitment
pursuant to a law in effect when the Lender acquires such interest (except
pursuant to an assignment request by Borrower Agent under Section 13.4) or
changes its Lending Office, unless the Taxes were payable to its assignor
immediately prior to such assignment or to the Lender immediately prior to its
change in Lending Office; (c) Taxes attributable to a Recipient’s failure to
comply with Section 5.10; and (d) U.S. federal withholding Taxes imposed
pursuant to FATCA.

 

Existing Borrowers: as defined in the recitals to this Agreement.

 

Existing Credit Agreement: as defined in the recitals to this Agreement.

 

Existing Lenders: as defined in the recitals to this Agreement.

 

Existing Letters of Credit: those Letters of Credit issued by Bank of America
and described on Schedule 2.3.1.

 

Extraordinary Expenses: all costs, expenses or advances that (i) any Agent may
incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, or (ii) any Lender may incur at any time
after the acceleration of the Obligations hereunder or during the pendency of an
Insolvency Proceeding of an Obligor, including, in each case, those relating to
(a) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against such Agent, any Lender,
any Obligor, any representative of creditors of an Obligor or any other Person)
in any way relating to any Collateral

 

16

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(including the validity, perfection, priority or avoidability of such Agent’s
Liens with respect to any Collateral), Loan Documents, Letters of Credit or
Obligations, including any lender liability or other Claims; (c) the exercise,
protection or enforcement of any rights or remedies of such Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

 

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

 

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Administrative Agent;
provided, that in no event shall such rate be less than zero.

 

Fee Letter: the amended and restated fee letter agreement dated April 15, 2016
among Bank of America and Borrowers.

 

Fiscal Period: each of the twelve (12) periods of either four weeks or five
weeks (as applicable) in each Fiscal Year, as further described on Schedule
1.1(b) attached hereto.

 

Fiscal Quarter: any fiscal quarter described on Schedule 1.1(b) attached hereto.

 

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on the Saturday closest to July 31 of each year.

 

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries as of any date of determination for the four Fiscal
Quarters then most recently ended, of (a) EBITDA minus Capital Expenditures
(except those financed with Borrowed Money other than Loans) and cash taxes
paid, to (b) Fixed Charges.

 

Fixed Charges: the sum of the following, to the extent paid or required to be
paid in cash:  interest expense, scheduled principal payments made on Borrowed
Money and Distributions made.

 

FLSA: the Fair Labor Standards Act of 1938.

 

Foreign Lender: any U.S. Revolver Lender that is not a U.S. Person.

 

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States or any jurisdiction in Canada; or (b) mandated by a government
other than the United States or Canada (or any Canadian provincial government)
for employees of any Obligor or Subsidiary.

 

17

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

 

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

 

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to the Applicable Agent in its discretion, in the amount of required
Cash Collateral).  No U.S. Revolver Loans or Canadian Loans shall be deemed to
have been paid in full until all U.S. Revolver Commitments or Canadian
Commitments, as the case may be, have expired or been terminated.

 

Funded Debt:  as of any date of determination, determined on a consolidated
basis for Borrowers and Subsidiaries, the sum of (a) the outstanding principal
amount of all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Debt, (c) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (d) without duplication, all Contingent Obligations with
respect to outstanding Debt of the types specified in clauses (a) through
(c) above of Persons other than the Borrowers or any of their Subsidiaries, and
(e) all Debt of the types referred to in clauses (a) through (d) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Borrower or any
Subsidiary is a general partner or joint venturer, unless such Debt is expressly
made non-recourse to such Borrower or such Subsidiary.

 

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority: any federal, state, provincial, local, foreign or other
agency, authority, body, commission, court, instrumentality, political
subdivision, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
for any governmental, judicial, investigative, regulatory or self-regulatory
authority (including the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or European
Central Bank).

 

Guarantor Payment: as defined in Section 5.11.3.

 

Guarantors: Natural Retail Group, Inc., a Delaware corporation, Albert’s
Organics, Inc., a California corporation, United Natural Trading, LLC, a
Delaware limited liability company, Blue Marble Brands, LLC, a Delaware limited
liability company, Select Nutrition, LLC, a Delaware limited liability company,
Tony’s Fine Foods, a California corporation, Nor-Cal Produce, Inc., a California
corporation, and each other Person who guarantees payment or performance of any
Obligations.

 

Guaranty: each guaranty agreement executed by a Guarantor in favor of the
Applicable Agent.

 

18

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

 

Immaterial Subsidiary:  any Subsidiary of a Borrower that, together with its
Subsidiaries, (a) generated less than 5% of EBITDA for the Fiscal Year most
recently ended or (b) had total assets (including Equity Interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
less than 5% of the total assets of the Borrowers and their Subsidiaries, on a
consolidated basis, as of the end of the Fiscal Year most recently ended;
provided, however, that if at any time there are Subsidiaries that are
classified as “Immaterial Subsidiaries” but that collectively (i) generated more
than 5% of EBITDA for the Fiscal Year most recently ended or (ii) had total
assets (including Equity Interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than 5%
of the total assets of the Borrowers and their Subsidiaries on a consolidated
basis, as of the end of the Fiscal Year most recently ended, then the Borrowers
shall cause such Subsidiaries to comply with the provisions of Section 10.1.9
such that, after such Subsidiaries become Guarantors hereunder, the Subsidiaries
that are not Guarantors shall (A) have generated less than 5% of EBITDA for the
Fiscal Year most recently ended and (B) have had total assets of less than 5% of
the total assets of the Borrowers and their Subsidiaries on a consolidated basis
as of the end of the Fiscal Year most recently ended.  To the extent any of such
Subsidiaries are acquired or formed during the relevant Fiscal Year, the
percentages set forth above shall be calculated on a pro forma basis after
giving effect to such acquisition or formation as if such acquisition or
formation had occurred on the first day of such Fiscal Year.

 

Indemnified Taxes: (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any Obligation of any Borrower
or Guarantor under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

 

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, federal or foreign law for, or any agreement of
such Person to, (a) the entry of an order for relief under the Bankruptcy Code,
any Canadian Debtor Relief Law, or any other insolvency, debtor relief or debt
adjustment law; (b) the appointment of a receiver, trustee, liquidator,
administrator, conservator or other custodian for such Person or any part of its
Property; (c) an assignment or trust mortgage for the benefit of creditors; or
(d) in the case of the Canadian Borrower or any Canadian Subsidiary, the filing
of a notice of intention to make a proposal or the filing of a proposal under
the Bankruptcy and Insolvency Act (Canada).

 

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

 

Intercreditor Agreement:  the Intercreditor Agreement dated as of August 14,
2014, by and between the Administrative Agent and the Term Loan Facility Agent,
as such agreement may be

 

19

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

amended, supplemented, modified, restated, renewed or replaced (whether upon or
after termination or otherwise) in whole or in part from time to time in
accordance with the terms set forth therein.

 

Interest Period: as defined in Section 3.1.3.

 

Inventory: as defined in the UCC or PPSA, as applicable, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).

 

Inventory Reserve: reserves established by Administrative Agent in its Permitted
Discretion to reflect factors that may negatively impact the Value of Inventory,
including change in salability, obsolescence, seasonality, theft, shrinkage,
imbalance, change in composition or mix, markdowns and vendor chargebacks.

 

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

 

IRS: the United States Internal Revenue Service.

 

Issuing Bank: Bank of America, Bank of America-Canada Branch, any Affiliate of
Bank of America, any replacement Letter of Credit issuer appointed pursuant to
Section 2.3.4 and any other Lender designated as an Issuing Bank by the Borrower
Agent.

 

Issuing Bank Indemnitees: each Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

 

ITA: the Income Tax Act (Canada).

 

LC Application: an application by Borrower Agent or the Canadian Borrower, as
the case may be, to the applicable Issuing Bank for issuance of a Letter of
Credit, in form satisfactory to such Issuing Bank and Agent.

 

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by the applicable Borrowers or any other Person
to the applicable Issuing Bank or the Applicable Agent in connection with any
Letter of Credit.

 

LC Obligations:  U.S. LC Obligations and/or Canadian LC Obligations, as the
context requires.

 

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent or the Canadian Borrower, as the case may be, to the applicable
Issuing Bank, in form satisfactory to the Applicable Agent, as the case may be,
and the applicable Issuing Bank.

 

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

 

Lenders: as defined in the preamble to this Agreement, including the U.S.
Revolver Lenders, the Canadian Lenders, each Agent in its capacity as a provider
of Swingline Loans and any other Person who

 

20

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

hereafter becomes a “U.S. Revolver Lender” and/or a “Canadian Lender” pursuant
to an Assignment and Acceptance.

 

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to (a) with
respect to a U.S. Revolver Lender, Administrative Agent and Borrower Agent and
(b) with respect to a Canadian Lender, each Agent and the Borrower Agent.

 

Letter of Credit: any standby or documentary letter of credit (including the
Existing Letters of Credit) issued by the applicable Issuing Bank for the
account of a Borrower or a Subsidiary, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by
Administrative Agent, the Canadian Agent or the applicable Issuing Bank for the
benefit of a Borrower or a Subsidiary.  Letters of Credit issued for the account
or benefit of a U.S. Borrower or a Subsidiary may be issued in U.S. Dollars. 
Letters of Credit issued for the account or benefit of the Canadian Borrower or
a Subsidiary thereof may be issued in Canadian Dollars.

 

Leverage Ratio:  as of any date of determination, the ratio of (a) Funded Debt
as of such date to (b) EBITDA for the four Fiscal Quarters then most recently
ended.

 

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest determined by Administrative Agent at or about 11:00 a.m. (London
time) two Business Days prior to such Interest Period, for a term equivalent to
such Interest Period, equal to the London Interbank Offered Rate, or comparable
or successor rate approved by Administrative Agent, as published on the
applicable Reuters screen page (or other commercially available source
designated by Administrative Agent from time to time); provided, that any such
comparable or successor rate shall be applied by Administrative Agent, if
administratively feasible, in a manner consistent with market practice; provided
further, that in no event shall LIBOR be less than zero.

 

LIBOR Loan: a Loan that bears interest based on LIBOR (other than by virtue of
clause (c) of the definition of “Base Rate”).  All LIBOR Loans shall be
denominated in U.S. Dollars.

 

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

 

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.  For avoidance of doubt, the
interest of a landlord or lessor under a lease or license that is not a Capital
Lease shall not in and of itself be regarded to be a Lien on the property
interest of the tenant or lessee pursuant to the subject lease.

 

Lien Waiver: an agreement, in form and substance reasonably satisfactory to the
Applicable Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Applicable Agent to enter upon the premises
and remove the Collateral or to use the premises to store or dispose of the
Collateral; (b) for any Collateral held by a warehouseman, processor, shipper,
customs broker or freight forwarder, such Person waives or subordinates any Lien
it may have on the Collateral, agrees to hold any Documents

 

21

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

in its possession relating to the Collateral as agent for the Applicable Agent,
and agrees to deliver the Collateral to the Applicable Agent upon request;
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Applicable Agent’s Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to deliver the Collateral to the Applicable
Agent upon request; and (d) for any Collateral subject to a Licensor’s
Intellectual Property rights, the Licensor grants to Agent the right, vis-à-vis
such Licensor, to enforce Agent’s Liens with respect to the Collateral,
including the right to dispose of it with the benefit of the Intellectual
Property, whether or not a default exists under any applicable License.

 

Loan: a U.S. Revolver Loan and/or a Canadian Loan, as the context requires.

 

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

 

Loan Documents: this Agreement, the Other Agreements, the Intercreditor
Agreement and the Security Documents.

 

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

 

Margin Stock: as defined in Regulation U of the Board of Governors.

 

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of the Obligors,
taken as a whole, on the value of any material portion of the Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of any
Agent’s Liens on any Collateral; (b) impairs the ability of an Obligor to
perform its obligations under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs the ability of any Agent or any Lender to
enforce or collect any Obligations or to realize upon any Collateral.

 

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any federal securities law applicable to such Person,
including Regulation S-K under the Securities Exchange Act of 1934; or (b) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect.

 

Moody’s: Moody’s Investors Service, Inc., and its successors.

 

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien (that, in the case of Collateral sold, is senior to any Agent’s
Liens thereon); (c) transfer or similar taxes; and (d) reserves for indemnities,
until such reserves are no longer needed.

 

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all

 

22

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

liquidation expenses, as determined from the most recent appraisal of Borrowers’
Inventory performed by an appraiser and on terms satisfactory to Administrative
Agent.

 

Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 14.1 and (b) has been approved by the
Required Lenders.

 

Non-Defaulting Lender:  any Lender that is not a Defaulting Lender.

 

Notes: each U.S. Revolver Note, Canadian Note or other promissory note executed
by a Borrower to evidence any Obligations.

 

Notice of Borrowing: a Notice of Borrowing to be provided by (a) Borrower Agent
to request a Borrowing of U.S. Revolver Loans in form satisfactory to
Administrative Agent or (b) Canadian Borrower to request a Borrowing of Canadian
Loans in form satisfactory to Canadian Agent.

 

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent or Canadian Borrower, as the case may be, to request
a conversion or continuation of any Loans as Applicable Offered Rate Loans, in
form satisfactory to the Applicable Agent.

 

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

 

Obligor: each Borrower and Guarantor.

 

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

 

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary undertaken in good faith.

 

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
company agreement, operating agreement, members’ agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or governance of such Person.

 

OSHA: the Occupational Safety and Hazard Act of 1970.

 

Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver; Borrowing Base
Certificate, Aggregate Availability Certificate, Compliance Certificate, or
other Borrower Materials; Perfection Certificate; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to an Agent or a Lender in connection
with any transactions relating hereto.

 

23

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

 

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(a)).

 

Overadvance:  a U.S. Revolver Overadvance or a Canadian Overadvance, as the
context requires.

 

Overadvance Loan: a Base Rate Loan made when a U.S. Revolver Overadvance exists
or is caused by the funding thereof or a BA Equivalent Rate Loan made when a
Canadian Overadvance exists or is caused by the funding thereof, as the context
requires.

 

PACA: the Perishable Agricultural Commodities Act (7 USC §§ 499a et seq.).

 

PACA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PACA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.

 

Participant: as defined in Section 13.2.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

 

PBGC: the Pension Benefit Guaranty Corporation.

 

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

 

Perfection Certificate:  as defined in Section 9.1.26.

 

Permitted Acquisition:  the acquisition, whether through a single transaction or
a series of related transactions (including by way of merger, amalgamation or
consolidation permitted by Section 10.2.9), of (a) all or substantially all of
the Properties of any Person or of a business unit or line of business of any
Person, or (b) Equity Interests of any Person, in each case that is a type of
business (or assets used in a type of business) that is a Permitted Business, in
each case so long as:

 

(i)            (A)(1) daily average Adjusted Aggregate Availability for the 30
consecutive days immediately before consummating the proposed Permitted
Acquisition, calculated on a pro forma basis after giving effect to such
Permitted Acquisition as if

 

24

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

such Permitted Acquisition had been consummated at the beginning of such 30 day
period shall be at least 10% of the Aggregate Borrowing Base and (2) Borrowers
shall have a Fixed Charge Coverage Ratio of at least 1.00:1.00 for the most
recently completed period of four Fiscal Quarters for which financial statements
have been provided pursuant to Section 10.1.2, calculated on a pro forma basis
after giving effect to such Permitted Acquisition as if such Permitted
Acquisition had been made at the beginning of such period of four Fiscal
Quarters; provided that to the extent daily average Adjusted Aggregate
Availability for the 30 consecutive days immediately before consummating the
proposed Permitted Acquisition, calculated on a pro forma basis after giving
effect to such Permitted Acquisition as if such Permitted Acquisition had been
consummated at the beginning of such 30 day period, is at least 15% of the
Aggregate Borrowing Base, this clause (2) shall not be applicable and (B) UNFI
shall have delivered to the Administrative Agent not less than two (2) Business
Days prior to the earlier of (x) the execution of a definitive or binding
agreement to enter into the proposed Permitted Acquisition and (y) the
consummation of such proposed Permitted Acquisition, a statement, certified by a
Senior Officer of UNFI, setting forth, in reasonable detail, computations
(determined in a manner reasonably acceptable to the Administrative Agent)
evidencing satisfaction of the requirements set forth in clause (A) above;

 

(ii)           not more than two (2) Business Days prior to the consummation of
the proposed Permitted Acquisition, a Senior Officer of UNFI shall have
delivered to the Administrative Agent a statement certifying that the conditions
in clauses (i)(A) and (i)(B) above continue to be satisfied, which statement
shall be accompanied by a substantially final version of the acquisition
agreement;

 

(iii)          promptly following the consummation of such proposed Permitted
Acquisition, a Senior Officer of UNFI shall have delivered to the Administrative
Agent an executed copy of the acquisition agreement and all other material
documents executed in connection therewith;

 

(iv)          no Event of Default shall exist before or after giving effect to
the proposed Permitted Acquisition;

 

(v)           in the event that Borrowers wish to have the Accounts and
Inventory of the entity to be acquired or invested in be included in the U.S.
Revolver Borrowing Base or the Canadian Borrowing Base, as the case may be,
(x) Borrowers shall arrange for each Agent and its representatives to have
reasonable access to financial information and the assets and Properties to be
acquired that will, upon consummation of the acquisition, become Collateral for
the Obligations and (y) the Administrative Agent may conduct, in its discretion,
a field examination and appraisal with respect to such Accounts and Inventory,
with results satisfactory to the Administrative Agent, prior to including such
Accounts and Inventory in the U.S. Revolver Borrowing Base or the Canadian
Borrowing Base, as the case may be;

 

(vi)          if any such acquisition is structured as the acquisition of all or
substantially all of the Equity Interests of a Person to be acquired (including
by way of merger, amalgamation or consolidation permitted by Section 10.2.9) or
Borrowers create a Subsidiary to make the acquisition, Borrowers shall, or shall
cause such Person or Subsidiary to, comply with Section 10.1.9, if required; and

 

25

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(vii)         in the case of a proposed Permitted Acquisition of the Equity
Interests of another Person, the board of directors (or comparable governing
body of such Person) shall not have disapproved the proposed Permitted
Acquisition.

 

Permitted Business: the business of the Borrowers and the Subsidiaries as
conducted on the Closing Date and businesses and business activities that are
reasonably related thereto or ancillary or incidental thereto or that the
Borrowers have determined, in their reasonable business judgment, would enhance
the business, operations and condition (financial or otherwise) of the Borrowers
and the Subsidiaries.

 

Permitted Collateral Disposition: an Asset Disposition that is (a) a sale of
Inventory in the Ordinary Course of Business; (b) a disposition of Inventory
that is obsolete, unmerchantable or otherwise unsalable in the Ordinary Course
of Business; or (c) approved in writing by Administrative Agent and Required
Lenders.

 

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension, modification, renewal or
replacement thereof that does not increase the amount of such Contingent
Obligation when extended, modified, renewed or replaced; (d) incurred in the
Ordinary Course of Business in favor of suppliers, customers, lessors and
licensors or with respect to surety, appeal, bid or performance bonds,
completion guarantees or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of assets permitted hereunder; (f) arising under the Loan
Documents; (g) of a Borrower or a Subsidiary with respect to Debt of a Borrower
or a Subsidiary that is permitted under Section 10.2.1; or (h) in an aggregate
amount of U.S.$10,000,000 or less at any time.

 

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

 

Permitted Investments:

 

(a)           (i) Investments existing on the Closing Date and identified on
Schedule 10.2.5, and any extension, modification, renewal or replacement of any
such Investment that does not increase the amount of such Investment when
extended, modified, renewed or replaced, and (ii) Investments in Subsidiaries
existing on the Closing Date;

 

(b)           Investments in Domestic Subsidiaries; provided that any
acquisition of Equity Interests in a Person that was not previously a Subsidiary
shall be subject to compliance with the requirements set forth in the definition
of “Permitted Acquisition”;

 

(c)           Investments in Foreign Subsidiaries by Foreign Subsidiaries;

 

(d)           Investments in Foreign Subsidiaries by UNFI and Domestic
Subsidiaries in an aggregate amount not to exceed U.S.$5,000,000 outstanding at
any one time;

 

(e)           loans and advances permitted by Section 10.2.7;

 

(f)            Permitted Contingent Obligations;

 

26

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(g)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(h)           Cash Equivalents that are subject to the Applicable Agent’s Lien
and control, pursuant to documentation in form and substance satisfactory to
such Agent;

 

(i)            Permitted Acquisitions;

 

(j)            (i) Investments not otherwise described in the preceding clauses;
provided that (A) no Event of Default shall exist before or after giving effect
to the proposed Investment, (B) daily average Adjusted Aggregate Availability
for the 30 consecutive days immediately before consummating the proposed
Investment, calculated on a pro forma basis after giving effect to such
Investment as if such Investment had been consummated at the beginning of such
30 day period, shall be at least 10% of the Aggregate Borrowing Base and
(C) Borrowers shall have a Fixed Charge Coverage Ratio is at least 1.00:1.00 for
the most recently completed period of four Fiscal Quarters for which financial
statements have been provided pursuant to Section 10.1.2, calculated on a pro
forma basis after giving effect to such Investment as if such Investment had
been made at the beginning of such period of four Fiscal Quarters; provided that
to the extent daily average Adjusted Aggregate Availability for the 30
consecutive days immediately before consummating the proposed Investment,
calculated on a pro forma basis after giving effect to such Investment as if
such Investment had been consummated at the beginning of such 30 day period, is
at least 15% of the Aggregate Borrowing Base, this clause (C) shall not be
applicable, and (ii) UNFI shall have delivered to the Administrative Agent not
less than two (2) Business Days prior to the earlier of (x) the execution of a
definitive or binding agreement to consummate the proposed Investment and
(y) the consummation of such proposed Investment, a statement, certified by a
Senior Officer of UNFI, setting forth, in reasonable detail, computations
(determined in a manner reasonably acceptable to the Administrative Agent)
evidencing satisfaction of the requirements set forth in clause (i) above; and

 

(k)           other Investments in an aggregate amount not to exceed
U.S.$10,000,000 outstanding at any one time.

 

Permitted Lien: as defined in Section 10.2.2.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
(and any Refinancing Debt with respect thereto) that is secured only by a
Purchase Money Lien, as long as the aggregate amount does not exceed
U.S.$10,000,000.

 

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

 

Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

Platform: as defined in Section 14.3.3.

 

27

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

PPSA: the Personal Property Security Act of Ontario (or any successor statute)
or similar legislation of any other Canadian jurisdiction, including the Civil
Code of Québec, the laws of which are required by such legislation to be applied
in connection with the issue, perfection, enforcement, opposability,
enforceability, validity or effect of security interests or hypothecs.

 

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

 

Prior Claims: all Liens created by Applicable Law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with any Agent’s security interests (or interests similar thereto under
Applicable Law) against all or part of the Collateral, including for amounts
owing for employee source deductions, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, Québec corporate
taxes, pension fund obligations, Wage Earner Protection Program Act obligations
and overdue rents.

 

Pro Rata: (a) with respect to any U.S. Revolver Lender, a percentage (rounded to
the ninth decimal place) determined (i) while the U.S. Revolver Commitments are
outstanding, by dividing the amount of such U.S. Revolver Lender’s U.S. Revolver
Commitment by the Aggregate U.S. Revolver Commitments; and (ii) at any other
time, by dividing the amount of such U.S. Revolver Lender’s U.S. Revolver Loans
and U.S. LC Obligations by the aggregate amount of Total U.S. Revolver
Outstandings, and (b) with respect to any Canadian Lender, a percentage (rounded
to the ninth decimal place) determined (i) while the Canadian Commitments are
outstanding, by dividing the amount of such Canadian Lender’s Canadian
Commitment by the Aggregate Canadian Commitments; and (ii) at any other time, by
dividing the amount of such Canadian Lender’s Canadian Loans and Canadian LC
Obligations by the aggregate amount of Total Canadian Outstandings.

 

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not reasonably be expected to have a Material Adverse
Effect or result in forfeiture or sale of any assets of the Obligor; (e) no Lien
is imposed on assets of the Obligor, unless enforcement thereof is stayed during
the pendency of the contest; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

 

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Protective Advances: a U.S. Revolver Protective Advance and/or a Canadian
Protective Advance, as the context requires.

 

PSA:  the Packers and Stockyards Act (7 USC § 196 et seq.).

 

PSA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PSA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.

 

28

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred at the time of or within 20 days after acquisition of any fixed assets,
for the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.

 

Purchase Money Lien: a Lien that secures Purchase Money Debt or any Refinancing
Debt with respect thereto, encumbering only the fixed assets acquired with such
Debt and constituting a Capital Lease, a purchase money security interest under
the UCC or a purchase money security interest under the PPSA.

 

Qualified Cash: as of any date of determination, as to any Person, the aggregate
amount of unrestricted cash and Cash Equivalents of such Person and its
Subsidiaries as of such date that is (a) held in a Deposit Account (other than
an account exclusively used for payroll, payroll taxes or employee benefits)
with the Applicable Agent, (b) subject to the Applicable Agent’s first priority
perfected Lien and (c) not subject to any other Lien.

 

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

 

Qualified Secured Bank Product Obligations: Debt, obligations and other
liabilities with respect to Hedging Agreements owing by a Borrower or Subsidiary
to a Secured Bank Product Provider, that the Borrower Agent, in a written notice
to the Administrative Agent, has expressly requested be treated as Qualified
Secured Bank Product Obligations for purposes hereof, up to the maximum amount
(in the case of any Secured Bank Product Provider other than Bank of America and
its Affiliates or branches) specified by such provider and the Borrower Agent in
writing to the Administrative Agent, which amount may be established and
increased or decreased by further written notice from such provider and the
Borrower Agent to the Administrative Agent from time to time as long as no
Default or Event of Default exists and no Overadvance would result from
establishment of a Bank Product Reserve for such amount.  The reasonably
anticipated liabilities in respect of such obligations with respect to Hedging
Agreements owed to Bank of America and its Affiliates or branches shall
constitute Qualified Secured Bank Product Obligations unless otherwise agreed by
Bank of America or such Affiliate or branch.  Notwithstanding the foregoing, in
no event shall Qualified Secured Bank Product Obligations of an Obligor include
its Excluded Swap Obligations.

 

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

Reaffirmation Agreement: that certain Reaffirmation Agreement dated as of even
date herewith by and among the Obligors in favor of the Agents.

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Recipient: any Agent, Issuing Bank, any Lender or any other recipient of a
payment to be made by an Obligor under a Loan Document or on account of an
Obligation.

 

Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) if applicable,
it is subordinated to the Obligations at least to the same extent as the Debt
being extended, renewed or refinanced; (d) the

 

29

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

representations, covenants and defaults applicable to it, taken as a whole, are
not materially less favorable to the applicable Borrower or Subsidiary than
those applicable to the Debt being extended, renewed or refinanced; (e) no
additional Lien is granted to secure it; (f) no additional Person is obligated
on such Debt; and (g) upon giving effect to it, no Default or Event of Default
exists.

 

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Permitted Purchase Money Debt or Debt permitted under
Section 10.2.1(c) or 10.2.1(l).

 

Reimbursement Date: as defined in Section 2.3.2.

 

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.

 

Report: as defined in Section 12.2.3.

 

Reportable Event: with respect to any Pension Plan, any of the events set forth
in Section 4043(c) of ERISA, other than events for which the 30 day notice
period has been waived.

 

Required Lenders: Lenders (subject to Section 4.2) having (a) U.S. Revolver
Commitments and Canadian Commitments in excess of 50% of the Aggregate
Commitments; and (b) if the U.S. Revolver Commitments and the Canadian
Commitments have terminated, Loans in excess of 50% of all outstanding Loans;
provided, however, that the U.S. Revolver Commitment, Canadian Commitment and
Loans of any Defaulting Lender shall be excluded from such calculation but any
related Fronting Exposure shall be deemed held as a Loan or LC Obligation by the
Secured Party that funded the applicable Loan or issued the applicable Letter of
Credit.

 

Restricted Investment: any Investment by a Borrower or Subsidiary other than a
Permitted Investment.

 

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

 

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the Canadian government, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Subsidiary to a Secured Bank
Product Provider, that the Borrower Agent, in a written notice to the
Administrative Agent, has expressly requested be treated as Secured Bank Product
Obligations and/or a Qualified Secured Bank Product Obligation for purposes
hereof, up to

 

30

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

the maximum amount (in the case of any Secured Bank Product Provider other than
Bank of America and its Affiliates or branches) specified by such provider and
the Borrower Agent in writing to the Administrative Agent, which amount may be
established and increased or decreased by further written notice from such
provider and the Borrower Agent to the Administrative Agent from time to time as
long as no Default or Event of Default exists and no Overadvance would result
from establishment of a Bank Product Reserve for such amount; provided, that
Secured Bank Product Obligations of an Obligor shall not include its Excluded
Swap Obligations.

 

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates or
branches; and (b) any other Lender or Affiliate or branch of a Lender that is
providing a Bank Product, provided such provider and the Borrower Agent deliver
written notice to Administrative Agent, in form and substance satisfactory to
Administrative Agent, within 10 days following the later of the Closing Date or
the creation of the Bank Product, (i) describing the Bank Product and setting
forth the maximum amount of the related Secured Bank Product Obligations (and,
if all or any portion of such Secured Bank Product Obligations are to constitute
Qualified Secured Bank Product Obligations, the maximum amount of such Qualified
Secured Bank Product Obligations) that are to be secured by the Collateral, and
the methodology to be used in calculating such amount, and (ii) agreeing to be
bound by Section 12.13.

 

Secured Parties: Agents, Issuing Banks, Lenders and Secured Bank Product
Providers.

 

Security Agreements:  (a) this Agreement, (b) that certain Security Agreement
dated as of May 24, 2012 by and among the Guarantors in favor of the
Administrative Agent, as reaffirmed pursuant to the Reaffirmation Agreement, and
(c) any other security agreement or joinder agreement that may be entered into
after the Closing Date with respect to a Subsidiary of the Borrowers formed or
acquired after the Closing Date, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

Security Documents: the Guaranties, Security Agreements, Canadian Security
Documents, Deposit Account Control Agreements, Reaffirmation Agreement, and all
other security agreements, deeds of hypothec, pledge agreements, or other
collateral security agreements, instruments or documents entered into or to be
entered into by an Obligor pursuant to which such Obligor grants or perfects a
security interest in certain of its assets to the Applicable Agent, including
PPSA and UCC financing statements and financing change statements, as
applicable, required to be executed or delivered pursuant to any Security
Document.

 

Seller Note:  any unsecured promissory note (and any guarantee thereof) issued
by one or more Obligors (or any Subsidiary of an Obligor organized for purposes
of the corresponding Permitted Acquisition, which as a part of such Permitted
Acquisition will contemporaneously be merged with or into an Obligor or
otherwise will become an Obligor promptly thereafter in accordance with this
Agreement) in favor of a seller in connection with a Permitted Acquisition in an
aggregate principal amount not to exceed the purchase price in respect of such
Permitted Acquisition.

 

Senior Officer: each of the chairman of the board, president, chief executive
officer, chief financial officer, chief accounting officer and any senior vice
president of a Borrower or, if the context requires, any other Obligor.

 

Settlement Report: a report summarizing (a) U.S. Revolver Loans and
participations in U.S. LC Obligations outstanding as of a given settlement date,
allocated to U.S. Revolver Lenders on a Pro Rata basis in accordance with their
U.S. Revolver Commitments and (b) Canadian Loans and participations in Canadian
LC Obligations outstanding as of a given settlement date, allocated to Canadian
Lenders on a Pro Rata basis in accordance with their Canadian Commitments.

 

31

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code or, in the case of the Canadian Borrower or any Canadian
Subsidiary, “insolvent” within the meaning of the Bankruptcy and Insolvency Act
(Canada); and (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) under any Loan Documents,
or made any conveyance in connection therewith, with actual intent to hinder,
delay or defraud either present or future creditors of such Person or any of its
Affiliates.  “Fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.

 

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).

 

Spot Rate: as of any day, the exchange rate, as determined by the Applicable
Agent, that is applicable to conversion of one currency into another currency,
that is (a) the exchange rate reported by Bloomberg (or other commercially
available source designated by such Agent) as of the end of the preceding
business day in the financial market for the first currency; or (b) if such
report is unavailable for any reason, the spot rate for the purchase of the
first currency with the second currency as in effect during the preceding
business day in the Applicable Agent’s principal foreign exchange trading office
for the first currency.

 

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

 

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

 

Swingline Loan: any Borrowing of Applicable Floating Rate Loans funded with the
Applicable Agent’s funds, until such Borrowing is settled among the Applicable
Lenders or repaid by the U.S. Borrowers or the Canadian Borrower, as the case
may be.

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.  For the avoidance of doubt, Taxes shall
include all Taxes imposed pursuant to Part XIII of the ITA or any successor
provisions thereto.

 

Term Loan Agreement:  the Term Loan Agreement dated as of August 14, 2014, by
and among UNFI, Albert’s Organics, the lenders party thereto from time to time
and the Term Loan Facility Agent, as such agreement may be amended,
supplemented, modified, restated, renewed or replaced (whether upon or after
termination or otherwise) in whole or in part from time to time.

 

32

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Term Loan Amendment:  the First Amendment Agreement to Term Loan Agreement dated
as of the date hereof by and among UNFI, Albert’s Organics, the lenders party
thereto and the Term Loan Facility Agent, in form and substance reasonably
satisfactory to the Administrative Agent.

 

Term Loan Collateral:  the “Term Collateral” as defined in the Intercreditor
Agreement.

 

Term Loan Facility Agent:  Bank of America, in its capacity as administrative
agent, its successors and assigns in such capacity or any other collateral agent
or similar representative of the secured parties under the Term Loan Agreement.

 

Term Loan Facility Documents:  the Term Loan Agreement and all other “Loan
Documents” as defined in the Term Loan Agreement.

 

Term Loan Facility Liens:  the Liens granted to the Term Loan Facility Agent
under the Term Loan Facility Documents, at any time, upon Term Loan Collateral.

 

Total Canadian Outstandings: an amount equal to the sum of (a) the principal
balance of all Canadian Loans plus (b) the U.S. Dollar Equivalent of the
Canadian LC Obligations.

 

Total LC Obligations: the sum of (a) U.S. LC Obligations and (b) the U.S. Dollar
Equivalent of the Canadian LC Obligations.

 

Total Outstandings: an amount equal to the sum of (a) the Total Canadian
Outstandings plus (b) the Total U.S. Revolver Outstandings.

 

Total U.S. Revolver Outstandings:  an amount equal to the sum of (a) the
principal balance of all U.S. Revolver Loans plus (b) the U.S. LC Obligations.

 

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Trigger Event:

 

(a)           for purposes of Section 10.3.1, the first date that Adjusted
Aggregate Availability is less than the greater of (i) U.S.$60,000,000 and
(ii) 10% of the Aggregate Borrowing Base;

 

(b)           for any other purpose hereunder, any of (i) the occurrence and
continuance of an Event of Default, and (ii) the fifth consecutive date that
Adjusted Aggregate Availability is less than the greater of (x) 10% of the
Aggregate Borrowing Base and (y) U.S.$60,000,000; and

 

(c)           for all purposes of this Agreement, (i) the Administrative Agent
shall use its commercially reasonable efforts to notify the Borrower Agent of
the occurrence of any of the events set forth in clauses (a) and (b)(ii) above
(it being understood that the Administrative Agent’s failure to provide such
notice shall not constitute a waiver of the Trigger Event), and (ii) the
occurrence of a Trigger Event shall be deemed continuing (x) if the Trigger
Event arises under clause (a)(i) or clause (b)(ii)(y) above, until Adjusted
Aggregate Availability equals or exceeds U.S.$60,000,000 for thirty (30)
consecutive days, as certified by the Borrowers in an Aggregate Availability
Certificate delivered to the Administrative Agent, in which case such Trigger
Event shall be deemed to be no longer continuing for purposes of this Agreement,
(y) if the Trigger Event arises under clause (a)(ii) or clause (b)(ii)(x) above,
until Adjusted Aggregate Availability equals or exceeds 10% of the Aggregate
Borrowing Base for thirty (30) consecutive

 

33

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

days, as certified by the Borrowers in an Aggregate Availability Certificate
delivered to the Administrative Agent, in which case such Trigger Event shall be
deemed to be no longer continuing for purposes of this Agreement, and (z) if the
Trigger Event arises under clause (b)(i) above, so long as such Event of Default
is continuing; provided that to the extent two Trigger Events have occurred and
have been cured during any period of four consecutive Fiscal Quarters, any
additional Trigger Event during such period shall be deemed continuing at all
times during such period.

 

Type: any type of a Loan (i.e., Base Rate Loan or Applicable Offered Rate Loan)
that has the same interest option and, in the case of Applicable Offered Rate
Loans, the same Interest Period.

 

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

Unfunded Pension Liability: (a) with respect to a Pension Plan, the excess of a
Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the
current value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to the Code, ERISA or the
Pension Protection Act of 2006 for the applicable plan year and (b) with respect
to a Canadian Plan that is a registered pension plan, the amount (if any) by
which the present value of all vested and unvested accrued benefits under such a
plan exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such plan using
customary actuarial assumptions for such a plan.

 

Unintentional Overadvance:  as defined in Section 2.1.5.

 

Unused Line Fee Rate: a per annum rate equal to (a) 0.30%, if the average daily
Total Outstandings were less than 25% of the Aggregate Commitments during the
preceding Fiscal Quarter, or (b) 0.25%, if such average daily Total Outstandings
were 25% or more of the Aggregate Commitments during the preceding Fiscal
Quarter.

 

Upstream Payment: a Distribution by a Subsidiary to an Obligor or a wholly-owned
Subsidiary of an Obligor.

 

U.S. Accounts Formula Amount: 90% of the Value of Eligible Accounts of each U.S.
Borrowing Base Obligor; provided, however, that such percentage shall be reduced
by 1.0% for each percentage point of Dilution.

 

U.S. Borrowers: as defined in the preamble to this Agreement.

 

U.S. Borrowing Base Obligor: (a) UNFI, (b) UNFW and (c) with the prior written
consent of Administrative Agent, each other Obligor that is a U.S. Person the
Accounts and Inventory of which have been subject to a field examination and
appraisal with results satisfactory to the Administrative Agent.

 

U.S. Dollar Equivalent: of any amount means, at the time of determination
thereof, (a) if such amount is expressed in U.S. Dollars, such amount and (b) if
such amount is denominated in any other currency, the equivalent of such amount
in U.S. Dollars as determined by the Administrative Agent using the Spot Rate.

 

U.S. Dollars or U.S.$: lawful money of the United States.

 

34

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

U.S. Inventory Formula Amount: 90% of the NOLV Percentage of the Value of
Eligible Inventory of each U.S. Borrowing Base Obligor.

 

U.S. LC Conditions: the following conditions necessary for issuance of a Letter
of Credit for the account or benefit of a U.S. Borrower or any of its
Subsidiaries: (a) each of the conditions set forth in Section 6 shall have been
satisfied; (b) after giving effect to such issuance, Total LC Obligations do not
exceed U.S.$50,000,000, no Overadvance exists, no U.S. Revolver Overadvance
exists, Total U.S. Revolver Outstandings do not exceed the U.S. Revolver
Borrowing Base, and Total Outstandings do not exceed the Aggregate Borrowing
Base; (c) the expiration date of such Letter of Credit is (i) no more than 365
days from issuance in the case of standby Letters of Credit, and (ii) no more
than 120 days from issuance in the case of documentary Letters of Credit,
(d) the Letter of Credit and payments thereunder are denominated in U.S.
Dollars, and (e) the form of the proposed Letter of Credit is reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank in
their discretion.

 

U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
U.S. Borrowers for any drawings under Letters of Credit issued for the account
or on behalf of any U.S. Borrower or any of its Subsidiaries; and (b) the stated
amount of all outstanding Letters of Credit issued for the account or on behalf
of any U.S. Borrower or any of its Subsidiaries, except to the extent Cash
Collateralized.

 

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

 

U.S. Revolver Availability: the U.S. Revolver Borrowing Base minus the Total
U.S. Revolver Outstandings.

 

U.S. Revolver Borrowing Base:  on any date of determination, an amount equal to
the lesser of (a) the Aggregate U.S. Revolver Commitments; and (b) the sum of
the U.S. Accounts Formula Amount, plus the U.S. Inventory Formula Amount, plus
Qualified Cash of each U.S. Borrowing Base Obligor, minus the Availability
Reserve (it being understood that the amount of the Availability Reserve shall
be allocated, in the Permitted Discretion of the Administrative Agent and
without duplication, between the U.S. Revolver Borrowing Base and the Canadian
Borrowing Base).

 

U.S. Revolver Commitment: for any U.S. Revolver Lender, its obligation to make
U.S. Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal U.S. Dollar amount shown on Schedule 1.1(a), as hereafter modified
pursuant to Section 2.1.7 or an Assignment and Acceptance to which it is a
party.

 

U.S. Revolver Commitment Termination Date: the earliest to occur of (a) the U.S.
Revolver Termination Date; (b) the date on which U.S. Borrowers terminate the
Aggregate U.S. Revolver Commitments pursuant to Section 2.1.4; or (c) the date
on which the Aggregate U.S. Revolver Commitments are terminated pursuant to
Section 11.2.

 

U.S. Revolver Lenders: the Lenders indicated on Schedule 1.1(a) as the Lenders
of U.S. Revolver Loans, the Administrative Agent in its capacity of a provider
of Swingline Loans to U.S. Borrowers, any Issuing Bank that issues a Letter of
Credit for the account or on behalf of any U.S. Borrower and any other Person
who hereafter becomes a “U.S. Revolver Lender” pursuant to the terms hereof.

 

U.S. Revolver Loan: (a) a loan made to U.S. Borrowers pursuant to
Section 2.1.1(a), (b) any Swingline Loan for the account of a U.S. Borrower,
(c) any Overadvance Loan for the account of a U.S. Borrower deemed by the
Administrative Agent to be a U.S. Revolver Loan and (d) any U.S. Revolver
Protective Advance.

 

35

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

U.S. Revolver Note: a promissory note executed by the U.S. Borrowers in favor of
a U.S. Revolver Lender in the form of Exhibit A, in the amount of such Lender’s
U.S. Revolver Commitment.

 

U.S. Revolver Overadvance: as defined in Section 2.1.5.

 

U.S. Revolver Protective Advance: as defined in Section 2.1.6(a).

 

U.S. Revolver Termination Date:  April 29, 2021.

 

U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).

 

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or reasonably
could be claimed by the Account Debtor or any other Person.

 

Voting Stock:  Equity Interests of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions).

 

Wage Earner Protection Program Act:  the Wage Earner Protection Program Act
(Canada).

 

1.2.         Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Administrative Agent before the
Closing Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if
Borrowers’ certified public accountants concur in such change, the change is
disclosed to Administrative Agent, and any ratios or requirements affected by
such change are amended in a manner satisfactory to Required Lenders to take
into account the effects of the change; provided that until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein.  Anything in this Agreement to the contrary
notwithstanding, any obligation of a Person under a lease (whether existing as
of the Closing Date or entered into in the future) that is not (or would not be)
required to be classified and accounted for as a capital lease on the balance
sheet of such Person under GAAP as in effect at the time such lease is entered
into shall not be treated as a Capital Lease solely as a result of (a) the
adoption of any changes in, or (b) changes in the application of, GAAP after
such lease is entered into.

 

1.3.         Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time:  “Certificated Security,” “Chattel Paper,” “Commercial Tort Claim,”
“Deposit Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right,” “Payment
Intangibles,” “Security Entitlement,” “Supporting Obligation,” and
“Uncertificated Security.”

 

1.4.         Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision.  Any pronoun used
shall be deemed to cover all genders.  In the computation of periods of time
from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.”  The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem

 

36

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

generis shall not be applicable to limit any provision.  Section titles appear
as a matter of convenience only and shall not affect the interpretation of any
Loan Document.  All references to (a) laws or statutes include all related
rules, regulations, interpretations, amendments and successor provisions;
(b) any document, instrument or agreement (including this Agreement) include any
amendments, restatements, waivers and other modifications, supplements,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
means time of day at Administrative Agent’s notice address under Section 14.3.1;
or (g) discretion of any Agent, any Issuing Bank or any Lender mean the sole and
absolute discretion of such Person.  All determinations (including calculations
of U.S. Revolver Borrowing Base, Canadian Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time.  U.S. Revolver Borrowing Base
and Canadian Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise reasonably satisfactory to
Administrative Agent (and not necessarily calculated in accordance with GAAP). 
Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by any Agent, any Issuing Bank or any Lender
under any Loan Documents.  No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision.  Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer should
have obtained in the good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter to which such phrase relates.

 

1.5.         Conversions of Canadian Dollars.  The Applicable Agent in good
faith shall determine the U.S. Dollar Equivalent and Canadian Dollar Equivalent
of any amount as required hereby, and a determination thereof by the Applicable
Agent shall be conclusive absent manifest error.  The Agents may, but shall not
be obligated to, rely on any determination made by any Obligor in any document
delivered to any Agent.  The Applicable Agent may determine or redetermine the
U.S. Dollar Equivalent and Canadian Dollar Equivalent of any amount on any date
either in its own discretion or upon the request of any Lender or any Issuing
Bank.  The Applicable Agent may set up appropriate rounding off mechanisms or
otherwise round-off amounts hereunder to the nearest higher or lower amount in
whole U.S. Dollar, Canadian Dollar or whole cents to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole U.S. Dollars, Canadian Dollars or in whole cents, as may
be necessary or appropriate.  Wherever in this Agreement in connection with
(a) a Borrowing, conversion, continuation or prepayment of an Applicable Offered
Rate Loan or Applicable Floating Rate Loan, (b) the issuance, amendment or
extension of a Letter of Credit, or (c) an amount, such as a required minimum,
maximum or multiple amount, is expressed in U.S. Dollars, but such Borrowing,
Applicable Offered Rate Loan, Applicable Floating Rate Loan, Letter of Credit or
amount is denominated in Canadian Dollars, such amount shall be the Canadian
Dollar Equivalent of such U.S. Dollar amount (rounded to the nearest unit of
Canadian Dollars, with 0.5 of a unit being rounded upward), as determined by the
Applicable Agent or the applicable Issuing Bank, as the case may be.  Borrowers
shall report Value and other U.S. Revolver Borrowing Base and Canadian Borrowing
Base components to the Administrative Agent in the currency invoiced by
Borrowers or shown in Borrowers’ financial records, and unless expressly
provided otherwise, shall deliver financial statements and calculate financial
covenants in Dollars.

 

1.6.         Collateral Located in the Province of Québec.  For purposes of any
Collateral located in the Province of Québec or charged by any deed of hypothec
(or any other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of

 

37

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Québec, (a) “personal property” shall be deemed to include “movable property”,
(b) “tangible property” shall be deemed to include “corporeal property”,
(c) “intangible property” shall be deemed to include “incorporeal property”,
(d) “security interest” and “mortgage” shall be deemed to include a “hypothec”,
(e) all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Québec, (f) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (g) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, and (h) an “agent” shall be deemed to include a
“mandatary”.

 

SECTION 2.        CREDIT FACILITIES

 

2.1.         Commitments.

 

2.1.1.            Loans.

 

(a)           U.S. Revolver Loans.  Each U.S. Revolver Lender agrees, severally
on a Pro Rata basis up to its U.S. Revolver Commitment, on the terms set forth
herein, to make U.S. Revolver Loans in U.S. Dollars to the U.S. Borrowers from
time to time through the U.S. Revolver Commitment Termination Date.  The U.S.
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall U.S. Revolver Lenders have any obligation to honor a request for a U.S.
Revolver Loan if the Total U.S. Revolver Outstandings at such time (including
the requested Loan) would exceed the U.S. Revolver Borrowing Base.

 

(b)           Canadian Loans.  Each Canadian Lender agrees, severally on a Pro
Rata basis up to its Canadian Commitment, on the terms set forth herein, to make
Canadian Loans in Canadian Dollars to the Canadian Borrower from time to time
through the Canadian Commitment Termination Date.  The Canadian Loans may be
repaid and reborrowed as provided herein.  In no event shall Canadian Lenders
have any obligation to honor a request for a Canadian Loan if the Total Canadian
Outstandings at such time (including the requested Loan) would exceed the
Canadian Borrowing Base.  Each Canadian Loan made under this
Section 2.1.1(b) shall be a BA Equivalent Rate Loan.

 

2.1.2.            Notes.  The Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of the Applicable Agent and such
Lender.  At the request of any Lender, the U.S. Borrowers or the Canadian
Borrower, as the case may be, shall deliver a U.S. Revolver Note or Canadian
Note, as the case may be, to such Lender.

 

2.1.3.            Use of Proceeds.  The proceeds of Loans shall be used by the
applicable Borrowers solely (a) to satisfy existing Debt; (b) to pay fees and
transaction expenses associated with the closing of this credit facility; (c) to
pay Obligations in accordance with this Agreement; and (d) for lawful corporate
purposes of Borrowers, including working capital.  The Borrowers shall not,
directly or indirectly, use the proceeds of the Loans or Letters of Credit
(i) to fund any activities or business of or with any Person that, at the time
of such funding, is the subject of Sanctions or located in any Designated
Jurisdiction, or (ii) in a way that would result in a violation of any
Anti-Corruption Laws or Sanctions by the Borrowers or any of their Subsidiaries
or, to the knowledge of the Borrowers, any Person participating in the Loans or
the Letters of Credit (whether as underwriter, advisor, investor, or otherwise).

 

38

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

2.1.4.            Voluntary Reduction or Termination of Commitments.

 

(a)           Voluntary Reduction or Termination of U.S. Revolver Commitments
and Aggregate Commitments.

 

(i)            The U.S. Revolver Commitments shall terminate on the U.S.
Revolver Termination Date, unless sooner terminated in accordance with this
Agreement.

 

(ii)           Upon at least 30 days’ prior written notice to Administrative
Agent, Borrowers may, at their option, terminate the Aggregate Commitments and
this credit facility.  Any notice of termination given by Borrowers shall be
irrevocable (provided, however, that the Borrowers may specify in any such
notice that such termination is conditioned upon the consummation of financing
arrangements).  On the termination date, Borrowers shall make Full Payment of
all Obligations.

 

(iii)          U.S. Borrowers may permanently reduce the U.S. Revolver
Commitments, on a Pro Rata basis for each U.S. Revolver Lender, upon at least 30
days’ prior written notice to Administrative Agent, which notice shall specify
the amount of the reduction and shall be irrevocable once given.  Each reduction
shall be in a minimum amount of U.S.$10,000,000, or an increment of
U.S.$1,000,000 in excess thereof.

 

(b)           Voluntary Reduction or Termination of Canadian Commitments.

 

(i)            The Canadian Commitments shall terminate on the Canadian
Termination Date, unless sooner terminated in accordance with this Agreement. 
Upon at least 30 days’ prior written notice to Agents, Canadian Borrower may, at
its option, terminate the Canadian Commitments.  Any notice of termination given
by Canadian Borrower shall be irrevocable (provided, however, that the Canadian
Borrower may specify in any such notice that such termination is conditioned
upon the consummation of financing arrangements).  On the termination date,
Canadian Borrower shall make Full Payment of all Canadian Obligations.

 

(ii)           Canadian Borrower may permanently reduce the Canadian
Commitments, on a Pro Rata basis for each Canadian Lender, upon at least 30
days’ prior written notice to Agents, which notice shall specify the amount of
the reduction and shall be irrevocable once given.  Each reduction shall be in a
minimum amount of U.S.$5,000,000, or an increment of U.S.$1,000,000 in excess
thereof.

 

2.1.5.            Overadvances.  If the Total U.S. Revolver Outstandings exceed
the U.S. Revolver Borrowing Base (“U.S. Revolver Overadvance”) at any time, the
excess amount shall be payable by U.S. Borrowers on demand by Administrative
Agent, but all such U.S. Revolver Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents.  If the Total Canadian Outstandings exceed the Canadian Borrowing
Base (“Canadian Overadvance”) at any time, the excess amount shall be payable by
Canadian Borrower on demand by Canadian Agent, but all such Canadian Loans shall
nevertheless constitute Canadian Obligations secured by the applicable
Collateral and entitled to all benefits of the Loan Documents.  The Applicable
Agent may require the Applicable Lenders to honor requests for Overadvance Loans
and to forbear from requiring the applicable Borrowers to cure an Overadvance,
(a) when no other Event of Default is known to such Agent, as long as (i) the
Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii)(A) if a U.S. Revolver
Overadvance, the Overadvance is not known by the

 

39

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Administrative Agent to exceed 10% of the U.S. Revolver Borrowing Base and
(B) if a Canadian Overadvance, the Overadvance is not known by the Canadian
Agent to exceed 10% of the Canadian Borrowing Base; and (b) regardless of
whether an Event of Default exists, if the Applicable Agent discovers an
Overadvance not previously known by it to exist (an “Unintentional
Overadvance”), if (i)(A) with respect to a request for a U.S. Revolver
Overadvance, the sum of (x) the aggregate amount of the Unintentional
Overadvance under the U.S. Revolver Borrowing Base and (y) the amount of the
request for a U.S. Revolver Overadvance does not exceed 10% of the U.S. Revolver
Borrowing Base, and (B) with respect to a request for a Canadian Overadvance,
the sum of (x) the aggregate amount of the Unintentional Overadvance under the
Canadian Borrowing Base and (y) the request for a Canadian Overadvance does not
exceed 10% of the Canadian Borrowing Base, and (ii) such Overadvance does not
continue for more than 30 consecutive days.  In no event shall Overadvance Loans
be required that would cause (1) the Total U.S. Revolver Outstandings to exceed
the Aggregate U.S. Revolver Commitments and (2) the Total Canadian Outstandings
to exceed the Aggregate Canadian Commitments.  Any funding of an Overadvance
Loan or sufferance of a U.S. Revolver Overadvance or a Canadian Overadvance
shall not constitute a waiver by the Applicable Agent or Applicable Lenders of
the Event of Default caused thereby.  In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.  Required Lenders may at any time revoke the Applicable Agent’s
authority to make further Overadvance Loans by written notice to Applicable
Agent.

 

2.1.6.            Protective Advances.

 

(a)           U.S. Revolver Protective Advances.  The Administrative Agent shall
be authorized, in its discretion, at any time that any conditions in Section 6
are not satisfied, to make U.S. Revolver Loans as Base Rate Loans (“U.S.
Revolver Protective Advances”), (i) up to an aggregate amount of U.S.$25,000,000
outstanding at any time, if the Administrative Agent deems such Loans necessary
or desirable to preserve or protect Collateral, or to enhance the collectibility
or repayment of Obligations, as long as such Loans do not cause the Total U.S.
Revolver Outstandings to exceed the Aggregate U.S. Revolver Commitments; or
(ii) to pay any other amounts chargeable to Obligors under any Loan Documents,
including interest, costs, fees and expenses.  Each U.S. Revolver Lender shall
participate in each U.S. Revolver Protective Advance made to the U.S. Borrowers
on a Pro Rata basis.  Required Lenders may at any time revoke Administrative
Agent’s authority to make further U.S. Revolver Protective Advances under clause
(i) by written notice to Administrative Agent.  Absent such revocation, the
Administrative Agent’s determination that funding of a U.S. Revolver Protective
Advance is appropriate shall be conclusive.

 

(b)           Canadian Protective Advances.  The Canadian Agent shall be
authorized, in its discretion, at any time that any conditions in Section 6 are
not satisfied, to make Canadian Loans as BA Equivalent Rate Loans (“Canadian
Protective Advances”), (i) up to an aggregate amount of the Canadian Dollar
Equivalent of U.S.$5,000,000 outstanding at any time, if the Canadian Agent
deems such Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectibility or repayment of Canadian Obligations, as long as such
Loans do not cause the Total Canadian Outstandings to exceed the Aggregate
Canadian Commitments; or (ii) to pay any other amounts chargeable to the
Canadian Borrower under any Loan Documents, including interest, costs, fees and
expenses.  Each Canadian Lender shall participate in each Canadian Protective
Advance made to the Canadian Borrower on a Pro Rata basis.  Required Lenders may
at any time revoke Canadian Agent’s authority to make further Canadian
Protective Advances under clause (i) by written notice to Canadian Agent. 
Absent such revocation, the Canadian Agent’s determination that funding of a
Canadian Protective Advance is appropriate shall be conclusive.

 

2.1.7.            Increase in U.S. Revolver Commitments or Canadian
Commitments.  Borrowers may request an increase in U.S. Revolver Commitments or
Canadian Commitments from time

 

40

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

to time upon notice to Administrative Agent, and, if applicable, Canadian Agent,
as long as (a) the requested increase is in a minimum amount of U.S.$10,000,000
and is offered on the same terms as existing U.S. Revolver Commitments or
Canadian Commitments, except for a closing fee agreed to among Administrative
Agent, Borrowers and the Lenders providing such increase, (b) subject to clause
(e) below, increases under this Section do not exceed U.S.$600,000,000 in the
aggregate and no more than three increases are made, (c) no reduction in U.S.
Revolver Commitments or Canadian Commitments pursuant to Section 2.1.4 has
occurred prior to the requested increase, (d) to the extent any such increase is
made to the Canadian Commitments, such increase shall result in an increase in
the U.S. Revolver Commitments in an amount such that the ratio of the U.S.
Revolver Commitments to the Canadian Commitments immediately following such
increase is not less than the ratio that existed immediately prior to such
increase, and (e) no Default or Event of Default exists at the time of any such
increase.  Administrative Agent shall promptly notify the Applicable Lenders of
the requested increase and, within 10 Business Days thereafter, each Applicable
Lender shall notify Administrative Agent if and to what extent such Lender
commits to increase its U.S. Revolver Commitment and/or Canadian Commitment, as
the case may be.  Any Lender not responding within such period shall be deemed
to have declined an increase.  If Lenders fail to commit to the full requested
increase, Eligible Assignees may issue additional U.S. Revolver Commitments or
Canadian Commitments and become Lenders hereunder upon entering into joinder
documentation reasonably acceptable to Administrative Agent.  Administrative
Agent may allocate, in its discretion, the increased U.S. Revolver Commitments
or Canadian Commitments among committing Applicable Lenders and, if necessary,
Eligible Assignees.  Provided the conditions set forth in Section 6.2 are
satisfied, total U.S. Revolver Commitments or Canadian Commitments shall be
increased by the requested amount (or such lesser amount committed by Applicable
Lenders and Eligible Assignees) on a date agreed upon by Administrative Agent
and Borrower Agent, but no later than 45 days following Borrowers’ increase
request.  Administrative Agent, Canadian Agent (if applicable), Borrowers, and
new and existing Applicable Lenders shall execute and deliver such documents and
agreements (including legal opinions) as Administrative Agent deems appropriate
to evidence or in connection with the increase in and allocations of U.S.
Revolver Commitments or Canadian Commitments.  On the effective date of an
increase, (i) all outstanding applicable Loans, applicable LC Obligations and
other exposures under the U.S. Revolver Commitments or Canadian Commitments
shall be reallocated among Applicable Lenders, and settled by the Applicable
Agent if necessary, in accordance with Applicable Lenders’ adjusted shares of
such U.S. Revolver Commitments or Canadian Commitments and (ii) Borrowers shall
pay all fees and expenses incurred in connection with such increase (including
any breakage costs).

 

2.2.         [Intentionally Omitted.]

 

2.3.         Letter of Credit Facility.

 

2.3.1.            Issuance of Letters of Credit.  Each Issuing Bank shall issue
Letters of Credit (x) for the account of the U.S. Borrowers or their
Subsidiaries denominated in U.S. Dollars or (y) for the account of the Canadian
Borrower or its Subsidiaries denominated in Canadian Dollars from time to time
until 30 days prior to the Applicable Commitment Termination Date on the terms
set forth herein, including the following:

 

(a)           Each Borrower acknowledges that each Issuing Bank’s issuance of
any Letter of Credit is conditioned upon such Issuing Bank’s receipt of an LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as such Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount.  No Issuing Bank
shall have any obligation to issue any Letter of Credit unless (i) such Issuing
Bank receives an LC Request and LC Application at least three Business Days
prior to the requested date of issuance; (ii) each U.S. LC Condition or Canadian
LC Condition, as the case may be, is satisfied; and (iii) if a Defaulting Lender

 

41

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

exists, such Lender or Borrowers have entered into arrangements satisfactory to
the Applicable Agent and the applicable Issuing Bank to eliminate any Fronting
Exposure associated with such Lender.  If, in sufficient time to act, the
applicable Issuing Bank receives written notice from Required Lenders that a
U.S. LC Condition or Canadian LC Condition, as the case may be, has not been
satisfied, such Issuing Bank shall not issue the requested Letter of Credit. 
Prior to receipt of any such notice, no Issuing Bank shall be deemed to have
knowledge of any failure of U.S. LC Conditions or Canadian LC Conditions.

 

(b)           Letters of Credit may be requested by a U.S. Borrower or Canadian
Borrower to support obligations incurred in the Ordinary Course of Business, or
as otherwise approved by the Applicable Agent.  The renewal or extension of any
Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application shall be required at the discretion
of the applicable Issuing Bank.

 

(c)           Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, no Agent, Issuing Bank or Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of any Issuing Bank,
any Agent or any Lender, including any act or omission of a Governmental
Authority.  The rights and remedies of each Issuing Bank under the Loan
Documents shall be cumulative.  Each Issuing Bank shall be fully subrogated to
the rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.

 

(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, the applicable Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by such
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person.  Each Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts.  Each Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Letters of Credit or
LC Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

 

2.3.2.            Reimbursement; Participations.

 

(a)           If any Issuing Bank honors any request for payment under a Letter
of Credit, the applicable Borrower or Borrowers shall pay to such Issuing Bank,
on the same day (“Reimbursement Date”), the amount paid by such Issuing Bank
under such Letter of Credit, together with interest at the interest rate for
(i) Base Rate Loans, in the case of Letters of Credit issued in U.S. Dollars and
(ii) BA Equivalent Rate Loans, in the case of Letters of Credit issued in
Canadian Dollars, from the Reimbursement Date until payment by such Borrower or
Borrowers.  The obligation of the applicable Borrower or Borrowers to reimburse
Issuing Bank for any payment made under a Letter of Credit shall be

 

42

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrowers may
have at any time against the beneficiary.  Regardless of whether Borrower Agent
or the Canadian Borrower submits a Notice of Borrowing, the applicable Borrower
or Borrowers shall be deemed to have requested a Borrowing of (x) Base Rate
Loans, in the case of Letters of Credit issued in U.S. Dollars and (y) BA
Equivalent Rate Loans, in the case of Letters of Credit issued in Canadian
Dollars, in an amount necessary to pay all amounts due the applicable Issuing
Bank on any Reimbursement Date and each U.S. Revolver Lender and Canadian
Lender, as the case may be, agrees to fund its Pro Rata share of such Borrowing
whether or not the U.S. Revolver Commitments or Canadian Commitments, as the
case may be, have terminated, a U.S. Revolver Overadvance or Canadian
Overadvance, as the case may be, exists or is created thereby, or the conditions
in Section 6 are satisfied.

 

(b)           (i) In the case of a Letter of Credit issued for the account or
benefit of a U.S. Borrower or a Subsidiary of a U.S. Borrower, each U.S.
Revolver Lender and (ii) in the case of a Letter of Credit issued for the
account or benefit of the Canadian Borrower or a Subsidiary of the Canadian
Borrower, each Canadian Lender, hereby irrevocably and unconditionally purchases
from the applicable Issuing Bank, without recourse or warranty, an undivided Pro
Rata interest and participation in all applicable LC Obligations relating to the
Letter of Credit.  Issuing Bank is issuing Letters of Credit in reliance upon
this participation.  If any Issuing Bank makes any payment under a Letter of
Credit and the applicable Borrower or Borrowers do not reimburse such payment on
the Reimbursement Date, the Applicable Agent shall promptly notify the
Applicable Lenders and each such Lender shall promptly (within one Business Day)
and unconditionally pay to the Applicable Agent, for the benefit of such Issuing
Bank, the Lender’s Pro Rata share of such payment.  Upon request by a Lender,
the applicable Issuing Bank shall furnish copies of any Letters of Credit and LC
Documents in its possession at such time.

 

(c)           The obligation of each Lender to make payments to the Applicable
Agent for the account of the applicable Issuing Bank in connection with such
Issuing Bank’s payment under a Letter of Credit shall be absolute, unconditional
and irrevocable, not subject to any counterclaim, setoff, qualification or
exception whatsoever, and shall be made in accordance with this Agreement under
all circumstances, irrespective of any lack of validity or unenforceability of
any Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; any waiver by Issuing Bank of a requirement that exists for its
protection (and not a Borrower’s protection) or that does not materially
prejudice a Borrower; any honor of an electronic demand for payment even if a
draft is required; any payment of an item presented after a Letter of Credit’s
expiration date if authorized by the UCC or applicable customs or practices; or
any setoff or defense that any Obligor may have with respect to any
Obligations.  No Issuing Bank assumes any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents.  No Issuing Bank makes to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  No Issuing Bank shall be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

 

(d)           No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or LC Document except as a result of its gross negligence or willful
misconduct.  Issuing Bank may refrain from taking any action

 

43

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

with respect to a Letter of Credit until it receives written instructions (and
in its discretion, appropriate assurances) from the Lenders.

 

2.3.3.            Cash Collateral.  If any LC Obligations, whether or not then
due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that U.S. Revolver Availability or Canadian
Availability, as the case may be, is less than zero, (c) after the Applicable
Commitment Termination Date, or (d) within five (5) Business Days prior to the
Applicable Termination Date, then the applicable Borrower or Borrowers shall, at
the applicable Issuing Bank’s or the Applicable Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit issued for
the account or benefit of such Borrower or Borrowers and pay to each applicable
Issuing Bank the amount of all other outstanding LC Obligations of such Borrower
or Borrowers owed to such Issuing Bank.  The applicable Borrower or Borrowers
shall, on demand by the applicable Issuing Bank or the Applicable Agent from
time to time, Cash Collateralize the Fronting Exposure of any Defaulting Lender
that has not been Cash Collateralized by such Defaulting Lender.  If any
Borrower fails to provide any Cash Collateral as required hereunder, the
Applicable Lenders may (and shall upon direction of the Applicable Agent)
advance, as U.S. Revolver Loans or Canadian Loans, as the case may be, the
amount of the Cash Collateral required (whether or not the U.S. Revolver
Commitments or Canadian Commitments, as the case may be, have terminated, a U.S.
Revolver Overadvance or Canadian Overadvance, as the case may be, exists or the
conditions in Section 6 are satisfied).

 

2.3.4.            Resignation of Issuing Banks.  Any Issuing Bank may resign at
any time upon notice to the Applicable Agent and the applicable Borrower or
Borrowers.  On and after the effective date of such resignation, such Issuing
Bank shall have no obligation to issue, amend, renew, extend or otherwise modify
any Letter of Credit, but shall continue to have all rights and other
obligations of an Issuing Bank hereunder relating to any Letter of Credit issued
by such Issuing Bank prior to such date.  The Applicable Agent shall promptly
appoint a replacement Issuing Bank, which, as long as no Default or Event of
Default exists, shall be reasonably acceptable to the applicable Borrower or
Borrowers.

 

SECTION 3.        INTEREST, FEES AND CHARGES

 

3.1.         Interest.

 

3.1.1.            Rates and Payment of Interest.

 

(a)           The Obligations shall bear interest (i) if a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) if a
Canadian Prime Rate Loan, at the Canadian Prime Rate in effect from time to
time, plus the Applicable Margin; (iii) if a LIBOR Loan, at LIBOR for the
applicable Interest Period, plus the Applicable Margin; (iv) if a BA Equivalent
Rate Loan, at the BA Equivalent Rate for the applicable Interest Period, plus
the Applicable Margin; and (v) if any other Obligation (including, to the extent
permitted by law, interest not paid when due), at the Applicable Floating Rate
in effect from time to time, plus the Applicable Margin.  Interest shall accrue
from the date the Loan is advanced or the Obligation is incurred or payable,
until paid by the applicable Borrower or Borrowers.  If a Loan is repaid on the
same day made, one day’s interest shall accrue.

 

(b)           During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Administrative Agent or Required Lenders in
their discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).  Each Borrower acknowledges that the
cost and expense to Agents and Lenders due to an Event of Default are difficult
to ascertain and that the Default Rate is fair and reasonable compensation for
this.

 

44

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(c)           Interest accrued on the Loans shall be due and payable in arrears,
(i) (x) with respect to any Applicable Offered Rate Loan, the last day of the
Interest Period applicable to such Loan; provided, however, that if any Interest
Period for an Applicable Offered Rate Loan exceeds three (3) months, interest
accrued on such Loan shall also be due and payable on the respective dates that
fall every three (3) months after the beginning of such Interest Period and
(y) with respect any Applicable Floating Rate Loan, on the first day of each
month; (ii) on any date of prepayment, with respect to the principal amount of
Loans being prepaid; and (iii) on the Applicable Commitment Termination Date. 
Interest accrued on any other Obligations shall be due and payable as provided
in the Loan Documents and, if no payment date is specified, shall be due and
payable on demand.  Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand.

 

3.1.2.            Application of Applicable Offered Rate to Outstanding Loans.

 

(a)           Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of Base Rate Loans to,
or to continue any Applicable Offered Rate Loan at the end of its Interest
Period as, an Applicable Offered Rate Loan.  During any Default or Event of
Default, the Administrative Agent may (and shall at the direction of Required
Lenders) declare that no Loan may be made, converted or continued as an
Applicable Offered Rate Loan.

 

(b)           Whenever Borrowers desire to convert or continue Loans as
Applicable Offered Rate Loans, Borrower Agent or the Canadian Borrower, as the
case may be, shall give Administrative Agent or the Canadian Agent, as the case
may be, a Notice of Conversion/Continuation, no later than 11:00 a.m. at least
three Business Days before the requested conversion or continuation date. 
Promptly after receiving any such notice, the Applicable Agent shall notify each
Applicable Lender thereof.  Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified).  If, upon the expiration of any Interest Period in respect of any
Applicable Offered Rate Loans, (i) Borrower Agent shall have failed to deliver a
Notice of Conversion/Continuation, it shall be deemed to have elected to convert
such Loans into Base Rate Loans and (ii) the Canadian Borrower shall have failed
to deliver a Notice of Conversion/Continuation, it shall be deemed to have
elected to continue such Loan as a BA Equivalent Rate Loan with an Interest
Period of one month.  Administrative Agent does not warrant or accept
responsibility for, nor shall it have any liability with respect to,
administration, submission or any other matter related to any rate described in
the definition of LIBOR.

 

3.1.3.            Interest Periods.  In connection with the making, conversion
or continuation of any Applicable Offered Rate Loans, Borrower Agent or the
Canadian Borrower, as the case may be, shall select an interest period
(“Interest Period”) to apply, which interest period shall be a period of one
month, two months, three months, six months or, with the approval of all
affected Lenders, nine months; provided, however, that:

 

(a)           the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, an Applicable Offered Rate Loan, and shall
expire on the numerically corresponding day in the applicable calendar month at
its end;

 

(b)           if any Interest Period commences on a day for which there is no
corresponding day in the applicable calendar month at its end or if such
corresponding day falls after the last Business Day of such month, then the
Interest Period shall expire on the last Business Day of such month; and if any
Interest Period would otherwise expire on a day that is not a Business Day, the
period shall expire on the next Business Day; and

 

45

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(c)           no Interest Period shall extend beyond the Applicable Termination
Date.

 

3.1.4.            Interest Rate Not Ascertainable.  If the Applicable Agent
shall determine that on any date for determining LIBOR or the BA Equivalent
Rate, adequate and fair means do not exist for ascertaining such rate on the
basis provided herein, then the Applicable Agent shall immediately notify the
applicable Borrower or Borrowers of such determination.  Until the Applicable
Agent notifies the applicable Borrower or Borrowers that such circumstance no
longer exists, the obligation of the Applicable Lenders to make Applicable
Offered Rate Loans shall be suspended, and no further Loans may be converted
into or continued as Applicable Offered Rate Loans.

 

3.2.         Fees.

 

3.2.1.            Unused Line Fees.

 

(a)           U.S. Borrowers shall pay to Administrative Agent, for the Pro Rata
benefit of U.S. Revolver Lenders, a fee equal to the Unused Line Fee Rate times
the amount by which the U.S. Revolver Commitments exceed the average daily Total
U.S. Revolver Outstandings during any Fiscal Quarter.  Such fee shall be payable
in arrears, on the first day of each calendar quarter and on the U.S. Revolver
Commitment Termination Date.  For the avoidance of doubt, the outstanding amount
of Swingline Loans made to the U.S. Borrowers shall not be counted toward or
considered usage of the U.S. Revolver Commitments for purposes of determining
the unused line fee.

 

(b)           Canadian Borrower shall pay to Canadian Agent, for the Pro Rata
benefit of Canadian Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the Canadian Commitments exceed the average daily Total Canadian
Outstandings during any Fiscal Quarter.  Such fee shall be payable in arrears,
on the first day of each calendar quarter and on the Canadian Commitment
Termination Date.  For the avoidance of doubt, the outstanding amount of
Swingline Loans made to the Canadian Borrower shall not be counted toward or
considered usage of the Canadian Commitments for purposes of determining the
unused line fee.

 

3.2.2.            LC Facility Fees.  The applicable Borrower or Borrowers shall
pay (a) to the Applicable Agent, for the Pro Rata benefit of the Applicable
Lenders, a fee equal to the Applicable Margin in effect for Applicable Offered
Rate Loans times the average daily stated amount of Letters of Credit issued for
the account or benefit of such Borrower or Borrowers, which fee shall be payable
monthly in arrears, on the first day of each month; (b) to the applicable
Issuing Bank, for its own account, a fronting fee equal to 0.125% per annum on
the stated amount of each Letter of Credit issued by it for the account or
benefit of such Borrower or Borrowers (or such other amount as may be mutually
agreed by such Borrower(s) and such Issuing Bank), which fee shall be payable
monthly in arrears, on the first day of each month; and (c) to the applicable
Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit issued for the account or benefit of such
Borrower or Borrowers, which charges shall be paid as and when incurred.  During
an Event of Default, the fee payable under clause (a) shall, subject to the
Interest Act (Canada), be increased by 2% per annum.

 

3.2.3.            Administrative Agent Fees.  Borrowers shall pay to the
Administrative Agent, for its own account, the fees described in the Fee Letter
and any other fee letter executed in connection with this Agreement.

 

3.3.         Computation of Interest, Fees, Yield Protection.  All computations
of interest for Applicable Offered Rate Loans shall be made on the basis of a
year of 360 days and actual days elapsed.  All other computations of interest,
as well as fees and other charges calculated on a per annum basis, shall

 

46

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

be computed for the actual days elapsed, based on a year of 365 days.  For the
purposes of the Interest Act (Canada), (a) whenever a rate of interest or fee
rate hereunder is calculated on the basis of a year (the “deemed year”) that
contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or fee rate shall be expressed as a yearly
rate by multiplying such rate of interest or fee rate by the actual number of
days in the calendar year of calculation (365) and dividing it by the number of
days in the deemed year, (b) the principle of deemed reinvestment of interest
shall not apply to any interest calculation hereunder and (c) the rates of
interest stipulated herein are intended to be nominal rates and not effective
rates or yields.  Each determination by any Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration.  All fees payable under Section 3.2 are
compensation for services and are not intended to be, and to the extent
permitted by Applicable Law shall not be deemed to be, interest or any other
charge for the use, forbearance or detention of money.  A certificate as to
amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted
to Borrower Agent or the Canadian Borrower, as the case may be, by the
Applicable Agent or the affected Lender, as applicable, shall be final,
conclusive and binding for all purposes, absent manifest error, and the
applicable Borrower or Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.

 

3.4.         Reimbursement Obligations.  Borrowers shall reimburse Agents and
Lenders for all Extraordinary Expenses.  Borrowers shall also reimburse Agents
for all reasonable legal, accounting, appraisal, consulting, and other fees,
costs and expenses incurred by them in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) administration of and actions relating to any Collateral, Loan
Documents and transactions contemplated thereby, including (i) any actions taken
to perfect or maintain priority of each Agent’s Liens on any Collateral, to
maintain any insurance required hereunder or to verify Collateral and (ii) the
Platform or any other dedicated agency web page on the internet to distribute to
the Lenders and to other investors or potential investors any required
documentation and financial information regarding the Loan Documents and the
Loans; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by any Agent’s personnel or a third party.  Legal, accounting and consulting
fees may be charged to Borrowers by Agents’ professionals at their usual and
customary hourly rates for similar services, regardless of any reduced or
alternative fee billing arrangements that any Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction.  Borrowers acknowledge that counsel may provide the Administrative
Agent with a benefit, such as a discount, credit or other accommodation, based
on counsel’s overall relationship with the Administrative Agent, including fees
paid hereunder.  If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrowers shall
immediately pay to the Applicable Agent, for the Pro Rata benefit of the
Applicable Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid.  All amounts payable by Borrowers under this Section shall be due
on demand.

 

3.5.         Illegality.  If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to perform any of its obligations hereunder to make,
maintain, fund or charge applicable interest or fees with respect to any Loans
or Letters of Credit, or to determine or charge interest rates based upon any
Applicable Offered Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, U.S. Dollars or Canadian Dollars in the London interbank market,
any other relevant interbank market or the position of such Lender in such
market then, on notice thereof by such Lender to the Applicable Agent, any
obligation of such Lender to perform such obligations to make, maintain or fund
such Loans or participate in such Letters of Credit (or to charge interest or
fees

 

47

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

with respect thereto), or to continue Applicable Offered Rate Loans or to
convert Base Rate Loans to LIBOR Loans shall be suspended until such Lender
notifies the Applicable Agent that the circumstances giving rise to such
determination no longer exist.  Upon delivery of such notice, Borrowers shall
prepay the applicable Loans, Cash Collateralize the applicable LC Obligations
or, in the case of the U.S. Borrowers and if applicable, convert all LIBOR Loans
of such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Base Rate Loans.  Upon any such prepayment or conversion, Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

3.6.         Inability to Determine Rates.  The Applicable Agent will promptly
notify Borrower Agent and Lenders if, in connection with any request for a
Borrowing of, or conversion to or continuation of, an Applicable Offered Rate
Loan (a) such Agent determines that (i) deposits (whether in U.S. Dollars or
Canadian Dollars) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Loan, or (ii) adequate and reasonable means do not exist for determining
LIBOR or the BA Equivalent Rate for the requested Interest Period, or (b) such
Agent or Required Lenders determine for any reason that LIBOR or the BA
Equivalent Rate for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan.  Thereafter, the
obligation of the Applicable Lenders to make or maintain LIBOR Loans or BA
Equivalent Rate Loans, as the case may be, shall be suspended until the
Applicable Agent (upon instruction by Required Lenders) withdraws such notice. 
Upon receipt of such notice, Borrower Agent or the Canadian Borrower, as the
case may be, may revoke any pending request for a Borrowing of, conversion to or
continuation of an Applicable Offered Rate Loan (and, in the case of the
revocation of a request for a continuation of a BA Equivalent Rate Loan, the
Canadian Borrower shall prepay such BA Equivalent Rate Loan) or, failing that,
solely with respect to the Borrower Agent, the Borrower Agent will be deemed to
have submitted a request for a Base Rate Loan.

 

3.7.         Increased Costs; Capital Adequacy.

 

3.7.1.            Increased Costs Generally.  If any Change in Law shall:

 

(a)           impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in LIBOR) or any
Issuing Bank;

 

(b)           subject any Recipient to Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (iii) Connection Income Taxes) with respect to any Loan, Letter of
Credit, U.S. Revolver Commitment, Canadian Commitment or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(c)           impose on any Lender, any Issuing Bank or any interbank market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit, participation in LC Obligations, or U.S. Revolver Commitment or Canadian
Commitment;

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan, U.S. Revolver Commitment or Canadian Commitment, or
converting to or continuing any interest option for a Loan, or to increase the
cost to such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or

 

48

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

such Issuing Bank, the applicable Borrower or Borrowers will pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.

 

3.7.2.            Capital Requirements.  If any Lender or any Issuing Bank
determines that any Change in Law affecting such Lender or such Issuing Bank or
any Lending Office of such Lender or such Lender’s or such Issuing Bank’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s, such Issuing Bank’s or
such holding company’s capital as a consequence of this Agreement, or such
Lender’s or such Issuing Bank’s U.S. Revolver Commitments, Canadian Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, such Issuing Bank or such holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
such Issuing Bank’s and such holding company’s policies with respect to capital
adequacy), then from time to time the applicable Borrower or Borrowers will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate it or its holding company for any such reduction
suffered.

 

3.7.3.            Compensation.  Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or an Issuing Bank for any
increased costs incurred or reductions suffered more than nine months prior to
the date that the Lender or the Issuing Bank notifies Borrower Agent or the
Canadian Borrower, as the case may be, of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.8.         Mitigation.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if any Borrower is required to pay
additional amounts with respect to a Lender under Section 5.9, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it or unlawful.  Borrowers shall pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

3.9.         Funding Losses.  If for any reason (other than default by a Lender)
(a) any Borrowing of, or conversion to or continuation of, an Applicable Offered
Rate Loan does not occur on the date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation (whether or not withdrawn), (b) any
repayment or conversion of an Applicable Offered Rate Loan occurs on a day other
than the end of its Interest Period, (c) the applicable Borrower or Borrowers
fail to repay an Applicable Offered Rate Loan when required hereunder, or (d) a
Lender (other than a Defaulting Lender) is required to assign an Applicable
Offered Rate Loan prior to the end of its Interest Period pursuant to
Section 13.4, then the applicable Borrower or Borrowers shall pay to the
Applicable Agent its customary administrative charge and to each Applicable
Lender all resulting losses and expenses, including loss of anticipated profits
and any loss or expense arising from liquidation or redeployment of funds or
from fees payable to terminate deposits of matching funds.  Lenders shall not be
required to purchase U.S. Dollar or Canadian Dollar deposits in any interbank or
offshore U.S. Dollar or Canadian Dollar market to fund any Applicable Offered
Rate Loan, but this Section shall apply as if each Lender had purchased such
deposits.

 

49

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

3.10.       Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”).  If any Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrowers.  In determining whether the interest
contracted for, charged or received by an Agent or a Lender exceeds the maximum
rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.  In addition to the foregoing, if any provision of this Agreement or
of any of the other Loan Documents would obligate the Canadian Borrower or any
other Obligor to make any payment of “interest” (as defined in Section 347 (the
“Criminal Code Section”) of the Criminal Code (Canada)) or other amount payable
to any Canadian Lender in an amount or calculated at a rate that would exceed
the effective annual rate of interest lawfully permitted under the Criminal Code
Section on the “credit advanced” (as defined in the Criminal Code Section) or
would otherwise be prohibited by law or would result in a receipt by such
Canadian Lender of “interest” at a “criminal rate” (as such terms are defined in
the Criminal Code Section) then, notwithstanding such provisions, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Canadian Lender of interest
at a criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (i) first, by reducing the amount or rate of interest required to be
paid to such Canadian Lender under this Agreement, and (ii) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to such Canadian Lender which would constitute “interest” for purposes of the
Criminal Code Section.  Any amount or rate of interest referred to in this
Agreement shall be determined in accordance with GAAP as an effective annual
rate of interest over the term that the applicable Loan remains outstanding on
the assumption that any charges, fees or expenses that fall within the meaning
of “interest” under the Criminal Code Section shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Closing Date to the Applicable Termination
Date and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by Applicable Agent shall be conclusive, absent
manifest error, for the purposes of such determination.

 

SECTION 4.        LOAN ADMINISTRATION

 

4.1.         Manner of Borrowing and Funding Loans.

 

4.1.1.            Notice of Borrowing.

 

(a)           Whenever (x) U.S. Borrowers desire funding of a Borrowing of U.S.
Revolver Loans, Borrower Agent shall give Administrative Agent, and (y) Canadian
Borrower desires funding of a Borrowing of Canadian Loans, Canadian Borrower
shall give Canadian Agent, a Notice of Borrowing.  Such notice must be received
by the Applicable Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least three
Business Days prior to the requested funding date, in the case of Applicable
Offered Rate Loans.  Notices received after 11:00 a.m. shall be deemed received
on the next Business Day.  Each Notice of Borrowing shall be irrevocable and
shall specify (A) the amount of the Borrowing, (B) the requested funding date
(which must be a Business Day), (C) whether the Borrowing is to be made as Base
Rate Loans or LIBOR Loans, in the case of U.S. Revolver Loans, and (D) in the
case of LIBOR Loans or BA Equivalent Rate Loans, the duration of the applicable
Interest Period (which shall be deemed to be one month if not specified).

 

50

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(b)                                 Unless payment is otherwise timely made by
Borrowers, the becoming due of any Obligations (whether principal, interest,
fees or other charges, including Extraordinary Expenses, LC Obligations, Cash
Collateral and Secured Bank Product Obligations) shall be deemed to be a request
for Base Rate Loans on the due date, in the amount of such Obligations.  The
proceeds of such Loans shall be disbursed as direct payment of the relevant
Obligation.  In addition, the Applicable Agent may, at its option, charge such
Obligations against any operating, investment or other account of a U.S.
Borrower or Canadian Borrower, as the case may be, maintained with such Agent or
any of its Affiliates.

 

(c)                                  If any Borrower maintains any disbursement
account with any Agent or any Affiliate of any Agent, then presentation for
payment of any Payment Item when there are insufficient funds to cover it shall
be deemed to be a request for a Base Rate Loan, in the case of the U.S.
Borrowers, or a BA Equivalent Rate Loan, in the case of the Canadian Borrower,
on the date of such presentation, in the amount of the Payment Item.  The
proceeds of such Loan may be disbursed directly to the disbursement account.

 

4.1.2.                                     Fundings by Lenders.  Each Applicable
Lender shall timely honor its U.S. Revolver Commitment or Canadian Commitment,
as the case may be, by funding its Pro Rata share of each Borrowing of Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, the Applicable Agent shall endeavor to notify the Applicable
Lenders of each Notice of Borrowing (or deemed request for a Borrowing) by 12:00
noon on the proposed funding date for Base Rate Loans or by 3:00 p.m. at least
two Business Days before any proposed funding of Applicable Offered Rate Loans. 
Each Applicable Lender shall fund to the Applicable Agent such Lender’s Pro Rata
share of the Borrowing to the account specified by the Applicable Agent in
immediately available funds not later than 2:00 p.m. on the requested funding
date, unless the Applicable Agent’s notice is received after the times provided
above, in which case the Applicable Lender shall fund its Pro Rata share by
11:00 a.m. on the next Business Day.  Subject to its receipt of such amounts
from the Applicable Lenders, the Applicable Agent shall disburse the proceeds of
the Loans as directed by Borrower Agent or the Canadian Borrower, as the case
may be.  Unless the Applicable Agent shall have received (in sufficient time to
act) written notice from a Lender that it does not intend to fund its Pro Rata
share of a Borrowing, the Applicable Agent may assume that such Lender has
deposited or promptly will deposit its share with such Agent, and such Agent may
disburse a corresponding amount to U.S. Borrowers or the Canadian Borrower, as
the case may be.  If a Lender’s share of any Borrowing or of any settlement
pursuant to Section 4.1.3(b) is not received by the Applicable Agent, then the
applicable Borrower or Borrowers agree to repay to the Applicable Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to the Borrowing.  Subject to
Section 3.8, a Lender or Issuing Bank may fulfill its obligations under Loan
Documents through one or more Lending Offices, and this shall not affect any
obligation of Obligors under the Loan Documents or with respect to any
Obligations.

 

4.1.3.                                     Swingline Loans; Settlement.

 

(a)                                 The Administrative Agent may, in its
discretion, advance Swingline Loans to the U.S. Borrowers, up to an aggregate
outstanding amount equal to U.S.$45,000,000, and the Canadian Agent may, but
shall not be obligated to, advance Swingline Loans to the Canadian Borrower, up
to an aggregate outstanding amount equal to U.S.$3,500,000, unless, in either
case, the funding is specifically required to be made by the Canadian Lenders
hereunder and, provided, that the aggregate outstanding amount of all Swingline
Loans shall not exceed U.S.$45,000,000 at any time.  Each Swingline Loan to the
U.S. Borrowers shall constitute a Base Rate Loan and each Swingline Loan to the
Canadian Borrower shall constitute a Canadian Prime Rate Loan for all purposes,
except that payments thereon shall be made to the Applicable Agent for its own
account until Lenders have funded their participations therein as

 

51

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

provided below.  The obligation of Borrowers to repay Swingline Loans shall be
evidenced by the records of the Applicable Agent and need not be evidenced by
any promissory note.

 

(b)                                 Settlement among the Applicable Lenders and
the Applicable Agent with respect to Swingline Loans and other Loans shall take
place on a date determined from time to time by such Agent (but at least
weekly), on a Pro Rata basis in accordance with the Settlement Report delivered
by the Applicable Agent to the Applicable Lenders.  Between settlement dates,
the Applicable Agent may in its discretion apply payments on Loans to Swingline
Loans, regardless of any designation by any Borrower or any provision herein to
the contrary.  Each Lender hereby purchases, without recourse or warranty, an
undivided Pro Rata participation in all Swingline Loans outstanding from time to
time until settled.  If a Swingline Loan cannot be settled among Lenders,
whether due to an Obligor’s Insolvency Proceeding or for any other reason, each
Lender shall pay the amount of its participation in the Loan to the Applicable
Agent, in immediately available funds, within one Business Day after the
Applicable Agent’s request therefor.  Lenders’ obligations to make settlements
and to fund participations are absolute, irrevocable and unconditional, without
offset, counterclaim or other defense, and whether or not the U.S. Revolver
Commitments or Canadian Commitments, as the case may be, have terminated, a U.S.
Revolver Overadvance or Canadian Overadvance exists or the conditions in
Section 6 are satisfied.

 

4.1.4.                                     Notices.  Borrowers may request,
convert or continue Loans, select interest rates, and transfer funds based on
telephonic or e-mailed instructions to the Applicable Agent.  Borrowers shall
confirm each such request by prompt delivery to the Applicable Agent of a Notice
of Borrowing or Notice of Conversion/Continuation, if applicable, but if such
notice differs materially from the action taken by the Applicable Agent or the
Applicable Lenders pursuant to the telephonic or e-mailed instructions from
Borrowers, the records of such Agent and such Lenders shall govern.  No Agent or
Lender shall have any liability for any loss suffered by a Borrower as a result
of any Agent or any Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith by any Agent or any
Lender to be a person authorized to give such instructions on a Borrower’s
behalf.

 

4.2.                            Defaulting Lender.

 

4.2.1.                                     Reallocation of Pro Rata Share;
Amendments.  For purposes of determining Lenders’ obligations or rights to fund,
participate in or receive collections with respect to Loans and Letters of
Credit (including existing Swingline Loans, Protective Advances and LC
Obligations), each Agent may exclude the U.S. Revolver Commitments, Canadian
Commitments and Loans of a Defaulting Lender from the calculation of Pro Rata
shares, it being understood, for the avoidance of doubt, that any such
calculation relating to a Non-Defaulting Lender’s obligations to fund and
participate in respect of Loans and Letters of Credit shall not cause (a) the
U.S. Revolver Loans and participation in U.S. LC Obligations of any such
Non-Defaulting Lender that is a U.S. Revolver Lender to exceed such
Non-Defaulting Lender’s U.S. Revolver Commitment, or (b) the Canadian Loans and
participation in Canadian LC Obligations of any such Non-Defaulting Lender that
is a Canadian Lender to exceed such Non-Defaulting Lender’s Canadian
Commitment.  A Defaulting Lender shall have no right to vote on any amendment,
waiver or other modification of a Loan Document, except as provided in
Section 14.1.1(c).

 

4.2.2.                                     Payments; Fees.  Each Agent may, in
its discretion, receive and retain any amounts payable to a Defaulting Lender
under the Loan Documents, and a Defaulting Lender shall be deemed to have
assigned to such Agent such amounts until all Obligations owing to such Agent,
non-Defaulting Lenders and other Secured Parties have been paid in full.  Each
Agent may apply such amounts to the Defaulting Lender’s defaulted obligations,
use the funds to Cash Collateralize such Lender’s Fronting Exposure, or
readvance the amounts to Borrowers hereunder.  A Lender shall not be entitled to
receive any fees accruing hereunder during the period in which it is a
Defaulting Lender, and the unfunded portion of its U.S. Revolver Commitment
and/or Canadian Commitment shall be

 

52

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

disregarded for purposes of calculating the unused line fee under
Section 3.2.1.  To the extent any LC Obligations owing to a Defaulting Lender
are reallocated to other Lenders, Letter of Credit fees attributable to such LC
Obligations under Section 3.2.2 shall be paid to such other Lenders.  The
Applicable Agent shall be paid all Letter of Credit fees attributable to LC
Obligations that are not so reallocated.

 

4.2.3.                                     Reallocation of Pro Rata Shares to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in LC Obligations and Swingline Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Pro Rata shares
(calculated without regard to such Defaulting Lender’s U.S. Revolver Commitment
and/or Canadian Commitment, as applicable) but only to the extent that (a) the
conditions set forth in Section 6.2 are satisfied at the time of such
reallocation (and, unless the Borrower Agent shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(b) such reallocation does not cause (i) the U.S. Revolver Loans and
participation in U.S. LC Obligations of any Non-Defaulting Lender that is a U.S.
Revolver Lender to exceed such Non-Defaulting Lender’s U.S. Revolver Commitment,
or (ii) the Canadian Loans and participation in Canadian LC Obligations of any
Non-Defaulting Lender that is a Canadian Lender to exceed such Non-Defaulting
Lender’s Canadian Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

4.2.4.                                     Cash Collateral, Repayment of
Swingline Loans.  If the reallocation described in Section 4.2.3 above cannot,
or can only partially, be effected, the Borrowers shall, subject to Section 4.5,
without prejudice to any right or remedy available to them hereunder or under
Applicable Law, (a) first, prepay Swingline Loans in an amount equal to the
Fronting Exposure of the Lenders holding Swingline Loans and (b) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.3.3.

 

4.2.5.                                     Status; Cure.  The Applicable Agent
may determine in its discretion that a Lender constitutes a Defaulting Lender
and the effective date of such status shall be conclusive and binding on all
parties, absent manifest error.  Borrowers, the Applicable Agent and the
applicable Issuing Bank may agree in writing that a Lender is no longer a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s U.S. Revolver Commitments, Canadian
Commitments and Loans, and all outstanding Loans, LC Obligations and other
exposures under the U.S. Revolver Commitments and Canadian Commitments shall be
reallocated among the Applicable Lenders and settled by the Applicable Agent
(with appropriate payments by the reinstated Lender, including payment of any
breakage costs for reallocated LIBOR Loans) in accordance with the readjusted
Pro Rata shares.  Unless expressly agreed by Borrowers, the Applicable Agent and
the applicable Issuing Bank, no reallocation of Commitments and Loans to
non-Defaulting Lenders and no reinstatement of a Defaulting Lender shall
constitute a waiver or release of claims against such Lender.  The failure of
any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender.

 

4.3.                            Number and Amount of Applicable Offered Rate
Loans; Determination of Rate.  Each Borrowing of Applicable Offered Rate Loans
when made shall be in a minimum amount of U.S.$1,000,000, plus any increment of
U.S.$1,000,000 in excess thereof.  No more than 16 Borrowings of Applicable
Offered Rate Loans may be outstanding at any time, and all Applicable Offered
Rate Loans having the same length and beginning date of their Interest Periods
shall be aggregated together and considered one Borrowing for this purpose. 
Upon determining LIBOR or the BA Equivalent Rate, as the

 

53

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

case may be, for any Interest Period requested by U.S. Borrowers or the Canadian
Borrower, as the case may be, the Applicable Agent shall promptly notify the
applicable Borrower or Borrowers thereof by telephone or electronically and, if
requested by such Borrower or Borrowers, shall confirm any telephonic notice in
writing.

 

4.4.                            Borrower Agent.  Each Borrower hereby designates
UNFI (“Borrower Agent”) as its representative and agent for all purposes under
the Loan Documents, including requests for Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base Certificates and financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with any Agent, any Issuing
Bank or any Lender.  Borrower Agent hereby accepts such appointment.  Each Agent
and Lenders shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any notice of borrowing)
delivered by Borrower Agent on behalf of any Borrower.  Each Agent and Lenders
may give any notice or communication with a Borrower hereunder to Borrower Agent
on behalf of such Borrower.  Each Agent, Issuing Bank and Lender shall have the
right, in its discretion, to deal exclusively with Borrower Agent for any or all
purposes under the Loan Documents.  Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it.

 

4.5.                            One Obligation; Limitation on Obligations of
Canadian Borrower.  The Loans, LC Obligations and other Obligations constitute
one general obligation of U.S. Borrowers and are secured by the Applicable
Agent’s Lien on all Collateral; provided, however, that each Agent and each
Lender shall be deemed to be a creditor of, and the holder of a separate claim
against, each U.S. Borrower to the extent of any Obligations jointly or
severally owed by such U.S. Borrower.  The Canadian Loans, Canadian LC
Obligations and other Canadian Obligations constitute one general obligation of
the Canadian Borrower and are secured by Canadian Agent’s Lien on all Collateral
owned by Canadian Borrower.  Notwithstanding anything set forth in this
Agreement or any other Loan Document to the contrary, the Canadian Borrower
shall not at any time be liable, directly or indirectly, for any portion of the
Obligations other than the Canadian Obligations.

 

4.6.                            Effect of Termination.  On the effective date of
any termination of the Aggregate Commitments, all Obligations shall be
immediately due and payable, and each Secured Bank Product Provider may
terminate its Bank Products in accordance with the terms thereof.  Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and the Applicable Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents.  No
Agent shall be required to terminate its Liens unless it receives Cash
Collateral or a written agreement, in each case satisfactory to it, protecting
Agents and Lenders from the dishonor or return of any Payment Items previously
applied to the Obligations.  Sections 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2,
this Section, and each indemnity or waiver given by an Obligor or Lender in any
Loan Document, shall survive Full Payment of the Obligations.

 

SECTION 5.                         PAYMENTS

 

5.1.                            General Payment Provisions.  Except with respect
to principal of and interest on Loans denominated in Canadian Dollars, all
payments of Obligations shall be made in U.S. Dollars, without offset,
counterclaim or defense of any kind, free of (and without deduction for) any
Taxes, except as required by Applicable Law, and in immediately available funds,
not later than 12:00 noon on the due date.  If any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.  Except as
otherwise expressly provided herein, all

 

54

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in Canadian Dollars shall be made to the Canadian Agent, for
the account of the Applicable Lenders to which such payment is owed, in Canadian
Dollars in immediately available funds, not later than 12:00 noon on the due
date.  Any payment after such time shall be deemed made on the next Business
Day.  Without limiting the generality of the foregoing, the Administrative Agent
may require that any payments due under this Agreement be made in the United
States.  If, for any reason, any Borrower is prohibited by any law from making
any required payment hereunder in Canadian Dollars, such Borrower shall make
such payment in U.S. Dollars in the U.S. Dollar Equivalent of the Canadian
Dollar payment amount.   Any payment of an Applicable Offered Rate Loan prior to
the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9.  Any prepayment of Loans shall be applied first to Applicable
Floating Rate Loans and then to Applicable Offered Rate Loans.

 

5.2.                            Repayment of Loans.  Loans shall be due and
payable in full on the Applicable Termination Date, unless payment is sooner
required hereunder.  Loans may be prepaid from time to time, without penalty or
premium.  Notwithstanding anything herein to the contrary, if a U.S. Revolver
Overadvance or a Canadian Overadvance exists, U.S. Borrowers or Canadian
Borrower, as the case may be, shall, on the sooner of the Applicable Agent’s
demand or the first Business Day after any U.S. Borrower or the Canadian
Borrower, as the case may be, has knowledge thereof, repay the outstanding
applicable Loans in an amount sufficient to reduce the Total U.S. Revolver
Outstandings or the Total Canadian Outstandings, as the case may be, to the U.S.
Revolver Borrowing Base or the Canadian Borrowing Base, as the case may be.

 

5.3.                            [Intentionally Omitted.]

 

5.4.                            Payment of Other Obligations.  Obligations other
than Loans, including LC Obligations and Extraordinary Expenses, shall be paid
by Borrowers (subject to Section 4.5) as provided in the Loan Documents or, if
no payment date is specified, on demand made to the applicable Borrowers.

 

5.5.                            Marshaling; Payments Set Aside.  None of Agents
or Lenders shall be under any obligation to marshal any assets in favor of any
Obligor or against any Obligations.  If any payment by or on behalf of Borrowers
is made to any Agent, any Issuing Bank or any Lender, or any Agent, any Issuing
Bank or any Lender exercises a right of setoff, and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent, such Issuing Bank or such Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then to the
extent of such recovery, the Obligation originally intended to be satisfied, and
all Liens, rights and remedies relating thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.

 

5.6.                            Application and Allocation of Payments.

 

5.6.1.                                     Application.  Payments made by
Borrowers hereunder shall be applied (a) first, as specifically required hereby;
(b) second, to Obligations then due and owing; (b) third, to other Obligations
specified by Borrowers; and (c) fourth, as determined by the Administrative
Agent in its discretion.

 

5.6.2.                                     Post-Default Allocation. 
Notwithstanding anything in any Loan Document to the contrary, during an Event
of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated, subject to Section 4.5, as follows:

 

55

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(a)                                 first, to all fees, indemnification, costs
and expenses, including Extraordinary Expenses, owing to any Agent;

 

(b)                                 second, to all amounts owing to any Agent on
Swingline Loans, Overadvances, Protective Advances, and Loans and participations
that a Defaulting Lender has failed to settle or fund;

 

(c)                                  third, to all amounts owing to Issuing
Bank;

 

(d)                                 fourth, to all Obligations (other than
Secured Bank Product Obligations) constituting fees, indemnification, costs or
expenses owing to Lenders;

 

(e)                                  fifth, to all Obligations (other than
Secured Bank Product Obligations) constituting interest;

 

(f)                                   sixth, to Cash Collateralize all LC
Obligations;

 

(g)                                  seventh, to all Loans (other than
Overadvances and Protective Advances), and to Qualified Secured Bank Product
Obligations to the extent a Bank Product Reserve has been established with
respect thereto up to and including the amount most recently specified to the
Administrative Agent pursuant to the terms hereof, if applicable; and

 

(h)                                 last, to all other Obligations.

 

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories.  If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category.  Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category.  Amounts
distributed with respect to any Secured Bank Product Obligations or Qualified
Secured Bank Product Obligations shall be the lesser of (i) the maximum Secured
Bank Product Obligations or Qualified Secured Bank Product Obligations, as the
case may be, last reported to the Administrative Agent, if applicable, and
(ii) the actual Secured Bank Product Obligations or Qualified Secured Bank
Product Obligations, as the case may be, as calculated by the methodology
reported to the Administrative Agent, if applicable, for determining the amount
due. The Administrative Agent shall have no obligation to calculate the amount
to be distributed with respect to any Secured Bank Product Obligations or
Qualified Secured Bank Product Obligations, and may request a reasonably
detailed calculation of such amount from the applicable Secured Bank Product
Provider.  If the provider fails to deliver the calculation within five days
following request, the Administrative Agent may assume the amount is zero.  The
allocations set forth in this Section are solely to determine the rights and
priorities among Secured Parties, and may be changed by agreement of the
affected Secured Parties, without the consent of any Obligor.  This Section is
not for the benefit of or enforceable by any Obligor, and each Borrower
irrevocably waives the right to direct the application of any payments or
Collateral proceeds subject to this Section.

 

5.6.3.                                     Erroneous Application. No Agent shall
be liable for any application of amounts made by it in good faith and, if any
such application is subsequently determined to have been made in error, the sole
recourse of any Lender or other Person to which such amount should have been
made shall be to recover the amount from the Person that actually received it
(and, if such amount was received by any Lender, such Lender hereby agrees to
return it).

 

56

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

5.7.                            Application of Payments.  While a Trigger Event
is in effect, the ledger balance in the main Dominion Account for the Obligors
(other than the Canadian Borrower) as of the end of a Business Day shall be
applied to the Obligations and the ledger balance in the main Dominion Account
for the Canadian Borrower as of the end of such Business Day shall be applied to
the Canadian Obligations, in each case at the beginning of the next Business
Day.  If, as a result of such application, a credit balance exists, the balance
shall not accrue interest in favor of U.S. Borrowers or Canadian Borrower, as
the case may be, and shall be made available to U.S. Borrowers or Canadian
Borrower, as the case may be, as long as no Default or Event of Default exists. 
Each Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds, and agrees that each Agent shall have the
continuing, exclusive right to apply and reapply same against the applicable
Obligations, in such manner as such Agent deems advisable.

 

5.8.                            Loan Account; Account Stated.

 

5.8.1.                                     Loan Account.  The Applicable Agent
shall maintain in accordance with its usual and customary practices an account
or accounts (“Loan Account”) evidencing the Debt of Borrowers resulting from
each Loan or issuance of a Letter of Credit from time to time.  Any failure of
such Agent to record anything in the Loan Account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder.

 

5.8.2.                                     Entries Binding.  Entries made in the
Loan Account shall constitute presumptive evidence of the information contained
therein.  If any information contained in the Loan Account is provided to or
inspected by any Person, then such information shall be conclusive and binding
on such Person for all purposes absent manifest error, except to the extent such
Person notifies the Applicable Agent in writing within 30 days after receipt or
inspection that specific information is subject to dispute.

 

5.9.                            Taxes.

 

5.9.1.                                     Payments Free of Taxes; Obligation to
Withhold; Tax Payment.

 

(a)                                 All payments of Obligations by Obligors
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law.  If Applicable Law (as determined by the Applicable Agent in
its good faith discretion) requires the deduction or withholding of any Tax from
any such payment by an Agent or an Obligor, then the Applicable Agent or such
Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.10.

 

(b)                                 If any Agent or any Obligor is required by
the Code to withhold or deduct Taxes, including backup withholding and
withholding taxes, from any payment, then (i) such Agent shall pay the full
amount that it determines is to be withheld or deducted to the relevant
Governmental Authority pursuant to the Code, and (ii) to the extent the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that the
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(c)                                  If any Agent or any Obligor is required by
any Applicable Law other than the Code to withhold or deduct Taxes from any
payment, then (i) such Agent or such Obligor, to the extent required by
Applicable Law, shall timely pay the full amount to be withheld or deducted to
the relevant Governmental Authority, and (ii) to the extent the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Obligor shall be increased as necessary so that the

 

57

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

5.9.2.                                     Payment of Other Taxes.  Without
limiting the foregoing, Borrowers shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the Applicable Agent’s
option, timely reimburse such Agent for payment of, any Other Taxes.

 

5.9.3.                                     Tax Indemnification.

 

(a)                                 Each Borrower shall indemnify and hold
harmless, on a joint and several basis, each Recipient against any Indemnified
Taxes (including those imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by a Recipient or required to be withheld or
deducted from a payment to a Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Each Borrower shall indemnify and hold
harmless the Applicable Agent against any amount that a Lender or Issuing Bank
fails for any reason to pay indefeasibly to such Agent as required pursuant to
this Section.  Each Borrower shall make payment within ten (10) days after
demand for any amount or liability payable under this Section.  A certificate as
to the amount of such payment or liability delivered to Borrowers by a Lender or
Issuing Bank (with a copy to the Applicable Agent), or by the Applicable Agent
on its own behalf or on behalf of any Recipient, shall be conclusive absent
manifest error.

 

(b)                                 Each Lender and Issuing Bank shall indemnify
and hold harmless, on a several basis, (i) the Applicable Agent against any
Indemnified Taxes attributable to such Lender or Issuing Bank (but only to the
extent Borrowers have not already paid or reimbursed such Agent therefor and
without limiting Borrowers’ obligation to do so), (ii) Agents and Obligors, as
applicable, against any Taxes attributable to such Lender’s failure to maintain
a Participant register as required hereunder, and (iii) Agents and Obligors, as
applicable, against any Excluded Taxes attributable to such Lender or Issuing
Bank, in each case, that are payable or paid by an Agent or an Obligor in
connection with any Obligations, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each Lender
and Issuing Bank shall make payment within ten (10) days after demand for any
amount or liability payable under this Section.  A certificate as to the amount
of such payment or liability delivered to any Lender or Issuing Bank by the
Applicable Agent shall be conclusive absent manifest error.

 

5.9.4.                                     Evidence of Payments.  If an Agent or
an Obligor pays any Taxes pursuant to this Section, then upon request, such
Agent shall deliver to Borrower Agent or Borrower Agent shall deliver to such
Agent, as applicable, a copy of a receipt issued by the appropriate Governmental
Authority evidencing the payment, a copy of any return required by Applicable
Law to report the payment, or other evidence of payment reasonably satisfactory
to such Agent or Borrower Agent, as applicable.

 

5.9.5.                                     Treatment of Certain Refunds.  Unless
required by Applicable Law, at no time shall any Agent have any obligation to
file for or otherwise pursue on behalf of a Lender or Issuing Bank, nor have any
obligation to pay to any Lender or Issuing Bank, any refund of Taxes withheld or
deducted from funds paid for the account of a Lender or Issuing Bank.  If a
Recipient determines in its discretion that it has received a refund of any
Taxes as to which it has been indemnified by Borrowers or with respect to which
a Borrower has paid additional amounts pursuant to this Section, it shall pay
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that

 

58

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Borrowers agree, upon request by the Recipient, to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient if the Recipient is required to repay
such refund to the Governmental Authority.  Notwithstanding anything herein to
the contrary, no Recipient shall be required to pay any amount to Borrowers if
such payment would place the Recipient in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  In no event shall any Agent or any Recipient be required
to make its tax returns (or any other information relating to its taxes that it
deems confidential) available to any Obligor or other Person.

 

5.9.6.                                     Survival.  Each party’s obligations
under Sections 5.9 and 5.10 shall survive the resignation or replacement of any
Agent or any assignment of rights by or replacement of a Lender or Issuing Bank,
the termination of the U.S. Revolver Commitments, the Canadian Commitments and
the repayment, satisfaction, discharge or Full Payment of any Obligations.

 

5.10.                     Lender Tax Information.

 

5.10.1.                              Status of Lenders.  Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments of Obligations shall deliver to Borrowers and the Applicable Agent
properly completed and executed documentation reasonably requested by Borrowers
or such Agent as will permit such payments to be made without or at a reduced
rate of withholding.  In addition, any Lender, if reasonably requested by
Borrowers or the Applicable Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by Borrowers or such Agent
to enable them to determine whether such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding the foregoing, such
documentation (other than documentation described in Sections 5.10.2(a), (b) and
(d)) shall not be required if a Lender reasonably believes delivery of the
documentation would subject it to any material unreimbursed cost or expense or
would materially prejudice its legal or commercial position.

 

5.10.2.                              Documentation.  Without limiting the
foregoing, if any Borrower is a U.S. Person,

 

(a)                                 Any Lender that is a U.S. Person shall
deliver to Borrowers and the Applicable Agent on or prior to the date on which
such Lender becomes a Lender hereunder (and from time to time thereafter upon
reasonable request of Borrowers or such Agent), executed originals of IRS
Form W-9, certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

 

(b)                                 Any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrowers and the Applicable Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender hereunder (and from time to
time thereafter upon reasonable request of Borrowers or such Agent), whichever
of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party,
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty, and (y) with respect to other payments
under the Loan Documents, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

59

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate in form satisfactory to the Applicable Agent to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance
Certificate”), and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate in form satisfactory to the Applicable Agent, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(c)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to Borrowers and the Applicable Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender hereunder (and from time to
time thereafter upon the reasonable request of Borrowers or such Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit Borrowers or such Agent to determine the withholding
or deduction required to be made; and

 

(d)                                 if payment of an Obligation to a Lender
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code), such
Lender shall deliver to Borrowers and the Applicable Agent at the
time(s) prescribed by law and otherwise as reasonably requested by Borrowers or
such Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or such Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date hereof.

 

5.10.3.                              Redelivery of Documentation.  If any form
or certification previously delivered by a Lender pursuant to this
Section expires or becomes obsolete or inaccurate in any respect, such Lender
shall promptly update the form or certification or notify Borrowers and the
Applicable Agent in writing of its inability to do so.

 

5.11.                     Nature and Extent of Each Borrower’s Liability.

 

5.11.1.                              Joint and Several Liability.  Each U.S.
Borrower agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to Agents and Secured Parties the prompt payment and
performance of, all Obligations, except its Excluded Swap Obligations, and all
agreements under the Loan Documents.  Each U.S. Borrower agrees that its
guaranty obligations

 

60

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by any Agent or any Secured Party
with respect thereto; (c) the existence, value or condition of, or failure to
perfect a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by any Agent or any
Secured Party in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by any Agent or
any Secured Party in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of any Agent or
any Secured Party against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Obligations.

 

5.11.2.                              Waivers.

 

(a)                                 Each U.S. Borrower expressly waives all
rights that it may have now or in the future under any statute, at common law,
in equity or otherwise, to compel Agents or Secured Parties to marshal assets or
to proceed against any Obligor, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower.  Each U.S. Borrower waives all defenses available to a surety,
guarantor or accommodation co-obligor other than Full Payment of all Obligations
and waives, to the maximum extent permitted by law, any right to revoke any
guaranty of any Obligations as long as it is a Borrower.  It is agreed among
each U.S. Borrower, Agents and Secured Parties that the provisions of this
Section 5.11 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, Agents and Secured Parties would
decline to make Loans and issue Letters of Credit.  Each U.S. Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, Agents and Secured Parties may, in their
discretion, pursue such rights and remedies as they deem appropriate, including
realization upon Collateral by judicial foreclosure or non-judicial sale or
enforcement, without affecting any rights and remedies under this Section 5.11. 
If, in taking any action in connection with the exercise of any rights or
remedies, any Agent or any Secured Party shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, each U.S. Borrower consents to such action
and waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had.  Any election
of remedies that results in denial or impairment of the right of any Agent or
any Secured Party to seek a deficiency judgment against any Borrower shall not
impair any U.S. Borrower’s obligation to pay the full amount of the
Obligations.  Each U.S. Borrower waives all rights and defenses arising out of
an election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person.  The Applicable
Agent may bid all or a portion of the Obligations at any foreclosure, trustee’s
or other sale, including any private sale, and the amount of such bid need not
be paid by such Agent but shall be credited against the Obligations.  The amount
of the successful bid at any such sale, whether any Agent or any other Person is
the successful bidder, shall be conclusively deemed to be the fair market value
of the

 

61

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Collateral, and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which any Agent or any Secured Party might otherwise be
entitled but for such bidding at any such sale.

 

5.11.3.                              Extent of Liability; Contribution.

 

(a)                                 Notwithstanding anything herein to the
contrary, each U.S. Borrower’s liability under this Section 5.11 shall be
limited to the greater of (i) all amounts for which such U.S. Borrower is
primarily liable, as described below, and (ii) such U.S. Borrower’s Allocable
Amount.

 

(b)                                 If any U.S. Borrower makes a payment under
this Section 5.11 of any Obligations (other than amounts for which such Borrower
is primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other U.S. Borrower,
exceeds the amount that such Borrower would otherwise have paid if each U.S.
Borrower had paid the aggregate Obligations satisfied by such Guarantor Payments
in the same proportion that such Borrower’s Allocable Amount bore to the total
Allocable Amounts of all Borrowers, then such Borrower shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other U.S. Borrower for the amount of such excess, pro rata based upon
their respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The “Allocable Amount” for any U.S. Borrower shall be the maximum
amount that could then be recovered from such Borrower under this Section 5.11
without rendering such payment voidable under Section 548 of the Bankruptcy Code
or under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

 

(c)                                  Section 5.11.3(a) shall not limit the
liability of any Borrower to pay or guarantee Loans made directly or indirectly
to it (including Loans advanced hereunder to any other Person and then re-loaned
or otherwise transferred to, or for the benefit of, such Borrower), LC
Obligations relating to Letters of Credit issued to support its business,
Secured Bank Product Obligations incurred to support its business, and all
accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder.  Agents and Secured Parties shall have the right, at any time in
their discretion, to condition Loans and Letters of Credit upon a separate
calculation of borrowing availability for each Borrower and to restrict the
disbursement and use of Loans and Letters of Credit to a Borrower based on that
calculation.

 

(d)                                 Each Obligor that is a Qualified ECP when
its guaranty of or grant of Lien as security for a Swap Obligation becomes
effective hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide funds or other support to each Specified
Obligor with respect to such Swap Obligation as may be needed by such Specified
Obligor from time to time to honor all of its obligations under the Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP’s obligations and undertakings under this Section 5.11
voidable under any applicable fraudulent transfer or conveyance act).  The
obligations and undertakings of each Qualified ECP under this Section shall
remain in full force and effect until Full Payment of all Obligations.  Each
Obligor intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support or other
agreement” for the benefit of, each Obligor for all purposes of the Commodity
Exchange Act.

 

5.11.4.                              Joint Enterprise.  Each Borrower has
requested that Agents and Secured Parties make this credit facility available to
Borrowers on a combined basis in order to finance Borrowers’ business most
efficiently and economically.  Borrowers’ business is a mutual and collective

 

62

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

enterprise, and the successful operation of each Borrower is dependent upon the
successful performance of the integrated group.  Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease administration of the facility, all to their mutual
advantage.  Borrowers acknowledge that Agents’ and Secured Parties’ willingness
to extend credit and to administer the Collateral of Borrowers on a combined
basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

 

5.11.5.                              Subordination.  Each Borrower (including
Canadian Borrower) hereby subordinates any claims, including any rights at law
or in equity to payment, subrogation, reimbursement, exoneration, contribution,
indemnification or setoff, that it may have at any time against any other
Obligor, howsoever arising, to the Full Payment of all Obligations.

 

SECTION 6.                         CONDITIONS PRECEDENT

 

6.1.                            Conditions Precedent to Amendment and
Restatement.  The effectiveness of this amendment and restatement of the
Existing Credit Agreement is subject to satisfaction of the following conditions
precedent:

 

(a)                                 U.S. Revolver Notes shall have been executed
by U.S. Borrowers and Canadian Notes shall have been executed by Canadian
Borrower and delivered to each U.S. Revolver Lender or Canadian Lender that
requests issuance of a U.S. Revolver Note or Canadian Note, as applicable.  Each
other Loan Document shall have been duly executed and delivered to the
Administrative Agent by each of the signatories thereto, and each Obligor shall
be in compliance with all terms thereof.

 

(b)                                 The Applicable Agent shall have received
acknowledgments of all filings or recordations necessary to perfect its Liens in
the Collateral, as well as UCC, PPSA and Lien searches and other evidence
satisfactory to such Agent that such Liens are the only Liens upon the
Collateral, except Permitted Liens.

 

(c)                                  The Applicable Agent shall have received
duly executed agreements establishing each Dominion Account and any related
lockbox, in form and substance, and with financial institutions, satisfactory to
the Applicable Agent.

 

(d)                                 The Administrative Agent shall have received
certificates, in form and substance satisfactory to it, from a knowledgeable
Senior Officer of each Borrower certifying that, after giving effect to the
initial Loans and transactions hereunder, (i) the Borrowers and the other
Obligors are Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) such Borrower has complied with all agreements and conditions to be
satisfied by it under the Loan Documents.

 

(e)                                  Agents shall have received a certificate of
a duly authorized officer of each Obligor, certifying (i) that attached copies
of such Obligor’s Organic Documents are true and complete, and in full force and
effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents. 
Each Agent may conclusively rely on this certificate until it is otherwise
notified by the applicable Obligor in writing.

 

63

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(f)                                   Agents shall have received a written
opinion of (i) Bass, Berry & Sims PLC, (ii) McGuireWoods, LLP, and (iii) Hodgson
Russ LLP, in each case in form and substance satisfactory to Agents.

 

(g)                                  Agents shall have received copies of the
charter documents of each Obligor, certified as of a date acceptable to the
Agents (other than with respect to the Canadian Borrower) by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization, as applicable.  Agents shall have received good standing
certificates, certificates of status, certificates of compliance or analogous
certificates for each Obligor, issued as of a recent date by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization and each jurisdiction where such Obligor’s conduct of business or
ownership of Property necessitates qualification except to the extent that
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.

 

(h)                                 The Administrative Agent shall have received
copies of policies or certificates of insurance for the insurance policies
carried by Borrowers, all in compliance with the Loan Documents.

 

(i)                                     No material adverse change in the
business, assets, Properties, liabilities, operations or condition (financial or
otherwise) of the Obligors, taken as a whole, or in the quality, quantity or
value of any Collateral (it being understood that a change in the quality,
quantity or value of any Collateral in the Ordinary Course of Business shall not
be deemed to be a material adverse change) shall have occurred since August 1,
2015.

 

(j)                                    Borrowers shall have paid all fees and
expenses to be paid to each Agent and Lenders on the Closing Date.

 

(k)                                 Administrative Agent shall have received a
Borrowing Base Certificate prepared as of April 2, 2016.

 

(l)                                     The Administrative Agent shall have
received a certificate, in form and substance satisfactory to it, from a
knowledgeable Senior Officer of UNFI and Albert’s Organics certifying that
attached thereto is a true, correct and complete copy of the Term Loan
Amendment.

 

6.2.                            Conditions Precedent to All Credit Extensions. 
Agents, Issuing Banks and Lenders shall not be required to fund any Loans,
arrange for issuance of any Letters of Credit or grant any other extension of
credit to or for the benefit of Borrowers, unless the following conditions are
satisfied:

 

(a)                                 No Default or Event of Default shall exist
at the time of, or result from, such funding, issuance or grant;

 

(b)                                 The representations and warranties of each
Obligor in the Loan Documents shall be true and correct in all material respects
on the date of, and upon giving effect to, such funding, issuance or grant
(except for representations and warranties that are subject to materiality or
material adverse effect qualifications, which representations and warranties
shall be true and correct in all respects, and except for representations and
warranties that expressly relate to an earlier date, which representations and
warranties shall be true and correct in all material respects as of such earlier
date);

 

(c)                                  All applicable conditions precedent in any
other Loan Document shall be satisfied;

 

(d)                                 With respect to a Borrowing, the Applicable
Agent shall have received a Notice of Borrowing;

 

64

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(e)                                  With respect to the issuance of a Letter of
Credit, the U.S. LC Conditions or the Canadian LC Conditions, as the case may
be, shall be satisfied;

 

(f)                                   Solely with respect to a request of
Canadian Loans or the issuance of a Letter of Credit for the account or benefit
of the Canadian Borrower, no request by the Canada Revenue Agency for payment
pursuant to Section 224(1.1) or any successor section of the ITA or any
comparable provision of any other taxing statute shall have been received by any
Person in respect of the Borrowers; and

 

(g)                                  Solely with respect to a request of Loans
in Canadian Dollars or the issuance of a Letter of Credit for the account or
benefit of the Canadian Borrower, there shall not have occurred any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls that in the reasonable opinion of
the Canadian Agent, the Required Lenders (in the case of any Loans to be
denominated in Canadian Dollars) or the applicable Issuing Bank (in the case of
any Letter of Credit to be denominated in Canadian Dollars) would make it
impracticable for such credit extension to be denominated in Canadian Dollars.

 

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, the Applicable Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.

 

SECTION 7.                         COLLATERAL

 

7.1.                            Grant of Security Interest.  To secure the
prompt payment and performance of all Obligations, each U.S. Borrower hereby
grants to Administrative Agent, for the benefit of Secured Parties, a continuing
security interest in and Lien upon all of the following Property of such U.S.
Borrower, whether now owned or hereafter acquired, and wherever located:

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper, including electronic
chattel paper, arising out of or related to Accounts or Inventory;

 

(c)                                  all Commercial Tort Claims against any
third party, including those shown on Schedule 9.1.16, arising out of or
relating to Inventory, Accounts or other Collateral (provided that any
Commercial Tort Claim not listed on Schedule 9.1.16 on the Closing Date shall be
the subject of a specific grant of a security interest therein as provided in
Section 7.4.1);

 

(d)                                 all Deposit Accounts in which the proceeds
of Accounts, Inventory or other Collateral are deposited or maintained, and
money constituting such proceeds;

 

(e)                                  all Documents arising out of or related to
Accounts or Inventory;

 

(f)                                   all General Intangibles, including Payment
Intangibles, arising out of or related to Accounts or Inventory;

 

(g)                                  all Inventory;

 

65

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(h)                                 all Instruments arising out of or related to
Accounts or Inventory;

 

(i)                                     all Investment Property arising out of
Accounts or Inventory;

 

(j)                                    all Letter-of-Credit Rights arising out
of or related to Accounts or Inventory;

 

(k)                                 all Supporting Obligations arising out of or
related to Accounts or Inventory;

 

(l)                                     all monies, whether or not in the
possession or under the control of an Agent, a Lender or a bailee or Affiliate
of an Agent or a Lender, including any Cash Collateral, in each case to the
extent arising out of Accounts or Inventory;

 

(m)                             Certificated Securities arising out of Accounts
or Inventory;

 

(n)                                 contract rights arising out of or related to
Accounts or Inventory;

 

(o)                                 Security Entitlements arising out of
Accounts or Inventory;

 

(p)                                 Uncertificated Securities arising out of
Accounts or Inventory;

 

(q)                                 all accessions to, substitutions for, and
all replacements, products, and cash and non-cash proceeds of the foregoing,
including proceeds of and unearned premiums with respect to insurance policies
covering, and claims against any Person for loss, damage or destruction of, any
Collateral; and

 

(r)                                    all books and records (including customer
lists, files, correspondence, tapes, computer programs, print-outs and computer
records) pertaining to the foregoing.

 

7.2.                            Lien on Deposit Accounts; Cash Collateral.

 

7.2.1.                                     Deposit Accounts.  To further secure
the prompt payment and performance of all Obligations, each U.S. Borrower hereby
grants to Administrative Agent, for the benefit of Secured Parties, a continuing
security interest in and Lien upon all amounts credited to any Deposit Account
of such U.S. Borrower that constitutes Collateral, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are swept. 
Each U.S. Borrower hereby authorizes and directs each bank or other depository
to deliver to Administrative Agent, upon request while a Trigger Event is in
effect, all balances in any Deposit Account maintained by such U.S. Borrower
that constitutes Collateral, without inquiry into the authority or right of
Administrative Agent to make such request.

 

7.2.2.                                     Cash Collateral.  Any Cash Collateral
may be invested, at Administrative Agent’s discretion (and with the consent of
U.S. Borrowers, as long as no Event of Default exists), but Administrative Agent
shall have no duty to do so, regardless of any agreement or course of dealing
with any U.S. Borrower, and shall have no responsibility for any investment or
loss.  Each U.S. Borrower hereby grants to Administrative Agent, for the benefit
of Secured Parties and as security for the Obligations, a security interest in
all Cash Collateral held from time to time and all proceeds thereof, whether
held in a Cash Collateral Account or otherwise.  Administrative Agent may apply
Cash Collateral to the payment of Obligations as they become due, in such order
as Administrative Agent may elect.  Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Administrative Agent,
and no Borrower or other Person shall have any right to any Cash Collateral,
until Full Payment of all Obligations.

 

66

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

7.3.                            [Intentionally Omitted.]

 

7.4.                            Other Collateral.

 

7.4.1.                                     Commercial Tort Claims.  U.S.
Borrowers shall promptly notify Administrative Agent in writing if any U.S.
Borrower has a Commercial Tort Claim that constitutes Collateral (other than, as
long as no Default or Event of Default exists, a Commercial Tort Claim for less
than U.S.$1,000,000), shall promptly supplement Schedule 9.1.16 to include such
claim, and shall take such actions as Administrative Agent deems appropriate to
subject such claim to a duly perfected, first priority Lien in favor of
Administrative Agent (for the benefit of Secured Parties).

 

7.4.2.                                     Certain After-Acquired Collateral. 
U.S. Borrowers shall promptly notify Administrative Agent in writing if, after
the Closing Date, any U.S. Borrower obtains any interest in any Collateral
consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Investment Property or Letter-of-Credit Rights and, upon
Administrative Agent’s request, shall promptly take such actions as
Administrative Agent deems appropriate to effect Administrative Agent’s duly
perfected, first priority Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Lien Waiver.  If any Collateral is
in the possession of a third party, at Administrative Agent’s request, U.S.
Borrowers shall obtain an acknowledgment that such third party holds the
Collateral for the benefit of Administrative Agent.

 

7.5.                            Limitations.  The Lien on Collateral granted
hereunder is given as security only and shall not subject any Agent or any
Lender to, or in any way modify, any obligation or liability of Borrowers
relating to any Collateral.  In no event shall the grant of any Lien under any
Loan Document secure an Excluded Swap Obligation of the granting Obligor.

 

7.6.                            Further Assurances.  Promptly upon request, U.S.
Borrowers shall deliver such instruments, assignments, or other documents or
agreements, and shall take such actions, as Administrative Agent deems
appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement.  Each
U.S. Borrower authorizes Administrative Agent to file any financing statement
and agrees that any such financing statements may describe the Collateral as
being of an equal or lesser scope, or with greater or lesser detail, than as set
forth in Section 7.1.

 

SECTION 8.                         COLLATERAL ADMINISTRATION

 

8.1.                            Borrowing Base Certificates.  By the 20th day of
each Fiscal Period (or, during any period during which (a) an Event of Default
has occurred and is continuing or (b) Aggregate Availability at any time is less
than 10% of the Aggregate Borrowing Base (until such time that Aggregate
Availability equals or exceeds 10% of the Aggregate Borrowing Base for thirty
(30) consecutive days), by the last Business Day of each week), Borrowers shall
deliver to Administrative Agent (and Administrative Agent shall promptly deliver
same to Lenders) a Borrowing Base Certificate prepared as of the close of
business of the previous Fiscal Period or week, as the case may be, and at such
other times as Administrative Agent may request.

 

8.2.                            Administration of Accounts.

 

8.2.1.                                     Records and Schedules of Accounts. 
Each Borrower shall, and shall cause each other Obligor to, keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Administrative Agent sales, collection,
reconciliation and other reports in form satisfactory to Administrative Agent,
on such periodic basis as Administrative Agent

 

67

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

reasonably may request.  Each Borrower shall also provide to Administrative
Agent, on or before the 20th day of each Fiscal Period, a detailed aged trial
balance of all Accounts as of the end of the preceding Fiscal Period, specifying
each Account’s Account Debtor name and address, amount, invoice date and due
date, showing any discount, allowance, credit, authorized return or dispute, and
including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Administrative Agent may reasonably request.  If Eligible
Accounts shown on any such aged trial balance in an aggregate face amount of
U.S.$4,000,000 or more cease to be Eligible Accounts, Borrowers shall notify
Administrative Agent of such occurrence promptly (and in any event within three
Business Days) after any Borrower has knowledge thereof.

 

8.2.2.                                     Taxes.  If an Account of any Obligor
includes a charge for any unpaid Taxes, each Agent is authorized, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Obligor and to charge Obligors therefor; provided, however, that
no Agent nor any Lender shall be liable for any Taxes that may be due from
Obligors or with respect to any Collateral.

 

8.2.3.                                     Account Verification.  Regardless of
whether a Default or Event of Default exists, Administrative Agent shall have
the right at any time, in the name of Administrative Agent, any designee of
Administrative Agent or any Obligor, to verify the validity, amount or any other
matter relating to any Accounts of Obligors by mail, telephone or otherwise. 
Borrowers shall, and shall cause each other Obligor to, cooperate fully with
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.

 

8.2.4.                                     Maintenance of Dominion Account. 
Borrowers shall, and shall cause each other Obligor to, maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agents. 
Borrowers shall, and shall cause each other Obligor to, obtain an agreement (in
form and substance satisfactory to the Applicable Agent) from each lockbox
servicer and Dominion Account bank, to the extent necessary to establish the
Applicable Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by the Applicable Agent at any time while a Trigger Event
is in effect, requiring immediate deposit of all remittances received in the
lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges.  If a Dominion Account is not
maintained with Bank of America, the Applicable Agent may, at any time while a
Trigger Event is in effect, require immediate transfer of all funds in such
account to a Dominion Account maintained with Bank of America.  Agents and
Lenders assume no responsibility to Obligors for any lockbox arrangement or
Dominion Account, including any claim of accord and satisfaction or release with
respect to any Payment Items accepted by any bank.

 

8.2.5.                                     Proceeds of Collateral.  Borrowers
shall, and shall cause each other Obligor to, request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account) or a Deposit Account that is subject to a
Deposit Account Control Agreement.  If any Borrower or Subsidiary receives cash
or Payment Items with respect to any Collateral, it shall hold same in trust for
the Applicable Agent and promptly (not later than the next Business Day) deposit
same into a Dominion Account or a Deposit Account that is subject to a Deposit
Account Control Agreement.

 

8.3.                            Administration of Inventory.

 

8.3.1.                                     Records and Reports of Inventory. 
Each Borrower shall, and shall cause each other Obligor to, keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Administrative Agent inventory and reconciliation
reports in form satisfactory to Administrative Agent, on such periodic basis as
Administrative Agent reasonably may request, but at least once during each
Fiscal Period, not later than the twentieth (20th) day of such

 

68

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Fiscal Period.  Each Borrower shall conduct a physical inventory at least once
per calendar year (and on a more frequent basis if requested by Administrative
Agent when an Event of Default exists) and periodic cycle counts consistent with
historical practices, and shall provide to Administrative Agent a report based
on each such inventory and count promptly upon completion thereof, together with
such supporting information as Administrative Agent may request.  Administrative
Agent may participate in and observe each physical count.

 

8.3.2.                                     Returns of Inventory.  No Borrower or
Obligor shall return any Inventory to a supplier, vendor or other Person,
whether for cash, credit or otherwise, unless (a) such return is in the Ordinary
Course of Business; (b) no Default, Event of Default, U.S. Revolver Overadvance
or Canadian Overadvance exists or would result therefrom; (c) Administrative
Agent is promptly notified if the aggregate Value of all Inventory (i) returned
to a supplier, vendor or other Person in any Fiscal Period exceeds
U.S.$1,000,000 in the aggregate or (ii) returned to all suppliers, vendors and
other Persons in any Fiscal Period exceeds U.S.$4,000,000 in the aggregate; and
(d) while a Trigger Event is in effect, any payment received by an Obligor for a
return is promptly remitted to the Applicable Agent for application to the
applicable Obligations.

 

8.3.3.                                     Acquisition, Sale and Maintenance. 
No Borrower shall, and each Borrower shall cause each other Obligor not to,
acquire or accept any Inventory on consignment or approval, and shall take all
steps to assure that all Inventory is produced in accordance with Applicable Law
in all material respects, including the FLSA.  No Borrower shall, and each
Borrower shall cause each other Obligor not to, sell any Inventory on
consignment or approval or any other basis under which the customer may return
or require a Borrower or other Obligor to repurchase such Inventory.  Borrowers
shall, and shall cause each other Obligor to, use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

 

8.4.                            [Intentionally Omitted.]

 

8.5.                            Cash Management; Administration of Deposit
Accounts.  Each Borrower shall, and shall cause each other Obligor to, cause
Bank of America to be such Borrower’s or Obligor’s principal U.S. depository
bank and Royal Bank of Canada or Bank of America-Canada Branch to be the
principal Canadian depository bank, including for the maintenance of operating
accounts and Deposit Accounts, lockbox administration, funds transfer,
information reporting services and other treasury management services.  All
Deposit Accounts maintained by Obligors, including all Dominion Accounts, are
set forth on the Perfection Certificates.  Each Borrower shall, and shall cause
each other Obligor to, take all actions necessary to establish the Applicable
Agent’s control of each such Deposit Account (other than (a) an account
exclusively used for payroll, payroll taxes or employee benefits, (b) an account
containing not more than U.S.$250,000 at any time, (c) a zero balance account or
(d) that certain account held by the Canadian Borrower at Desjardin Bank as
further described on the Perfection Certificate for the Canadian Borrower;
provided that such account contains not more than CD$1,000,000 at any time and
the funds in such account are swept at least weekly to a Deposit Account held by
the Canadian Borrower that is subject to a Deposit Account Control Agreement) by
causing, to the extent necessary, each institution maintaining any such Deposit
Account for an Obligor to enter into a Deposit Account Control Agreement.  Each
Borrower shall, and shall cause each other Obligor to, be the sole account
holder of each Deposit Account of such Obligor and shall not allow any other
Person (other than the Applicable Agent) to have control over a Deposit Account
or any Property deposited therein.  Each Borrower shall, and shall cause each
other Obligor to, promptly notify the Administrative Agent of any opening or
closing of a Deposit Account and, with the consent of the Administrative Agent,
will amend the applicable Perfection Certificate to reflect same.

 

69

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

8.6.                            General Provisions.

 

8.6.1.                                     Location of Collateral.  All tangible
items of Collateral, other than Inventory in transit, shall at all times be kept
by Borrowers at the business locations set forth in Schedule 8.6.1, except that
Borrowers may (a) make sales or other dispositions of Collateral in accordance
with Section 10.2.6; (b) store Collateral with an aggregate value not to exceed
$100,000 at any temporary location for a period not to exceed 90 days for
purposes of conducting, in the Ordinary Course of Business, discount sales with
respect to such Collateral; provided that the aggregate value of all Collateral
located at all such temporary locations, together with (i) the aggregate value
of all Collateral (as defined in the Security Agreement) located at temporary
locations in accordance with Section 3.1.1 of the Security Agreement and
(ii) the aggregate value of all Collateral (as defined in the Canadian Security
Agreement) located at temporary locations in accordance with Section 3.1.1 of
the Canadian Security Agreement, shall not exceed $400,000 at any time; and
(c) move Collateral to another location in the United States or Canada, upon 30
Business Days’ prior written notice to Administrative Agent.

 

8.6.2.                                     Insurance of Collateral; Condemnation
Proceeds.

 

(a)                                 Each Borrower shall, and shall cause each
other Obligor to, maintain insurance with respect to the Collateral, covering
casualty, hazard, theft, malicious mischief, flood and other risks, in amounts,
with endorsements and with insurers (with a Best rating of at least A+, unless
otherwise approved by Administrative Agent in its discretion) satisfactory to
Administrative Agent.  All proceeds with respect to Collateral under each policy
shall be payable to the Applicable Agent.  From time to time upon request,
Borrowers shall, and shall cause each other Obligor to, deliver to
Administrative Agent the originals or certified copies of its insurance policies
and updated flood plain searches.  Unless the Applicable Agent shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing the
Applicable Agent as loss payee; (ii) requiring 30 days’ prior written notice to
the Applicable Agent in the event of cancellation of the policy for any reason
whatsoever; and (iii) specifying that the interest of Applicable Agent shall not
be impaired or invalidated by any act or neglect of any Obligor or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy.  If any Obligor fails to provide and pay for
any insurance, each Agent may, at its option, but shall not be required to,
procure the insurance and charge Borrowers therefor.  Each Borrower agrees to
deliver, and shall cause each other Obligor to deliver, to Applicable Agent,
promptly as rendered, copies of all reports made to insurance companies.  While
no Event of Default exists, Obligors may settle, adjust or compromise any
insurance claim, as long as the proceeds of any insurance with respect to
Collateral are delivered to Applicable Agent.  If an Event of Default exists,
only Agents shall be authorized to settle, adjust and compromise such claims.

 

(b)                                 Any proceeds of insurance with respect to
Collateral and any awards arising from condemnation of any Collateral shall be
paid to Applicable Agent.  Any such proceeds or awards that relate to Inventory
shall be applied to payment of the U.S. Revolver Loans (to the extent such
Inventory is owned by the U.S. Borrowers) or the Canadian Loans (to the extent
such Inventory is owned by the Canadian Borrower), and then to any other
Obligations outstanding.

 

8.6.3.                                     Protection of Collateral.  All
expenses of protecting, storing, warehousing, insuring, handling, maintaining
and shipping any Collateral, all Taxes payable with respect to any Collateral
(including any sale thereof), and all other payments required to be made by any
Agent to any Person to realize upon any Collateral, shall be borne and paid by
Borrowers.  No Agent shall be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in such Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Borrowers’ sole risk.

 

70

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

8.6.4.                                     Defense of Title to Collateral.  Each
Borrower shall at all times defend its title to Collateral and each Agent’s
Liens therein against all Persons, claims and demands whatsoever, except
Permitted Liens.

 

8.7.                            Power of Attorney.  Each Borrower hereby
irrevocably constitutes and appoints each Agent (and all Persons designated by
any Agent) as such Borrower’s true and lawful attorney (and agent-in-fact) for
the purposes provided in this Section.  Each Agent, or each Agent’s designees,
may, without notice and in either its or a Borrower’s name, but at the cost and
expense of Borrowers:

 

(a)                                 Endorse a Borrower’s name on any Payment
Item or other proceeds of Collateral (including proceeds of insurance) that come
into such Agent’s possession or control; and

 

(b)                                 During the continuance of an Event of
Default, (i) notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts;
(ii) settle, adjust, modify, compromise, discharge or release any Accounts or
other Collateral, or any legal proceedings brought to collect Accounts or
Collateral; (iii) sell or assign any Accounts and other Collateral upon such
terms, for such amounts and at such times as such Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower that comes into the possession of such Agent;
(vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use a Borrower’s stationery and sign its name to verifications of
Accounts and notices to Account Debtors; (ix) use information contained in any
data processing, electronic or information systems relating to Collateral;
(x) make and adjust claims under insurance policies covering Collateral;
(xi) take any action as may be necessary or appropriate to obtain payment under
any letter of credit, banker’s acceptance or other instrument for which a
Borrower is a beneficiary; and (xii) take all other actions as such Agent deems
appropriate to fulfill any Borrower’s obligations under the Loan Documents.

 

SECTION 9.                         REPRESENTATIONS AND WARRANTIES

 

9.1.                            General Representations and Warranties.  To
induce Agents and Lenders to enter into this Agreement and to make available the
U.S. Revolver Commitments, Canadian Commitments, Loans and Letters of Credit,
Borrowers represent and warrant that:

 

9.1.1.                                     Organization and Qualification.  Each
Borrower and Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.  Each Borrower and
Subsidiary is duly qualified, authorized to do business and in good standing as
a foreign corporation, partnership or limited liability company, as applicable,
in each jurisdiction where failure to be so qualified could reasonably be
expected to have a Material Adverse Effect.

 

9.1.2.                                     Power and Authority.  Each Obligor is
duly authorized to execute, deliver and perform its Loan Documents.  The
execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor, other than those
already obtained; (b) contravene the Organic Documents of any Obligor;
(c) violate or cause a default under any Applicable Law or Material Contract; or
(d) result in or require the imposition of any Lien (other than Permitted Liens)
on any Property of any Obligor.

 

71

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

9.1.3.                                     Enforceability.  Each Loan Document
is a legal, valid and binding obligation of each Obligor party thereto,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

9.1.4.                                     Capital Structure.  Schedule 9.1.4
shows, as of the Closing Date, for each Borrower and Subsidiary, its name, its
jurisdiction of organization, its authorized and issued Equity Interests, the
holders of its Equity Interests (other than with respect to UNFI), and all
agreements binding on such holders with respect to their Equity Interests. 
Except as disclosed on Schedule 9.1.4, in the five years preceding the Closing
Date, no Borrower or Subsidiary has acquired all or substantially all of the
assets of any other Person nor been the surviving entity in a merger,
amalgamation or combination.  Each Borrower has good title to its Equity
Interests in its Subsidiaries, and all such Equity Interests are duly issued,
fully paid and non-assessable.  There are no outstanding purchase options,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Equity Interests of
any Borrower (other than UNFI) or any Subsidiary.

 

9.1.5.                                     Title to Properties; Priority of
Liens.  Each Borrower and Subsidiary has good and marketable title to (or valid
leasehold interests in) all of its Real Estate, and good title to all of its
material personal Property, including all Property reflected in any financial
statements delivered to Administrative Agent or Lenders, in each case free of
Liens except Permitted Liens.  Each Borrower and Subsidiary has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens.  All Liens of the Applicable Agent in
the Collateral are duly perfected, first priority Liens, subject only to
Permitted Liens that are expressly allowed to have priority over the Applicable
Agent’s Liens.

 

9.1.6.                                     Accounts.  Administrative Agent may
rely, in determining which Accounts are Eligible Accounts, on all statements and
representations made by Borrowers with respect thereto.  Borrowers warrant, with
respect to each Account at the time it is shown as an Eligible Account in a
Borrowing Base Certificate, that:

 

(a)                                 it is genuine and in all respects what it
purports to be, and is not evidenced by a judgment;

 

(b)                                 it arises out of a completed, bona fide sale
and delivery of goods or rendition of services in the Ordinary Course of
Business, and substantially in accordance with any purchase order, contract or
other document relating thereto;

 

(c)                                  it is for a sum certain, maturing as stated
in the invoice covering such sale or rendition of services, a copy of which has
been furnished or is available to Administrative Agent on request;

 

(d)                                 it is not subject to any offset, Lien (other
than Applicable Agent’s Lien), deduction, defense, dispute, counterclaim or
other adverse condition except as arising in the Ordinary Course of Business and
disclosed to Administrative Agent; and it is absolutely owing by the Account
Debtor, without contingency in any respect;

 

(e)                                  no purchase order, agreement, document or
Applicable Law restricts assignment of the Account to any Agent (regardless of
whether, under the UCC or PPSA, as applicable, the restriction is ineffective),
and the applicable Borrower is the sole payee or remittance party shown on the
invoice;

 

72

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(f)                                   no extension, compromise, settlement,
modification, credit, deduction or return has been authorized with respect to
the Account, except discounts or allowances granted in the Ordinary Course of
Business for prompt payment that are reflected on the face of the invoice
related thereto and in the reports submitted to Administrative Agent hereunder;
and

 

(g)                                  to the best of Borrowers’ knowledge,
(i) there are no facts or circumstances that are reasonably likely to impair the
enforceability or collectibility of such Account; (ii) the Account Debtor had
the capacity to contract when the Account arose, continues to meet the
applicable Borrower’s customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

 

9.1.7.                                     Financial Statements.  The
consolidated balance sheets, and related statements of income, cash flow and
shareholder’s equity, of Borrowers and Subsidiaries that have been and are
hereafter delivered to Administrative Agent and Lenders, are prepared in
accordance with GAAP, and at the time of delivery fairly present the financial
positions and results of operations of Borrowers and Subsidiaries at the dates
and for the periods indicated (in the case of interim statements, subject to
year-end adjustments and the absence of footnotes).  All projections delivered
from time to time to Administrative Agent and Lenders have been prepared in good
faith, based on assumptions believed by the management of Borrowers to be
reasonable in light of the circumstances at the time of preparation.  Since
August 1, 2015, there has been no change in the condition, financial or
otherwise, of any Borrower or Subsidiary that could reasonably be expected to
have a Material Adverse Effect.  No financial statement at any time delivered to
Administrative Agent or Lenders contains any untrue statement of a material
fact, nor fails to disclose any material fact necessary to make such statement
not materially misleading, in light of the circumstances under which they were
made.  The Borrowers and the other Obligors are Solvent.

 

9.1.8.                                     Surety Obligations.  No Borrower or
Subsidiary is obligated as surety or indemnitor under any bond or other contract
that assures payment or performance of any obligation of any other Person,
except as permitted hereunder.

 

9.1.9.                                     Taxes.  Each Borrower and Subsidiary
has (a) filed all federal, state, provincial and local tax returns and other
reports that it is required by law to file, except for any tax returns and
reports relating to taxes (i) the amount of which, individually or in the
aggregate, is not material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which such Borrower or such Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP, and (b) paid, or made
provision for the payment of, all Taxes upon it, its income and its Properties
that are due and payable, except to the extent being Properly Contested.  The
provision for Taxes on the books of each Borrower and Subsidiary is adequate for
all years not closed by applicable statutes, and for its current Fiscal Year.

 

9.1.10.                              Brokers.  There are no brokerage
commissions, finder’s fees or investment banking fees payable in connection with
any transactions contemplated by the Loan Documents.

 

9.1.11.                              Intellectual Property.  Each Borrower and
Subsidiary owns or has the lawful right to use all Intellectual Property
necessary for the conduct of its business, without conflict with any rights of
others that could reasonably be expected to have a Material Adverse Effect. 
There is no pending or, to any Borrower’s knowledge, threatened Intellectual
Property Claim with respect to any Borrower, any Subsidiary or any of their
Property (including any Intellectual Property) that could reasonably be expected
to have a Material Adverse Effect.  Except as disclosed on Schedule 9.1.11, no
Borrower or

 

73

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property, other than de minimis amounts.  All
Intellectual Property owned by any Borrower or Subsidiary on the Closing Date is
shown on Schedule 9.1.11.

 

9.1.12.                              Governmental Approvals.  Each Borrower and
Subsidiary has, is in compliance with, and is in good standing with respect to,
all applicable Governmental Approvals necessary to conduct its business and to
own, lease and operate its Properties, except where noncompliance or the failure
to be in good standing could not reasonably be expected to have a Material
Adverse Effect.  All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

 

9.1.13.                              Compliance with Laws.  Each Borrower and
Subsidiary has duly complied, and its Properties and business operations are in
compliance, in all material respects with all Applicable Law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.  There have been no citations, notices or orders of noncompliance issued
to any Borrower or Subsidiary under any Applicable Law, except where such
noncompliance could not reasonably be expected to have a Material Adverse
Effect.  No Inventory has been produced in violation of the FLSA.

 

9.1.14.                              Compliance with Environmental Laws.  Except
as disclosed on Schedule 9.1.14, no Borrower’s or Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any pending (or, to
the knowledge of any Borrower or Subsidiary, threatened) federal, state,
provincial, territorial or local investigation to determine whether any remedial
action is needed to address any environmental pollution, hazardous material or
environmental clean-up.  No Borrower or Subsidiary has received any
Environmental Notice.  No Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it,
if the same could reasonably be expected to have a Material Adverse Effect.

 

9.1.15.                              Burdensome Contracts.  No Borrower or
Subsidiary is a party or subject to any contract, agreement or charter
restriction that could reasonably be expected to have a Material Adverse
Effect.  No Borrower or Subsidiary is party or subject to any Restrictive
Agreement, except as shown on Schedule 9.1.15.  No such Restrictive Agreement
prohibits the execution, delivery or performance of any Loan Document by an
Obligor.

 

9.1.16.                              Litigation.  Except as shown on Schedule
9.1.16, there are no proceedings or investigations pending or, to any Borrower’s
knowledge, threatened against any Borrower or Subsidiary, or any of their
businesses, operations, Properties or condition (financial or otherwise), that
(a) relate to any Loan Documents or transactions contemplated thereby; or
(b) could reasonably be expected to be determined adversely to such Borrower or
Subsidiary, and if so determined, to have a Material Adverse Effect.  Except as
shown on such Schedule or otherwise disclosed to the Administrative Agent in
writing, no Obligor has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
U.S.$1,000,000).  No Borrower or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority.

 

9.1.17.                              No Defaults.  No event or circumstance has
occurred or exists that constitutes a Default or Event of Default.  No Borrower
or Subsidiary is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default,
under any Material Contract if such default could reasonably be expected to
result in a termination of such Material

 

74

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Contract prior to the time that it otherwise would terminate in the absence of
such default.  There is no basis upon which any party (other than a Borrower or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.

 

9.1.18.                              ERISA; Canadian Plans.  Except as disclosed
on Schedule 9.1.18:

 

(a)                                 No Obligor has any Plan.  Each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code, and other federal and state laws except to the extent any such
noncompliance could not reasonably be expected to have a Material Adverse
Effect.  Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification, in each case except to the extent the
failure to obtain such determination letter, make application therefor or retain
such qualification could not reasonably be expected to have a Material Adverse
Effect.  Each Obligor and ERISA Affiliate has in all material respects met all
applicable requirements under the Code, ERISA and the Pension Protection Act of
2006, and no application for a waiver of the minimum funding standards or an
extension of any amortization period has been made with respect to any Plan,
except to the extent such events or circumstances could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 There are no pending or, to the knowledge of
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan or any Canadian Plan that could reasonably
be expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan or any prohibited investment transaction or violation of any duty of an
administrator with respect to any Canadian Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Obligor or ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability under Title IV of ERISA with respect to
any Pension Plan (other than premiums due and not delinquent under Section 4007
of ERISA); (iv) no Obligor or ERISA Affiliate has incurred, or reasonably
expects to incur, any material liability (and no event has occurred which, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; (v) no Obligor or ERISA Affiliate has engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA; and (vi) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is at least 60%, and no Obligor or
ERISA Affiliate knows of any fact or circumstance that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of such date, except to the extent such events or
circumstances could not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Each Canadian Plan, other than a Canadian
MEPP (and, to the knowledge of the Canadian Borrower and its Subsidiaries, each
Canadian Plan that is a Canadian MEPP) is administered in compliance in all
material respects with Applicable Laws.  Each Canadian Plan, other than a
Canadian MEPP (and, to the knowledge of the Canadian Borrower and its
Subsidiaries, each Canadian Plan that is a Canadian MEPP) that is intended to
qualify for tax-preferred status is, to the extent applicable, duly registered
under applicable pension standards laws and the Income Tax Act (Canada), or is
otherwise administered in such a manner as to qualify for such tax-preferred
status, and in all cases, to the knowledge of the Canadian Borrower and its
Subsidiaries, nothing has occurred which would prevent, or cause the loss of,
such qualification.  The Canadian Borrower and its Subsidiaries have made all
required contributions to each Canadian Plan, and no application for, or
adoption of, solvency funding relief

 

75

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

pursuant to the Pension Benefits Act (Ontario) or applicable pension standards
legislation of another Canadian jurisdiction has been made with respect to any
Canadian Plan.

 

(e)                                  (i) No Canadian Pension Event has occurred
or is reasonably expected to occur; (ii) no Canadian Plan that is a registered
pension plan, other than a Canadian MEPP, has any Unfunded Pension Liability;
(iii) neither the Canadian Borrower nor any of its Subsidiaries has incurred, or
reasonably expects to incur, any liability under the Pension Benefits Act
(Ontario) or applicable pension standards legislation of another Canadian
jurisdiction or under the Income Tax Act (Canada) (other than contributions or
premiums due and not delinquent to such a plan or the Pension Benefits Guarantee
Fund (Ontario)); and (iv) neither the Canadian Borrower nor any of its
Subsidiaries has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under the Pension Benefits
Act (Ontario) or applicable pension standards legislation of another Canadian
jurisdiction or under the Income Tax Act (Canada), would result in such
liability) with respect to a Canadian MEPP.

 

(f)                                   With respect to any Foreign Plan, (i) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

 

9.1.19.                              Trade Relations.  Except to the extent that
the same could not reasonably be expected to have a Material Adverse Effect,
(a) there exists no actual or threatened termination, limitation or modification
of any business relationship between any Borrower or Subsidiary and any customer
or supplier, or any group of customers or suppliers and (b) there exists no
condition or circumstance that could reasonably be expected to impair the
ability of any Borrower or Subsidiary to conduct its business at any time
hereafter in substantially the same manner as conducted on the Closing Date.

 

9.1.20.                              Labor Relations.  Except as described on
Schedule 9.1.20, (a) no Borrower or Subsidiary is party to or bound by any
collective bargaining agreement, management agreement or consulting agreement
and (b) there are no material grievances, disputes or controversies with any
union or other organization of any Borrower’s or Subsidiary’s employees, or, to
any Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining, except those that could not reasonably be
expected to have a Material Adverse Effect.

 

9.1.21.                              Payable Practices.  No Borrower or
Subsidiary has made any material change in its historical accounts payable
practices from those in effect on the Closing Date.

 

9.1.22.                              Not a Regulated Entity.  No Obligor is
(a) an “investment company” or a “person directly or indirectly controlled by or
acting on behalf of an investment company” within the meaning of the Investment
Company Act of 1940; or (b) subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any public utilities code or any other Applicable
Law, in each case regarding its authority to incur Debt.

 

9.1.23.                              Margin Stock.  No Borrower or Subsidiary is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
Loan proceeds or Letters of Credit will be used by Borrowers to purchase or
carry, or

 

76

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors, except in compliance with applicable requirements of such
regulations.

 

9.1.24.                              PACA and PSA.  No PACA Claims or PSA Claims
are pending or, to the Borrowers’ knowledge, threatened, against any of the
Borrowers or their Subsidiaries.

 

9.1.25.                              Excluded Subsidiary.  Except as set forth
on Schedule 9.1.25, the Excluded Subsidiary does not engage in any trade or
business or own any assets or have any outstanding Debt.  The Excluded
Subsidiary is an Immaterial Subsidiary.

 

9.1.26.                              Perfection Certificate.  Each Obligor has
previously delivered to the Administrative Agent a certificate signed by such
Obligor and entitled “Perfection Certificate” (each, a “Perfection
Certificate”).  Each Borrower, for itself and on behalf of each other Obligor,
represents and warrants to the Secured Parties and the Administrative Agent as
follows: (a) such Obligor’s exact legal name is that indicated on the most
recent Perfection Certificate delivered by such Obligor and on the signature
page hereof (to the extent applicable), (b) such Obligor is an organization of
the type, and is organized in the jurisdiction, set forth in such Perfection
Certificate, (c) such Perfection Certificate accurately sets forth such
Obligor’s organizational identification number or accurately states that such
Obligor has none, (d) such Perfection Certificate accurately sets forth such
Obligor’s place of business or, if more than one, its chief executive office, as
well as such Obligor’s mailing address, if different, (e) all other information
set forth on such Perfection Certificate pertaining to such Obligor is accurate
and complete, and (f) except as disclosed to the Applicable Agent in writing,
there has been no material change (it being understood that a change in the
account number of any deposit account, security account or investment account
set forth therein shall be deemed to be a material change) in any of such
information since the date on which such Perfection Certificate was signed by
such Obligor.

 

9.1.27.                              OFAC.  No Borrower, Subsidiary or, to the
knowledge of any Borrower or Subsidiary, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions.  No Borrower or Subsidiary is located, organized or
resident in a Designated Jurisdiction.

 

9.2.                            Complete Disclosure.  The Loan Documents, taken
as a whole, do not contain any untrue statement of a material fact or fail to
disclose any material fact necessary to make the statements contained therein,
under the circumstances under which they were made, not materially misleading. 
There is no fact or circumstance that any Obligor has failed to disclose to
Administrative Agent in writing that could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 10.                  COVENANTS AND CONTINUING AGREEMENTS

 

10.1.                     Affirmative Covenants.  As long as any U.S. Revolver
Commitments, Canadian Commitments or Obligations are outstanding, Borrowers
shall, and shall cause each Subsidiary to:

 

10.1.1.                              Inspections; Appraisals.

 

(a)                                 Permit any Agent from time to time, subject
(except when a Default or Event of Default exists) to reasonable notice and
normal business hours, to visit and inspect the Properties of any Borrower or
Subsidiary, inspect, audit and make extracts from any Borrower’s or Subsidiary’s
books and records, and discuss with its officers, employees, agents, advisors
and independent accountants such Borrower’s or Subsidiary’s business, financial
condition, assets and results of operations.  Lenders may participate in any
such visit or inspection, at their own expense.  No Agent or Lender shall have
any duty

 

77

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

to any Obligor to make any inspection, nor to share any results of any
inspection, appraisal or report with any Obligor.  Borrowers acknowledge that
all inspections, appraisals and reports are prepared by Agents and Lenders for
their purposes, and Borrowers shall not be entitled to rely upon them.  Each
Obligor that keeps records relating to Collateral in the Province of Québec
shall at all times keep a duplicate copy thereof at a location outside the
Province of Québec.

 

(b)                                 Reimburse Agents for all charges, costs and
expenses of Agents in connection with (i) examinations of any Obligor’s books
and records or any other financial or Collateral matters as Agents, in their
discretion, deem appropriate, for one examination per Loan Year (or up to two
examinations during any twelve month period that begins on the first date that
Adjusted Aggregate Availability is less than 17.5% of the Aggregate Borrowing
Base); and (ii) appraisals of Inventory Agents, in their discretion, deem
appropriate, for one appraisal per Loan Year (or up to two appraisals during any
twelve month period that begins on the first date that Adjusted Aggregate
Availability is less than 17.5% of the Aggregate Borrowing Base); provided,
however, that (x) if an examination or appraisal is initiated during a Default
or Event of Default, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits; (y) to the extent any
examinations or appraisals are conducted in connection with a Permitted
Acquisition pursuant to clause (v) of the definition thereof, such examinations
and appraisals shall not be included as examinations and appraisals subject to
the reimbursement limitations set forth in clauses (i) and (ii) above and
(z) the Agents may elect, in their Permitted Discretion, to conduct such
appraisals once every other Loan Year if the Total Outstandings during the
365-day period commencing with the date of the last such appraisal does not
exceed $300,000,000 on any day during such period.  Borrowers agree to pay
Agents’ then standard charges for examination activities, including the standard
charges of Agents’ internal examination and appraisal groups, as well as the
charges of any third party used for such purposes.  This Section shall not be
construed to limit Agents’ right to use third parties for such purposes.

 

10.1.2.                              Financial and Other Information.  Keep
adequate records and books of account with respect to its business activities,
in which proper entries are made in accordance with GAAP reflecting all
financial transactions; and furnish to Administrative Agent and Lenders:

 

(a)                                 as soon as available, and in any event
within 120 days after the close of each Fiscal Year, the Form 10-K of Borrower
Agent as of the end of such Fiscal Year, as filed with the Securities and
Exchange Commission, which shall contain the unqualified, audited financial
statements of Borrower Agent and its Subsidiaries as of the end of such Fiscal
Year, on a consolidated basis, certified (without qualification) by a firm of
independent certified public accountants of recognized standing selected by
Borrowers and reasonably acceptable to Administrative Agent (it being understood
that any of the top eight U.S. accounting firms are acceptable to Administrative
Agent), and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to the Administrative
Agent;

 

(b)                                 as soon as available, and in any event
within 45 days after the end of each Fiscal Quarter, the Form 10-Q of Borrower
Agent as of the end of such Fiscal Quarter and the Fiscal Year to date, as filed
with the Securities and Exchange Commission, which shall contain unaudited,
interim financial statements of Borrower Agent and its Subsidiaries as of the
end of such Fiscal Quarter and for the portion of the Fiscal Year then elapsed,
on a consolidated basis, and shall set forth in comparative form figures for the
corresponding periods of the preceding Fiscal Year, certified by the principal
financial or accounting officer of Borrower Agent as having been prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such Fiscal Quarter and the portion of the Fiscal Year then
elapsed, subject to year-end adjustments and the absence of footnotes;

 

78

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(c)                                  concurrently with delivery of financial
statements under clauses (a) and (b) above, or more frequently if requested by
Administrative Agent while a Default or Event of Default exists, a Compliance
Certificate executed by the principal financial or accounting officer of
Borrower Agent;

 

(d)                                 concurrently with delivery of financial
statements under clause (a) above, copies of all management letters and other
material reports submitted to Borrower Agent by its accountants in connection
with such financial statements;

 

(e)                                  as soon as available, and in any event
within 30 days after the end of each Fiscal Quarter, or more frequently if
requested by Administrative Agent while a Default or Event of Default exists, an
Aggregate Availability Certificate executed by the principal financial or
accounting officer of Borrower Agent;

 

(f)                                   not later than the fifteenth (15th) day of
each Fiscal Year, projections of Borrowers’ consolidated balance sheets, results
of operations, cash flow, Aggregate Availability, U.S. Revolver Availability and
Canadian Availability for such Fiscal Year, Fiscal Quarter by Fiscal Quarter and
for the next three Fiscal Years, Fiscal Year by Fiscal Year;

 

(g)                                  promptly after the sending or filing
thereof, copies of any proxy statements, financial statements or reports that
any Borrower has made generally available to its shareholders; copies of any
regular, periodic and special reports or registration statements or prospectuses
that any Borrower files with the Securities and Exchange Commission or any other
Governmental Authority, or any securities exchange; and copies of any press
releases or other statements made available by a Borrower to the public
concerning material changes to or developments in the business of such Borrower;
and

 

(h)                                 such other reports and information
(financial or otherwise) as any Agent reasonably may request from time to time
in connection with any Collateral or any Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.

 

Documents required to be delivered pursuant to Section 10.1.2(a) or (b) or
Section 10.1.2(g) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower Agent posts such documents, or provides a
link thereto on the Borrower Agent’s website on the Internet at the website
address listed on its signature page hereto; or (ii) on which such documents are
posted on the Borrower Agent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (A) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower Agent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower Agent shall notify the Administrative Agent and each Lender (by
fax transmission or other electronic mail transmission) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrowers with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

10.1.3.                              Notices.  Notify Administrative Agent and
Lenders in writing, promptly after a Borrower’s obtaining knowledge thereof, of
any of the following that affects an Obligor:  (a) the written

 

79

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

threat or commencement of any proceeding or investigation, whether or not
covered by insurance, that reasonably could be expected to be determined
adversely and, if so determined, to have a Material Adverse Effect; (b) any
pending or threatened labor dispute, strike or walkout, or the expiration of any
material labor contract; (c) any default (if such default could reasonably be
expected to result in a termination of such Material Contract prior to the time
that it otherwise would terminate in the absence of such default) under, or
termination of, a Material Contract; (d) the existence of any Default or Event
of Default; (e) any judgment in an amount exceeding U.S.$2,500,000; (f) the
assertion of any Intellectual Property Claim, if an adverse resolution could
reasonably be expected to have a Material Adverse Effect; (g) any violation or
asserted violation of any Applicable Law (including ERISA, the Supplemental
Pension Plans Act (Québec), the Pension Benefits Act (Ontario), OSHA, FLSA, or
any Environmental Laws), if an adverse resolution could reasonably be expected
to have a Material Adverse Effect; (h) any Environmental Release by an Obligor
or on any Property owned, leased or occupied by an Obligor, or receipt of any
Environmental Notice, if such occurrence could reasonably be expected to have a
Material Adverse Effect; (i) the occurrence of any ERISA Event or similar event
with respect to any Canadian Plan; (j) the discharge of or any withdrawal or
resignation by Borrowers’ independent accountants; or (k) the receipt or
delivery of any material notices that any Borrower or any Subsidiary gives or
receives under or in connection with (i) PACA or any PACA Claim being asserted,
(ii) PSA or any PSA Claim being asserted, (iii) any claim of any Lien under the
California Producer’s Lien Law or (iv) any claim under Section 81.1 or
Section 81.2 of the Bankruptcy and Insolvency Act (Canada) being asserted.

 

10.1.4.                              Landlord and Storage Agreements.  Upon
request, provide Administrative Agent with copies of all existing agreements,
and promptly after execution thereof copies of all future agreements, between an
Obligor and any landlord, warehouseman, processor, shipper, bailee or other
Person that owns any premises at which any Collateral may be kept or that
otherwise may possess or handle any Collateral.

 

10.1.5.                              Compliance with Laws.  Comply with all
Applicable Laws, including ERISA, the Supplemental Pension Plans Act (Québec),
the Pension Benefits Act (Ontario), Environmental Laws, FLSA, OSHA,
Anti-Terrorism Laws, Anti-Corruption Laws, Sanctions, PACA, PSA and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect.  Without limiting the generality of the foregoing, each
Obligor shall and shall cause (a) each ERISA Affiliate to make prompt payment of
all contributions required to be made to satisfy the minimum funding standards
set forth in ERISA with respect to any Pension Plan and (b) its applicable
Affiliates to make prompt payment of all contributions required to be made to
satisfy the minimum funding standards set forth in the Pension Benefits Act
(Ontario) or under applicable pension standards legislation of another Canadian
jurisdiction with respect to any Canadian Plan.  Without limiting the generality
of the foregoing, if any Environmental Release occurs at or on any Properties of
any Borrower or Subsidiary, it shall act promptly and diligently to investigate
and report to Administrative Agent and all appropriate Governmental Authorities
the extent of, and to take appropriate action to remediate, such Environmental
Release, whether or not directed to do so by any Governmental Authority unless a
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

10.1.6.                              Taxes.  Pay and discharge all Taxes prior
to the date on which they become delinquent or penalties attach, unless such
Taxes are being Properly Contested.

 

10.1.7.                              Insurance.  In addition to the insurance
required hereunder with respect to Collateral, maintain insurance with insurers
(with a Best Rating of at least A7, unless otherwise approved by Administrative
Agent) satisfactory to Administrative Agent, with respect to the Properties and
business of Borrowers and Subsidiaries of such type (including product
liability, workers’ compensation

 

80

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

and business interruption insurance), in such amounts, and with such coverages,
self-insurance (solely with respect to health, automobile and workers’
compensation coverages) and deductibles as are customary for companies similarly
situated.

 

10.1.8.                              Licenses.  Keep each License affecting any
Collateral (including the manufacture, distribution or disposition of Inventory)
or any other material Property of Borrowers and Subsidiaries in full force and
effect; promptly notify Administrative Agent of any modification of any such
License, or entry into any new License; pay all Royalties when due; and notify
Administrative Agent of any default or breach asserted by any Person to have
occurred under any License.

 

10.1.9.                              Future Subsidiaries.  Promptly notify
Administrative Agent upon any Person becoming a Subsidiary and, if such Person
is not a Foreign Subsidiary (other than a Foreign Subsidiary that is a Canadian
Subsidiary) or an Immaterial Subsidiary, cause it to become either (a) a
Guarantor hereunder by providing a guaranty the Obligations in a manner
satisfactory to the Applicable Agent or (b) in the case of a Domestic
Subsidiary, a U.S. Borrower hereunder by entering into a joinder agreement to
this Agreement in form and substance satisfactory to the Administrative Agent,
and in either case to execute and deliver such documents, instruments and
agreements and to take such other actions as such Agent shall require to
evidence and perfect a Lien in favor of such Agent (for the benefit of the
applicable Secured Parties) on all assets of such Person constituting
Collateral, including delivery of such legal opinions, in form and substance
satisfactory to such Agent, as it shall deem appropriate; provided that to the
extent such Person is a Foreign Subsidiary that is a Canadian Subsidiary, its
guaranty shall be limited to a guaranty of the Canadian Obligations and such
Lien shall secure solely the Canadian Obligations.

 

10.1.10.                       Records and Accounts.  Maintain written records
pertaining to (i) perishable agricultural commodities and by-products and/or
farm products in their possession to which a constructive trust under PACA or
PSA or a Lien under the California Producer’s Lien Law is applicable, (ii) goods
supplied to the Canadian Borrower for which the supplier could assert a claim
under Section 81.1. of the Bankruptcy and Insolvency Act (Canada) and
(iii) products supplied to the Canadian Borrower for which a farmer, fisherman
or aquaculturist, as applicable, could assert a claim under Section 81.2 of the
Bankruptcy and Insolvency Act (Canada).

 

10.2.                     Negative Covenants.  As long as any U.S. Revolver
Commitments, Canadian Commitments or Obligations are outstanding, Borrowers
shall not, and shall cause each Subsidiary not to:

 

10.2.1.                              Permitted Debt.  Create, incur, guarantee
or suffer to exist any Debt, except:

 

(a)                                 the Obligations;

 

(b)                                 Permitted Purchase Money Debt;

 

(c)                                  Borrowed Money (other than the Obligations
and Permitted Purchase Money Debt), but only to the extent (i) outstanding on
the Closing Date, (ii) not satisfied with proceeds of the initial Loans and
(iii) described on Schedule 10.2.1;

 

(d)                                 Debt with respect to Bank Products incurred
in the Ordinary Course of Business;

 

(e)                                  Permitted Contingent Obligations;

 

(f)                                   Refinancing Debt as long as each
Refinancing Condition is satisfied;

 

(g)                                  Debt representing an Investment that is not
prohibited by Section 10.2.5;

 

81

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(h)                                 intercompany Debt permitted by
Section 10.2.7;

 

(i)                                     Debt represented by financed insurance
premiums; provided that the aggregate outstanding amount of such Debt shall not
exceed U.S.$1,000,000 at any time;

 

(j)                                    Debt representing deferred compensation
to current or former employees, officers and directors of a Borrower or
Subsidiary incurred in the Ordinary Course of Business; provided that the
aggregate outstanding amount of such Debt shall not exceed U.S.$25,000,000 at
any time;

 

(k)                                 Debt under any Seller Note; provided that
(i) to the extent incurred, such Debt shall be outstanding for not more than two
(2) Business Days after the incurrence thereof and (ii) the terms of such Seller
Note shall be reasonably satisfactory to the Administrative Agent;

 

(l)                                     Debt under the Term Loan Agreement in an
aggregate principal amount not to exceed $200,000,000 at any time (or such
lesser amount after giving effect to any prepayments or amortization payments in
respect thereof); and

 

(m)                             Debt that is not included in any of the
preceding clauses of this Section, is not secured by a Lien and does not exceed
U.S.$50,000,000 in the aggregate at any time.

 

10.2.2.                              Permitted Liens.  Create or suffer to exist
any Lien upon any of its Property, except the following (collectively,
“Permitted Liens”):

 

(a)                                 Liens in favor of the Applicable Agent;

 

(b)                                 Purchase Money Liens securing Permitted
Purchase Money Debt or any Refinancing Debt with respect thereto;

 

(c)                                  Liens for Taxes that are not delinquent or
that are being Properly Contested;

 

(d)                                 statutory Liens (other than (i) Liens for
Taxes or imposed under ERISA, and (ii) except for those liens in respect of
contribution amounts not yet due or payable to the pension fund, Liens imposed
under the Pension Benefits Act (Ontario) or under applicable pension standards
legislation of another Canadian jurisdiction) arising in the Ordinary Course of
Business, but only if (i) payment of the obligations secured thereby is not
delinquent or is being Properly Contested, and (ii) such Liens do not materially
impair the value or use of the Property or materially impair operation of the
business of any Borrower or Subsidiary;

 

(e)                                  Liens incurred or pledges or deposits made
in the Ordinary Course of Business to secure the performance of tenders, bids,
leases, contracts (except those relating to Borrowed Money), statutory
obligations and other similar obligations, or arising as a result of progress
payments under government contracts, as long as such Liens are at all times
junior to the Applicable Agent’s Liens on Collateral;

 

(f)                                   Liens arising in the Ordinary Course of
Business that are subject to Lien Waivers;

 

(g)                                  Liens arising by virtue of a judgment or
judicial order against any Borrower or Subsidiary, or any Property of a Borrower
or Subsidiary, as long as such Liens are (i) in existence for less than 30
consecutive days or being Properly Contested, and (ii) at all times junior to
the Applicable Agent’s Liens on Collateral;

 

82

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(h)                                 easements, rights-of-way, restrictions,
covenants or other agreements of record, and other similar charges or
encumbrances on Real Estate, that do not secure any monetary obligation and do
not interfere with the Ordinary Course of Business;

 

(i)                                     the reservations, limitations, provisos
and conditions expressed in any original grants from Her Majesty The Queen in
Right of Canada of real or immoveable property, which do not materially impair
the use of the affected land for the purpose used or intended to be used by such
Person;

 

(j)                                    title defects or irregularities that are
of a minor nature and that in the aggregate do not materially impair the use of
the affected property for the purpose for which it is used by such Person;

 

(k)                                 normal and customary rights of setoff upon
deposits in favor of depository institutions, and Liens of a collecting bank on
Payment Items in the course of collection;

 

(l)                                     carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the Ordinary Course of
Business securing obligations that are not delinquent or that are being Properly
Contested;

 

(m)                             pledges or deposits in the Ordinary Course of
Business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(n)                                 existing Liens shown on Schedule 10.2.2 and
any renewals or extensions thereof, provided that (i) the Property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor(s) with respect thereto is
(are) not changed, and (iv) any renewal or extension of the obligations secured
or benefited thereby is permitted by this Agreement; and

 

(o)                                 Liens on the Term Loan Collateral granted
pursuant to the Term Loan Facility Documents and in respect of any Refinancing
Debt in respect thereof (provided that such Liens are subject to the
Intercreditor Agreement).

 

10.2.3.                              [Intentionally Omitted].

 

10.2.4.                              Distributions; Upstream Payments.  Declare
or make any Distributions, except:

 

(a)                                 Upstream Payments; provided that any
Upstream Payments by a Subsidiary (other than a Canadian Subsidiary that is a
Subsidiary of the Canadian Borrower) to the Canadian Borrower shall not exceed
U.S.$1,000,000 (or its equivalent in other currencies) in the aggregate during
the term of this Agreement;

 

(b)                                 payments by any Borrower or Subsidiary in
respect of withholding or similar Taxes payable by any future, present or former
officer, director, manager or employee (or any spouse, former spouse, successor,
executor, administrator, heir, legatee or distributee of any of the foregoing)
and any repurchases of Equity Interests in consideration of such payments
including deemed repurchases in connection with the exercise of stock options;
provided that the aggregate amount of all cash payments made pursuant to this
clause (b) shall not exceed $15,000,000 in any Fiscal Year; and

 

83

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(c)                                  UNFI may purchase or redeem in whole or in
part any of its Equity Interests for another class of Equity Interests or rights
to acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests of UNFI, provided that
any terms and provisions material to the interests of the Lenders, when taken as
a whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby.

 

Notwithstanding the foregoing, UNFI may make Distributions to the extent
(i) (A) no Event of Default shall exist before or after giving effect to the
proposed Distribution, (B) daily average Adjusted Aggregate Availability for the
30 consecutive days immediately before making the proposed Distribution,
calculated on a pro forma basis after giving effect to such Distribution as if
such Distribution had been made at the beginning of such 30 day period, is at
least 12.5% of the Aggregate Borrowing Base, and (C) Borrowers have a Fixed
Charge Coverage Ratio of at least 1.00:1.00 for the most recently completed
period of four Fiscal Quarters for which financial statements have been provided
pursuant to Section 10.1.2, calculated on a pro forma basis after giving effect
to such Distribution as if such Distribution had been made at the beginning of
such period of four Fiscal Quarters; provided that to the extent daily average
Adjusted Aggregate Availability for the 30 consecutive days immediately before
making the proposed Distribution, calculated on a pro forma basis after giving
effect to such Distribution as if such Distribution had been made at the
beginning of such 30 day period, is at least 17.5% of the Aggregate Borrowing
Base, this clause (C) shall not be applicable, and (ii) UNFI shall have
delivered to the Administrative Agent and each Lender a statement, certified by
the principal financial or accounting officer of UNFI, setting forth, in
reasonable detail, computations (determined in a manner reasonably acceptable to
the Administrative Agent) evidencing satisfaction of the requirements set forth
in clause (i) above.

 

10.2.5.                              Restricted Investments.  Make any
Restricted Investment.

 

10.2.6.                              Disposition of Collateral.  Make any Asset
Disposition with respect to any Collateral, except (a) a Permitted Collateral
Disposition, (b) a transfer of Property to any Obligor that is not a Foreign
Subsidiary, or (c) a transfer of Property to the Canadian Borrower by a Canadian
Subsidiary that is a Foreign Subsidiary.

 

10.2.7.                              Loans.  Make any loans or other advances of
money to any Person, except (a) advances to an officer or employee for salary,
relocation expenses, travel and other business related expenses, commissions and
similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; (d) as long as no Default or
Event of Default exists, intercompany loans and advances by an Obligor to
another Obligor; provided that (i) the aggregate principal amount of
intercompany loans and advances by an Obligor to the Canadian Borrower shall not
exceed U.S.$15,000,000 (plus any additional amounts necessary to enable the
Canadian Borrower to make any prepayments required pursuant to Section 3.6) and
(ii) any intercompany loans or advances by the Canadian Borrower to any other
Obligor shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent; and (e) loans or advances constituting
an Investment that is not prohibited by Section 10.2.5.

 

10.2.8.                              Restrictions on Payment of Certain Debt. 
Make any payment (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to any Borrowed Money (other
than the Obligations) prior to its due date under the agreements evidencing such
Debt as in effect on the Closing Date or such later date when such Debt is
incurred (or, in either case, as amended thereafter with the consent of
Administrative Agent) other than:

 

84

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(a)                                 payments made with the proceeds of
Refinancing Debt with respect thereto;

 

(b)                                 payments in respect of any Seller Note, so
long as such payments are made concurrently with the expiration of such Seller
Note; and

 

(c)                                  payments in respect of Debt under the Term
Loan Agreement; so long as (i) both (A) daily average Adjusted Aggregate
Availability for the 30 consecutive days immediately before making the proposed
payment, calculated on a pro forma basis after giving effect to such payment as
if such payment had been made at the beginning of such 30 day period, is at
least 10% of the Aggregate Borrowing Base and (B) Borrowers have a Fixed Charge
Coverage Ratio of at least 1.00:1.00 for the most recently completed period of
four Fiscal Quarters for which financial statements have been provided pursuant
to Section 10.1.2, calculated on a pro forma basis after giving effect to such
payment as if such payment had been made at the beginning of such period of four
Fiscal Quarters; provided that to the extent daily average Adjusted Aggregate
Availability for the 30 consecutive days immediately before making the proposed
payment, calculated on a pro forma basis after giving effect to such payment as
if such payment had been made at the beginning of such 30 day period, is at
least 15% of the Aggregate Borrowing Base, this clause (B) shall not be
applicable, and (ii) UNFI shall have delivered to the Administrative Agent and
each Lender a statement, certified by the principal financial or accounting
officer of UNFI, setting forth, in reasonable detail, computations (determined
in a manner reasonably acceptable to the Administrative Agent) evidencing
satisfaction of the requirements set forth in clause (i) above.

 

10.2.9.                              Fundamental Changes.  (a) Without providing
thirty (30) days’ prior written notice to the Administrative Agent, change its
(i) name, (ii) tax, charter or other organizational identification number, or
(iii) form or state of organization; (b) liquidate, wind up its affairs or
dissolve itself; or (c) merge, combine, amalgamate or consolidate with any
Person, whether in a single transaction or in a series of related transactions,
except (i) any Subsidiary (other than the Canadian Borrower) may merge, combine,
amalgamate or consolidate with a U.S. Borrower or Guarantor so long as a U.S.
Borrower or Guarantor is the continuing or surviving Person, (ii) any Subsidiary
that is not an Obligor may merge, combine, amalgamate or consolidate with a
wholly-owned Domestic Subsidiary that is not an Obligor so long as a
wholly-owned Domestic Subsidiary is the continuing or surviving Person,
(iii) any Foreign Subsidiary (other than the Canadian Borrower) may
(A) amalgamate under the laws of Canada with the Canadian Borrower, or
(B) merge, combine, amalgamate or consolidate with a wholly-owned Foreign
Subsidiary (other than the Canadian Borrower) so long as a wholly-owned Foreign
Subsidiary is the continuing or surviving Person, (iv) liquidations, winding-up
of affairs or dissolutions of Immaterial Subsidiaries (and corresponding
distributions of assets) shall be permitted, (v) liquidations, winding-up of
affairs or dissolutions of other Subsidiaries (and corresponding distributions
of assets) shall be permitted, so long as all of the assets of such Subsidiaries
are distributed to an Obligor, or (vi) in connection with Permitted Acquisitions
or an Asset Disposition expressly permitted by this Agreement.

 

10.2.10.                       Subsidiaries.  Form or acquire any Subsidiary
after the Closing Date, except in accordance with the applicable requirements
set forth in Sections 10.1.9, 10.2.5 and 10.2.9; or permit any existing
Subsidiary to issue any additional Equity Interests (other than in favor of an
Obligor) except director’s qualifying shares.

 

10.2.11.                       Organic Documents.  Amend, modify or otherwise
change any of its Organic Documents as in effect on the Closing Date in a manner
that is adverse to the Lenders, except in connection with a transaction
permitted under Section 10.2.9.

 

10.2.12.                       Tax Consolidation.  File or consent to the filing
of any consolidated income tax return with any Person other than Borrowers and
Subsidiaries.

 

85

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

10.2.13.                       Accounting Changes.  Make any material change in
accounting treatment or reporting practices, except as required or permitted by
GAAP and in accordance with Section 1.2, or change its Fiscal Year.

 

10.2.14.                       Restrictive Agreements.  Become a party to any
Restrictive Agreement, except a Restrictive Agreement (a) in effect on the
Closing Date; (b) relating to secured Debt permitted hereunder, as long as the
restrictions apply only to collateral for such Debt; or (c) constituting
customary restrictions on assignment in leases and other contracts.

 

10.2.15.                       Hedging Agreements.  Enter into any Hedging
Agreement, except in the Ordinary Course of Business for the purpose of hedging
risks and not for speculative purposes.

 

10.2.16.                       Conduct of Business.  Engage in any business
other than a Permitted Business.

 

10.2.17.                       Affiliate Transactions.  Enter into or be party
to any transaction with an Affiliate, except:

 

(a)                                 transactions expressly permitted by the Loan
Documents;

 

(b)                                 payment of reasonable compensation to
officers and employees for services actually rendered and reasonable severance
arrangements in the Ordinary Course of Business;

 

(c)                                  Distributions permitted by Section 10.2.4;

 

(d)                                 loans and advances permitted by
Section 10.2.7;

 

(e)                                  payment of customary directors’ fees,
reimbursement of expenses and indemnities in the Ordinary Course of Business;

 

(f)                                   transactions solely among Obligors,
subject to the other restrictions set forth in this Agreement;

 

(g)                                  transactions with Affiliates that were
consummated prior to the Closing Date, as shown on Schedule 10.2.17; and

 

(h)                                 transactions with Affiliates (other than the
Excluded Subsidiary) in the Ordinary Course of Business, upon fair and
reasonable terms no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate.

 

10.2.18.                       Employee Benefit Plans.  Become party to any
Multiemployer Plan, Canadian Plan that is a registered pension plan or pension
plan (within the meaning of the Pension Benefits Act (Ontario) or under
applicable pension standards legislation of another Canadian jurisdiction) or
Foreign Plan, other than (a) any in existence on the Closing Date or (b) by
reason of a Permitted Acquisition.

 

10.2.19.                       Excluded Subsidiary.  With respect to the
Excluded Subsidiary, engage in any trade or business or own any assets (except
as set forth on Schedule 9.1.25) or incur any Debt.

 

10.3.                     Financial Covenant.  As long as any U.S. Revolver
Commitments, Canadian Commitments or Obligations are outstanding, Borrowers
shall:

 

86

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

10.3.1.                              Fixed Charge Coverage Ratio.  Maintain a
Fixed Charge Coverage Ratio of at least 1.00 to 1.00 as of the end of any period
of four Fiscal Quarters while a Trigger Event is in effect, commencing with the
most recent period for which financial statements were, or were required to be,
delivered hereunder prior to the Trigger Event.

 

SECTION 11.                  EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1.                     Events of Default.  Each of the following shall be an
“Event of Default” hereunder, if the same shall occur for any reason whatsoever,
whether voluntary or involuntary, by operation of law or otherwise:

 

(a)                                 A Borrower fails to pay any Obligations (or,
in the case of the Canadian Borrower, any Canadian Obligations) when due
(whether at stated maturity, on demand, upon acceleration or otherwise) and in
the currency required hereunder;

 

(b)                                 Any representation, warranty or other
written statement of an Obligor made in connection with any Loan Documents or
transactions contemplated thereby is incorrect or misleading in any material
respect when given;

 

(c)                                  A Borrower breaches or fail to perform any
covenant contained in Section 7.2, 7.4, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1,
10.1.2, 10.2 or 10.3;

 

(d)                                 An Obligor breaches or fails to perform any
other covenant contained in any Loan Documents, and such breach or failure is
not cured within 30 days after a Senior Officer of such Obligor has knowledge
thereof or receives notice thereof from Administrative Agent, whichever is
sooner; provided, however, that such notice and opportunity to cure shall not
apply if the breach or failure to perform is not capable of being cured within
such period or is a willful breach by an Obligor;

 

(e)                                  A Guarantor repudiates, revokes or attempts
to revoke its Guaranty; an Obligor or third party denies or contests the
validity or enforceability of any Loan Documents or Obligations (or, in the case
of the Canadian Borrower, the Canadian Obligations), or the perfection or
priority of any Lien granted to any Agent; or any Loan Document ceases to be in
full force or effect for any reason (other than a waiver or release by the
Applicable Agent and the Applicable Lenders);

 

(f)                                   Any breach or default of an Obligor or any
of its Subsidiaries occurs (i) under any Hedging Agreement to which it is a
party or by which it is bound, if its liability upon termination would be in
excess of U.S.$15,000,000, or (ii) under any document, instrument or agreement
to which it is a party or by which it or any of its Properties is bound that
relates to any Debt (other than the Obligations) in excess of U.S.$15,000,000,
if the maturity of or any payment with respect to such Debt may be accelerated
or demanded due to such breach;

 

(g)                                  Any judgment or order for the payment of
money is entered against an Obligor or any of its Subsidiaries in an amount that
exceeds, individually or cumulatively with all unsatisfied judgments or orders
against all Obligors and Subsidiaries, U.S.$5,000,000 (net of insurance coverage
therefor that has not been denied by the insurer), unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise;

 

(h)                                 A loss, theft, damage or destruction occurs
with respect to any Collateral if (i) the amount not covered by insurance
exceeds U.S.$7,500,000 and (ii) there is a resulting Overadvance that is not
corrected in accordance with the provisions of Section 2.1.5;

 

87

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(i)                                     (i) An Obligor is enjoined, restrained
or in any way prevented by any Governmental Authority from conducting any part
of its business and such injunction, restraint or prevention could reasonably be
expected to have a Material Adverse Effect; (ii) an Obligor suffers the loss,
revocation or termination of any license, permit, lease or agreement necessary
to its business, and such loss, revocation or termination could reasonably be
expected to have a Material Adverse Effect; (iii) there is a cessation of any
part of an Obligor’s business and such cessation of business could reasonably be
expected to have a Material Adverse Effect; (iv) any Collateral or Property of
an Obligor is taken or impaired through condemnation and such taking or
impairment could reasonably be expected to have a Material Adverse Effect;
(v) an Obligor agrees to or commences any liquidation, dissolution or winding up
of its affairs, except as permitted by this Agreement; or (vi) an Obligor or any
of its Subsidiaries (other than the Excluded Subsidiary or an Immaterial
Subsidiary) is not Solvent;

 

(j)                                    An Insolvency Proceeding is commenced by
an Obligor or any of its Subsidiaries (other than an Immaterial Subsidiary); an
Obligor or any of its Subsidiaries (other than an Immaterial Subsidiary) makes
an offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor or any of its Subsidiaries
(other than an Immaterial Subsidiary); or an Insolvency Proceeding is commenced
against an Obligor or any of its Subsidiaries (other than an Immaterial
Subsidiary) and:  the Obligor or such Subsidiary consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor or such Subsidiary, the petition is not dismissed within 60 days
after filing, or an order for relief is entered in the proceeding;

 

(k)                                 (i) An ERISA Event (other than a complete or
partial withdrawal from a Multiemployer Plan) occurs with respect to a Pension
Plan or Multiemployer Plan that has resulted or could reasonably be expected to
result in liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC
in excess of U.S.$10,000,000 or that constitutes grounds for appointment of a
trustee for or termination by the PBGC of any Pension Plan or Multiemployer
Plan; or an Obligor or ERISA Affiliate fails to pay when due any installment
payment with respect to withdrawal liability assessed in an aggregate total
amount in excess of U.S.$10,000,000 under Section 4201 of ERISA under a
Multiemployer Plan; (ii) a Canadian Pension Event occurs with respect to a
Canadian Plan that could, in the Administrative Agent’s good faith judgment,
subject the Canadian Borrower or any of its Subsidiaries to any tax, penalty or
other liabilities under the Pension Benefits Act (Ontario) or applicable pension
standards legislation of another Canadian jurisdiction or under the Income Tax
Act (Canada) in excess of U.S.$10,000,000, or if the Canadian Borrower or any of
its Subsidiaries is in default with respect to required payments to a Canadian
Plan or any Lien arises (save for contribution amounts not yet due or payable to
a Canadian Plan) in connection with any Canadian Plan; or (iii) any event
similar to the foregoing occurs or exists with respect to a Foreign Plan;

 

(l)                                     An Obligor or any of its Senior Officers
is convicted for (i) a felony committed in the conduct of the Obligor’s
business, or (ii) violating any state, federal, provincial or territorial law
(including the Controlled Substances Act, Money Laundering Control Act of 1986
and Illegal Exportation of War Materials Act), in either case that could lead to
forfeiture of any material Property or any Collateral; or

 

(m)                             A Change of Control occurs.

 

11.2.                     Remedies upon Default.  If an Event of Default
described in Section 11.1(j) occurs, then to the extent permitted by Applicable
Law, all Obligations (other than Secured Bank Product Obligations) automatically
shall become due and payable and all U.S. Revolver Commitments and Canadian
Commitments shall terminate, without any action by any Agent or notice of any
kind.  In

 

88

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

addition, or if any other Event of Default exists, the Applicable Agent may in
its discretion (and shall upon written direction of Required Lenders) do any one
or more of the following from time to time:

 

(a)                                 declare any Obligations (other than Secured
Bank Product Obligations) immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;

 

(b)                                 terminate, reduce or condition any U.S.
Revolver Commitment, Canadian Commitments or make any adjustment to the U.S.
Revolver Borrowing Base or the Canadian Borrowing Base;

 

(c)                                  require Obligors to Cash Collateralize LC
Obligations, Secured Bank Product Obligations and other Obligations that are
contingent or not yet due and payable, and, if Obligors fail promptly to deposit
such Cash Collateral, the Applicable Agent may (and shall upon the direction of
Required Lenders) advance the required Cash Collateral as U.S. Revolver Loans or
Canadian Loans, as applicable (whether or not a U.S. Revolver Overadvance or
Canadian Overadvance exists or is created thereby, or the conditions in
Section 6 are satisfied); and

 

(d)                                 exercise any other rights or remedies
afforded under any agreement, by law, at equity or otherwise, including the
rights and remedies of a secured party under the UCC or PPSA, as applicable. 
Such rights and remedies include the rights to (i) take possession of any
Collateral; (ii) require Borrowers to assemble Collateral, at Borrowers’
expense, and make it available to the Applicable Agent at a place designated by
the Applicable Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by a Borrower, Borrowers agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as the Applicable Agent, in its discretion, deems advisable. 
Each Borrower agrees that 10 days’ notice of any proposed sale or other
disposition of Collateral by the Applicable Agent shall be reasonable, and that
any sale conducted on the internet or to a licensor of Intellectual Property
shall be commercially reasonable.  The Applicable Agent shall have the right to
conduct such sales on any Obligor’s premises, without charge, and any sales may
be adjourned from time to time in accordance with Applicable Law.  The
Applicable Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and any Agent may
purchase any Collateral at public or, if permitted by law, private sale and, in
lieu of actual payment of the purchase price, may credit bid and setoff the
amount of such price against the Obligations.

 

11.3.                     License.  Each Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property of Borrowers, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral.  Each Borrower’s rights and interests
under Intellectual Property shall inure to each Agent’s benefit.

 

11.4.                     Setoff.  At any time during an Event of Default,
Agents, Issuing Banks, Lenders, and any of their Affiliates are authorized, to
the fullest extent permitted by Applicable Law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Agent, such Issuing Bank, such Lender or such Affiliate to or
for the credit or the account of an Obligor against any

 

89

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Obligations (subject to Section 4.5), irrespective of whether or not such Agent,
such Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of such Agent,
such Issuing Bank, such Lender or such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Agent, each Issuing Bank, each Lender and each such Affiliate under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Person may have.

 

11.5.                     Remedies Cumulative; No Waiver.

 

11.5.1.                              Cumulative Rights.  All agreements,
warranties, guaranties, indemnities and other undertakings of Borrowers under
the Loan Documents are cumulative and not in derogation of each other.  The
rights and remedies of Agents and Lenders are cumulative, may be exercised at
any time and from time to time, concurrently or in any order, and are not
exclusive of any other rights or remedies available by agreement, by law, at
equity or otherwise.  All such rights and remedies shall continue in full force
and effect until Full Payment of all Obligations.

 

11.5.2.                              Waivers.  No waiver or course of dealing
shall be established by (a) the failure or delay of any Agent or any Lender to
require strict performance by Borrowers with any terms of the Loan Documents, or
to exercise any rights or remedies with respect to Collateral or otherwise;
(b) the making of any Loan or issuance of any Letter of Credit during a Default,
Event of Default or other failure to satisfy any conditions precedent; or
(c) acceptance by any Agent or any Lender of any payment or performance by an
Obligor under any Loan Documents in a manner other than that specified therein. 
It is expressly acknowledged by Borrowers that any failure to satisfy a
financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.

 

SECTION 12.                  AGENTS

 

12.1.                     Appointment, Authority and Duties of Agents.

 

12.1.1.                              Appointment and Authority.

 

(a)                                 Appointment and Authority of Administrative
Agent.  Each Secured Party appoints and designates Bank of America as
Administrative Agent under all Loan Documents.  Administrative Agent may, and
each Secured Party authorizes Administrative Agent to, enter into all Loan
Documents to which Administrative Agent is intended to be a party and accept all
applicable Security Documents, for the benefit of Secured Parties.  Any action
taken by Administrative Agent in accordance with the provisions of the Loan
Documents, and the exercise by Administrative Agent of any rights or remedies
set forth therein, together with all other powers reasonably incidental thereto,
shall be authorized by and binding upon all Secured Parties.  Without limiting
the generality of the foregoing, Administrative Agent shall have the sole and
exclusive authority to (i) act as the disbursing and collecting agent for U.S.
Revolver Lenders with respect to all payments and collections arising in
connection with the Loan Documents; (ii) execute and deliver as Administrative
Agent each Loan Document, including any intercreditor or subordination
agreement, and accept delivery of each Loan Document; (iii) act as collateral
agent for Secured Parties for purposes of perfecting and administering Liens
under the Loan Documents (other than Liens granted by the Canadian Borrower or
any Canadian Subsidiary that is a Foreign Subsidiary), and for all other
purposes stated therein; (iv) manage, supervise or otherwise deal with
Collateral (other than Collateral consisting of assets of the Canadian Borrower
or any Canadian Subsidiary that is a Foreign Subsidiary); and (v) take any
Enforcement Action or otherwise exercise any rights or remedies with respect to
any Collateral (other than Collateral consisting of assets of the Canadian
Borrower or any Canadian Subsidiary that is a Foreign Subsidiary) or under any
Loan

 

90

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Documents (other than any Canadian Security Documents), Applicable Law or
otherwise.  Administrative Agent alone shall be authorized to determine whether
any Account or Inventory constitutes an Eligible Account or Eligible Inventory,
whether to impose or release any reserve, or whether any conditions to funding
or to issuance of a Letter of Credit for the account or benefit of any U.S.
Borrower have been satisfied, which determinations and judgments, if exercised
in good faith, shall exonerate Administrative Agent from liability to any
Secured Party or other Person for any error in judgment.

 

(b)                                 Appointment and Authority of Canadian
Agent.  Each Secured Party also appoints and designates Bank of America-Canada
Branch as Canadian Agent under all Loan Documents.  Canadian Agent may, and each
Secured Party authorizes Canadian Agent to, enter into all Loan Documents to
which Canadian Agent is intended to be a party and accept all applicable
Security Documents, for the benefit of Secured Parties.  Any action taken by
Canadian Agent in accordance with the provisions of the Loan Documents, and the
exercise by Canadian Agent of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties.  Without limiting the generality of the
foregoing, Canadian Agent shall have the sole and exclusive authority to (i) act
as the disbursing and collecting agent for Canadian Lenders with respect to all
payments and collections arising in connection with the Loan Documents in
respect of the Canadian Borrower; (ii) execute and deliver as Canadian Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (iii) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents granted by the Canadian Borrower or any Canadian Subsidiary that is a
Foreign Subsidiary, and for all other purposes stated therein; (iv) manage,
supervise or otherwise deal with Collateral consisting of assets of the Canadian
Borrower or any Canadian Subsidiary that is a Foreign Subsidiary; and (v) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral consisting of assets of the Canadian Borrower or any Canadian
Subsidiary that is a Foreign Subsidiary or under any Canadian Security Document,
Applicable Law or otherwise.  Canadian Agent alone shall be authorized to
determine whether any conditions to funding or to issuance of a Letter of Credit
for the account or benefit of the Canadian Borrower have been satisfied, which
determinations and judgments, if exercised in good faith, shall exonerate
Canadian Agent from liability to any Secured Party or other Person for any error
in judgment.

 

12.1.2.                              Duties.  The titles of “Agent,”
“Administrative Agent” and “Canadian Agent” are used solely as a matter of
market custom and the duties of each Agent are administrative in nature only. 
No Agent has any duties except those expressly set forth in the Loan Documents,
and in no event does any Agent have any agency, fiduciary or implied duty to or
relationship with any Secured Party or other Person by reason of any Loan
Document or related transaction.  The conferral upon any Agent of any right
shall not imply a duty to exercise such right, unless instructed to do so by
Lenders in accordance with this Agreement.

 

12.1.3.                              Agent Professionals.  Agents may perform
their duties through agents and employees.  Agents may consult with and employ
Agent Professionals, and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
an Agent Professional.  No Agent shall be responsible for the negligence or
misconduct of any agents, employees or Agent Professionals selected by it with
reasonable care.

 

12.1.4.                              Instructions of Required Lenders.  The
rights and remedies conferred upon any Agent under the Loan Documents may be
exercised without the necessity of joinder of any other party, unless required
by Applicable Law.  In determining compliance with a condition for any action
hereunder, including satisfaction of any condition in Section 6, the Applicable
Agent may presume that the condition is satisfactory to a Secured Party unless
such Agent has received notice to the contrary from such Secured Party before
such Agent takes the action. The Applicable Agent may request instructions

 

91

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

from Required Lenders or other Secured Parties (or such other number of Lenders
as may be required) with respect to any act (including the failure to act) in
connection with any Loan Documents or Collateral, and may seek assurances to its
satisfaction from Secured Parties of their indemnification obligations against
Claims that could be incurred by such Agent.  Each Agent may refrain from any
act until it has received such instructions or assurances, and shall not incur
liability to any Person by reason of so refraining.  Instructions of Required
Lenders (or such other number of Lenders as may be required) shall be binding
upon all Secured Parties, and no Secured Party shall have any right of action
whatsoever against any Agent as a result of such Agent acting or refraining from
acting pursuant to instructions of Required Lenders.  Notwithstanding the
foregoing, instructions by and consent of specific parties shall be required to
the extent provided in Section 14.1.1.  In no event shall any Agent be required
to take any action that it determines in its discretion is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
liability.

 

12.1.5.                              Québec Collateral.

 

(a)                                 For greater certainty, and without limiting
the powers of the Canadian Agent or any other Person acting as mandatary (agent)
of the Canadian Agent, each of the Secured Parties hereby irrevocably
constitutes the Canadian Agent as the holder of an irrevocable power of attorney
(fondé de pouvoir within the meaning of Article 2692 of the Civil Code of
Québec) in order to hold hypothecs and security granted by any Obligor on
property pursuant to the laws of the Province of Québec in order to secure
obligations of any Obligor under any bond, debenture or similar title of
indebtedness, issued by any Obligor, and hereby agrees that the Canadian Agent,
may act as the bondholder and mandatary (i.e. agent) with respect to any shares,
capital stock or other securities or any bond, debenture or similar title of
indebtedness that may be issued by any Obligor and pledged in favor of the
Canadian Agent, for the benefit of the Secured Parties. The execution by the
Canadian Agent, acting as fondé de pouvoir and mandatary, prior to the Closing
Date, of any deeds of hypothec or other security documents is hereby ratified
and confirmed.

 

(b)                                 Notwithstanding the provisions of Section 32
of An Act respecting the special powers of legal persons (Québec), the Canadian
Agent may acquire and be the holder of any bond or debenture issued by any
Obligor (i.e. the fondé de pouvoir may acquire and hold the first bond issued
under any deed of hypothec by any Obligor).

 

(c)                                  The constitution of the Canadian Agent as
fondé de pouvoir and as bondholder and mandatary with respect to any bond,
debenture, shares, capital stock or other securities that may be issued and
pledged from time to time to the Canadian Agent for the benefit of the Secured
Parties, shall be deemed to have been ratified and confirmed by each Person
accepting an assignment of, a participation in or an arrangement in respect of,
all or any portion of any Secured Parties’ rights and obligations under this
Agreement by the execution of an assignment, including an assignment or other
agreement pursuant to which it becomes such assignee or participant, and by each
successor Canadian Agent by the execution of an assignment or other agreement,
or by the compliance with other formalities, as the case may be, pursuant to
which it becomes a successor Canadian Agent under this Agreement.

 

12.1.6.                              The Canadian Agent acting as fondé de
pouvoir shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Canadian Agent
herein, which shall apply mutatis mutandis to the Canadian Agent acting as fondé
de pouvoir.

 

12.2.                     Agreements Regarding Collateral and Borrower
Materials.

 

12.2.1.                              Releases; Care of Collateral.  Secured
Parties authorize the Applicable Agent (a) to release any Lien with respect to
any Collateral (i) upon Full Payment of the Obligations; (ii) that is

 

92

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

the subject of an Asset Disposition that the Borrowers certify in writing to
Administrative Agent is a Permitted Collateral Disposition or a Lien that the
Borrowers certify is a Permitted Lien entitled to priority over the Applicable
Agent’s Liens (and the Applicable Agent may rely conclusively on any such
certificate without further inquiry); (iii) that does not constitute a material
part of the Collateral; or (iv) subject to Section 14.1, with the consent of all
Required Lenders, and (b) to release any Guarantor from its obligations under
the Loan Documents if (i) such Person becomes an Immaterial Subsidiary, or
(ii) such Person ceases to be a Subsidiary as a result of a transaction
expressly permitted under the Loan Documents.  Secured Parties authorize the
Applicable Agent to subordinate its Liens to any Purchase Money Lien or other
Lien entitled to priority hereunder.  No Agent shall have any obligation to
assure that any Collateral exists or is owned by an Obligor, or is cared for,
protected or insured, nor to assure that the Applicable Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

 

12.2.2.                              Possession of Collateral.  Agents and
Secured Parties appoint each Lender as agent (for the benefit of Secured
Parties) for the purpose of perfecting Liens in any Collateral held or
controlled by such Lender, to the extent such Liens are perfected by possession
or control.  If any Lender obtains possession or control of any Collateral, it
shall notify Administrative Agent thereof and, promptly upon Administrative
Agent’s request, deliver such Collateral to the Applicable Agent or otherwise
deal with it in accordance with Administrative Agent’s instructions.

 

12.2.3.                              Reports.  Administrative Agent shall
promptly provide to Lenders, when complete, any field examination, audit or
appraisal report prepared for any Agent with respect to any Obligor or
Collateral (“Report”).  Reports and other Borrower Materials may be made
available to Lenders by providing access to them on the Platform, but
Administrative Agent shall not be responsible for system failures or access
issues that may occur from time to time.  Each Lender agrees (a) that Reports
are not intended to be comprehensive audits or examinations, and that any Agent
or any other Person performing an audit or examination will inspect only
specific information regarding the Obligations or Collateral and will rely
significantly upon Borrowers’ books, records and representations; (b) that
Administrative Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys, accountants and to the extent required or requested by
any regulatory authority purporting to have jurisdiction over such Lender or its
Affiliates), and to use all Borrower Materials solely for administration of the
Obligations.  Each Lender shall indemnify and hold harmless each Agent and any
other Person preparing a Report from any action such Lender may take as a result
of or any conclusion it may draw from any Borrower Materials, as well as from
any Claims arising as a direct or indirect result of Administrative Agent
furnishing same to such Lender, via the Platform or otherwise.

 

12.3.                     Reliance By Agents.  Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any certification, notice or
other communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person.  Each Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.

 

12.4.                     Action Upon Default.  No Agent shall be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 6, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof.  If any Lender
acquires knowledge of a Default, Event of Default or failure of such conditions,
it shall promptly notify

 

93

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Administrative Agent and the other Lenders thereof in writing.  Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Administrative Agent and Required Lenders, it will not
take any Enforcement Action, accelerate Obligations (other than Secured Bank
Product Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC and PPSA sales or other
similar dispositions of Collateral or to assert any rights relating to any
Collateral.

 

12.5.                     Ratable Sharing.  If any Lender shall obtain any
payment or reduction of any Obligation, whether through setoff or otherwise, in
excess of its share of such Obligation, determined on a Pro Rata basis or in
accordance with Section 5.6.2, as applicable, such Lender shall forthwith
purchase from the Applicable Agent, the applicable Issuing Bank and the other
Applicable Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.2, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the amount thereof to the Applicable
Agent for application under Section 4.2.2 and it shall provide a written
statement to the Applicable Agent describing the Obligation affected by such
payment or reduction.  No Lender shall setoff against any Dominion Account
without the prior consent of the Applicable Agent.

 

12.6.                     Indemnification.  EACH SECURED PARTY SHALL INDEMNIFY
AND HOLD HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT
NOT REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR ANY
AGENT (IN THE CAPACITY OF AN AGENT).  In no event shall any Lender have any
obligation to indemnify or hold harmless an Agent Indemnitee or Issuing Bank
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.  In the Applicable Agent’s
discretion, it may reserve for any Claims made against an Agent Indemnitee or
Issuing Bank Indemnitee, and may satisfy any judgment, order or settlement
relating thereto, from proceeds of Collateral prior to making any distribution
of Collateral proceeds to Secured Parties.  If any Agent is sued by any
receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by such Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to such Agent by each Secured Party to the extent of its
Pro Rata share.

 

12.7.                     Limitation on Responsibilities of Agents.  No Agent
shall be liable to any Secured Party for any action taken or omitted to be taken
under the Loan Documents, except for losses directly and solely caused by such
Agent’s gross negligence or willful misconduct.  No Agent assumes any
responsibility for any failure or delay in performance or any breach by any
Obligor, Lender or other Secured Party of any obligations under the Loan
Documents.  No Agent makes any express or implied representation, warranty or
guarantee to Secured Parties with respect to any Obligations, Collateral, Liens,
Loan Documents or Obligor.  No Agent Indemnitee shall be responsible to Secured
Parties for any recitals, statements, information, representations or warranties
contained in any Loan Documents or Borrower Materials; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations,

 

94

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

business, creditworthiness or legal status of any Obligor or Account Debtor.  No
Agent Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

 

12.8.                     Successor Agents and Co-Agents.

 

12.8.1.                              Resignation; Successor Agents.  Each Agent
may resign at any time by giving at least 30 days’ written notice thereof to the
Applicable Lenders and Borrowers.  Upon receipt of such notice, Required Lenders
shall have the right to appoint a successor Administrative Agent or Canadian
Agent, as the case may be, which shall be (a) a Lender or an Affiliate of a
Lender; or (b) a financial institution reasonably acceptable to Required Lenders
and (provided no Default or Event of Default exists) Borrowers.  If no successor
agent is appointed prior to the effective date of the resignation of
Administrative Agent or Canadian Agent, then Administrative Agent or Canadian
Agent may appoint a successor agent that is a financial institution reasonably
acceptable to it, which shall be a Lender unless no Lender accepts the role or
in the absence of such appointment, Required Lenders shall on such date assume
all rights and duties of such Agent hereunder.  Upon acceptance by a successor
Administrative Agent or Canadian Agent of its appointment hereunder, such
successor Administrative Agent or Canadian Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Administrative
Agent or Canadian Agent without further act, and the retiring Administrative
Agent or Canadian Agent shall be discharged from its duties and obligations
hereunder but shall continue to have all rights and protections under the Loan
Documents with respect to actions taken or omitted to be taken by it while
Agent, including the benefits of the indemnification set forth in Sections 12.6
and 14.2.  Notwithstanding any Agent’s resignation, the provisions of this
Section 12 shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Administrative Agent or Canadian
Agent.  Any successor to Bank of America or Bank of America-Canada Branch by
merger, amalgamation or acquisition of stock or this loan shall continue to be
Administrative Agent or Canadian Agent, as the case may be, hereunder without
further act on the part of any Secured Party or Obligor.

 

If the Person serving as Administrative Agent or Canadian Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower Agent and such Person remove such Person as Administrative Agent or
Canadian Agent, as applicable, and, in consultation with the Borrower Agent,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

12.8.2.                              Co-Collateral Agent.  If necessary or
appropriate under Applicable Law, any Agent may appoint a Person to serve as a
co-collateral agent or separate collateral agent under any Loan Document.  Each
right and remedy intended to be available to such Agent under such Loan Document
shall also be vested in such agent.  Secured Parties shall execute and deliver
any instrument or agreement that the Applicable Agent may request to effect such
appointment.  If the agent shall die, dissolve, become incapable of acting,
resign or be removed, then all the rights and remedies of such agent, to the
extent permitted by Applicable Law, shall vest in and be exercised by the
Applicable Agent until appointment of a new agent.

 

12.9.                     Due Diligence and Non-Reliance.  Each Lender
acknowledges and agrees that it has, independently and without reliance upon any
Agent or any other Lenders, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each
Obligor and its own decision to enter into this Agreement and to fund Loans and
participate in LC

 

95

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Obligations hereunder.  Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors.  Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender, no
Agent shall have any duty or responsibility to provide any Secured Party with
any notices, reports or certificates furnished to such Agent by any Obligor or
any credit or other information concerning the affairs, financial condition,
business or Properties of any Obligor (or any of its Affiliates) which may come
into possession of such Agent or its Affiliates.

 

12.10.              Remittance of Payments and Collections.

 

12.10.1.                       Remittances Generally.  All payments by any
Lender to the Applicable Agent shall be made by the time and on the day set
forth in this Agreement, in immediately available funds.  If no time for payment
is specified or if payment is due on demand by the Applicable Agent and request
for payment is made by the Applicable Agent by 11:00 a.m. on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. on such day, and if
request is made after 11:00 a.m., then payment shall be made by 11:00 a.m. on
the next Business Day.  Payment by any Agent to any Secured Party shall be made
by wire transfer, in the type of funds received by such Agent.  Any such payment
shall be subject to such Agent’s right of offset for any amounts due from such
payee under the Loan Documents.

 

12.10.2.                       Failure to Pay.  If any Secured Party fails to
pay any amount when due by it to the Applicable Agent pursuant to the terms
hereof, such amount shall bear interest from the due date until paid in full at
the greater of the Federal Funds Rate or the rate determined by such Agent as
customary for interbank compensation for two Business Days and thereafter at the
Default Rate for Base Rate Loans.  In no event shall Borrowers be entitled to
receive credit for any interest paid by a Secured Party to any Agent, nor shall
any Defaulting Lender be entitled to interest on any amounts held by any Agent
pursuant to Section 4.2.

 

12.10.3.                       Recovery of Payments.  If any Agent pays any
amount to a Secured Party in the expectation that a related payment will be
received by such Agent from an Obligor and such related payment is not received,
then such Agent may recover such amount from each Secured Party that received
it.  If any Agent determines that an amount received by it must be returned or
paid to an Obligor or other Person pursuant to Applicable Law or otherwise,
then, notwithstanding any other term of any Loan Document, such Agent shall not
be required to distribute such amount to any Secured Party.  If any amounts
received and applied by any Agent to any Obligations are later required to be
returned by such Agent pursuant to Applicable Law, each Lender shall pay to such
Agent, on demand, such Lender’s Pro Rata share of the amounts required to be
returned.

 

12.11.              Individual Capacities.  As a U.S. Revolver Lender, Bank of
America, and as a Canadian Lender, Bank of America-Canada Branch, each shall
have the same rights and remedies under the Loan Documents as any other U.S.
Revolver Lender or Canadian Lender, as the case may be, and the terms “Lenders,”
“U.S. Revolver Lenders,” “Canadian Lenders,” “Required Lenders” or any similar
term shall include Bank of America in its capacity as a U.S. Revolver Lender and
Bank of America-Canada Branch in its capacity as a Canadian Lender, as the case
may be.  Agents, Lenders and their Affiliates may accept deposits from, lend
money to, provide Bank Products to, act as financial or other advisor to, and
generally engage in any kind of business with, Obligors and their Affiliates, as
if they were not Agents or Lenders hereunder, without any duty to account
therefor to any Secured Party.  In their individual capacities,

 

96

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Agents, Lenders and their Affiliates may receive information regarding Obligors,
their Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and shall have no obligation to provide such
information to any Secured Party.

 

12.12.              Agent Titles.  Each Lender, other than Bank of America and
Bank of America-Canada Branch, that is designated (on the cover page of this
Agreement or otherwise) by Bank of America as an “Agent,” “Arranger” or
“Bookrunner” of any type shall not have any right, power, responsibility or duty
under any Loan Documents other than those applicable to all Lenders, and shall
in no event have any fiduciary duty to any Secured Party.

 

12.13.              Bank Product Providers.  Each Secured Bank Product Provider,
by delivery of a notice to Administrative Agent of a Bank Product, agrees to be
bound by the Loan Documents, including Sections 5.6, 14.3.3 and this
Section 12.  Each Secured Bank Product Provider shall indemnify and hold
harmless Agent Indemnitees, to the extent not reimbursed by Obligors, against
all Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider’s Secured Bank Product Obligations.

 

12.14.              No Third Party Beneficiaries.  This Section 12 is an
agreement solely among Secured Parties and Agents, and shall survive Full
Payment of the Obligations.  This Section 12 does not confer any rights or
benefits upon Borrowers or any other Person.  As between Borrowers and any
Agent, any action that any Agent may take under any Loan Documents or with
respect to any Obligations shall be conclusively presumed to have been
authorized and directed by Secured Parties.

 

SECTION 13.                  BENEFIT OF AGREEMENT; ASSIGNMENTS

 

13.1.                     Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of Borrowers, Agents, Lenders, Secured
Parties, and their respective successors and assigns, except that (a) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (b) any assignment by a Lender must be made in
compliance with Section 13.3.  Agents may treat the Person which made any Loan
as the owner thereof for all purposes until such Person makes an assignment in
accordance with Section 13.3.  Any authorization or consent of a Lender shall be
conclusive and binding on any subsequent transferee or assignee of such Lender.

 

13.2.                     Participations.

 

13.2.1.                              Permitted Participants; Effect.  Subject to
Section 13.3.3, any Lender may sell to a financial institution or other entity
(“Participant”) a participating interest in the rights and obligations of such
Lender under any Loan Documents.  Despite any sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for performance of such obligations, such Lender shall remain the
holder of its Loans, U.S. Revolver Commitments and Canadian Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Borrowers and Agents shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agents and the other
Lenders shall not have any obligation or liability to any such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.  A Participant that would be a Canadian Lender if it were a Lender, and
that is a non-resident of Canada for purposes of Part XIII of the Income Tax Act
(Canada) (or lends to the Canadian Borrower hereunder from a lending office
outside Canada) shall not be entitled to the benefits of Section 5.9 unless the
Canadian Borrower agrees otherwise in writing.

 

97

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

13.2.2.                              Voting Rights.  Each Lender shall retain
the sole right to approve, without the consent of any Participant, any
amendment, waiver or other modification of any Loan Documents other than that
which forgives principal, interest or fees, reduces the stated interest rate or
fees payable with respect to any Loan, U.S. Revolver Commitment or Canadian
Commitment in which such Participant has an interest, postpones the Applicable
Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan, U.S. Revolver Commitment or
Canadian Commitment, or releases any Borrower, Guarantor or substantially all
Collateral.

 

13.2.3.                              Participant Register.  Each Lender that
sells a participation shall, acting as a non-fiduciary agent of Borrowers
(solely for tax purposes), maintain a register in which it enters the
Participant’s name, address and interest in U.S. Revolver Commitments, Canadian
Commitments, Loans (and stated interest) and LC Obligations.  Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary.  No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

 

13.2.4.                              Benefit of Setoff.  Borrowers agree that
each Participant shall have a right of setoff in respect of its participating
interest to the same extent as if such interest were owing directly to a Lender,
and each Lender shall also retain the right of setoff with respect to any
participating interests sold by it.  By exercising any right of setoff, a
Participant agrees to share with Lenders all amounts received through its
setoff, in accordance with Section 12.5 as if such Participant were a Lender.

 

13.3.                     Assignments.

 

13.3.1.                              Permitted Assignments.  A Lender may assign
to an Eligible Assignee any of its rights and obligations under the Loan
Documents, as long as (a) each assignment is of a constant, and not a varying,
percentage of the transferor Lender’s rights and obligations under the Loan
Documents and, in the case of a partial assignment, is in a minimum principal
amount of U.S.$10,000,000 (unless otherwise agreed by Administrative Agent in
its discretion) and integral multiples of U.S.$5,000,000 in excess of that
amount; (b) except in the case of an assignment in whole of a Lender’s rights
and obligations, the aggregate amount of (i) the U.S. Revolver Commitments
retained by the transferor Lender is at least U.S.$10,000,000 (unless otherwise
agreed by Administrative Agent in its discretion) and (ii) the Canadian
Commitments retained by the transferor Lender is equal to an amount such that
the ratio of the U.S. Revolver Commitments retained by the transferor Lender to
the Canadian Commitments retained by the transferor Lender is equal to the ratio
that existed prior to such assignment; and (c) the parties to each such
assignment shall execute and deliver to Administrative Agent, for its acceptance
and recording, an Assignment and Acceptance.  Nothing herein shall limit the
right of a Lender to pledge or assign any rights under the Loan Documents to
secure obligations of such Lender, including a pledge or assignment to a Federal
Reserve Bank; provided, however, that no such pledge or assignment shall release
such Lender from its obligations hereunder nor substitute the pledgee or
assignee for such Lender as a party hereto.

 

13.3.2.                              Effect; Effective Date.  Upon delivery to
Administrative Agent of an assignment notice in the form of Exhibit D and a
processing fee of U.S.$3,500 (unless otherwise agreed by Administrative Agent in
its discretion), the assignment shall become effective as specified in the
notice, if it complies with this Section 13.3.  From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder.  Upon
consummation of an assignment, the transferor Lender, Administrative Agent and
Borrowers shall make appropriate arrangements for issuance of replacement and/or
new Notes, as

 

98

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

applicable.  The transferee Lender shall comply with Section 5.10 and deliver,
upon request, an administrative questionnaire satisfactory to Administrative
Agent.

 

13.3.3.                              Certain Assignees.  No assignment or
participation may be made to a Borrower, Affiliate of a Borrower, Defaulting
Lender or natural person.  Any assignment by a Defaulting Lender shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to the
Applicable Agent of an aggregate amount sufficient, upon distribution (through
direct payment, purchases of participations, or other compensating actions as
such Agent deems appropriate), to satisfy all funding and payment liabilities
then owing by the Defaulting Lender hereunder.  If an assignment by a Defaulting
Lender shall become effective under Applicable Law for any reason without
compliance with the foregoing sentence, then the assignee shall be deemed a
Defaulting Lender for all purposes until such compliance occurs.

 

13.3.4.                              Register.  The Administrative Agent, acting
as a non-fiduciary agent of Borrowers (solely for tax purposes), shall maintain
(a) a copy (or electronic equivalent) of each Assignment and Acceptance
delivered to it, and (b) a register for recordation of the names, addresses,
U.S. Revolver Commitments and Canadian Commitments of, and the Loans, interest
and LC Obligations owing to, each Lender.  Entries in the register shall be
conclusive, absent manifest error, and Borrowers, Agents and Lenders shall treat
each lender recorded in such register as a Lender for all purposes under the
Loan Documents, notwithstanding any notice to the contrary.  The Administrative
Agent may choose to show only one Borrower as the borrower in the register,
without any effect on the liability of any Obligor with respect to the
Obligations.  The register shall be available for inspection by Borrowers or any
Lender, from time to time upon reasonable notice.

 

13.4.                     Replacement of Certain Lenders.  If (a) any Lender
gives a notice under Section 3.5 or requests compensation under Section 3.7, or
if any Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.9 and, in each case, such Lender has declined or is unable
to designate a different lending office in accordance with Section 3.8, or
(b) any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower Agent may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.3), all of its interests, rights (other
than its existing rights to payments pursuant to Section 3.7 and Section 5.9)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)                                     the Borrowers shall have paid to the
Administrative Agent the processing fee (if any) specified in Section 13.3.2;

 

(ii)                                  such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans and
participations in unpaid drawings under Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.7 or payments required to be made
pursuant to Section 5.9, such assignment will result in a reduction in such
compensation or payments thereafter;

 

99

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Agent to require such assignment and
delegation cease to apply.

 

SECTION 14.                  MISCELLANEOUS

 

14.1.                     Consents, Amendments and Waivers.

 

14.1.1.                              Amendment.  No modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a Default or Event of Default, shall be effective without the prior written
agreement of Administrative Agent (with the consent of Required Lenders) and
each Obligor party to such Loan Document; provided, however, that

 

(a)                                 without the prior written consent of the
Applicable Agent, no modification shall be effective with respect to any
provision in a Loan Document that relates to any rights, duties or discretion of
the Applicable Agent;

 

(b)                                 without the prior written consent of the
applicable Issuing Bank, no modification shall be effective with respect to any
LC Obligations, Section 2.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of such Issuing Bank;

 

(c)                                  without the prior written consent of each
affected Lender, including a Defaulting Lender, no modification shall be
effective that would (i) increase the U.S. Revolver Commitment or Canadian
Commitment of such Lender; (ii) reduce the amount of, or waive or delay payment
of, any principal, interest or fees payable to such Lender (except as provided
in Section 4.2); provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate”;
(iii) extend the U.S. Revolver Termination Date; (iv) extend the Canadian
Termination Date; or (v) amend this clause (c);

 

(d)                                 without the prior written consent of all
Lenders (except any Defaulting Lender), no modification shall be effective that
would (i) alter Sections 5.6.2 or 14.1.1; (ii) amend the definitions of
(A) Aggregate Borrowing Base, U.S. Revolver Borrowing Base or Canadian Borrowing
Base (or any defined term used in such definitions), if as a result thereof the
credit available to the Borrowers would be increased, (B) Pro Rata or
(C) Required Lenders; (iii) increase any advance rate (it being understood that
clauses (ii) and (iii) above shall not (A) limit the adjustment by the
Administrative Agent of the Availability Reserve in the Administrative Agent’s
administration of the Loans as otherwise permitted by this Agreement or
(B) prevent the Administrative Agent, in its administration of the Loans, from
restoring any component of the U.S. Revolver Borrowing Base or the Canadian
Borrowing Base that had been lowered by the Administrative Agent back to the
value of such component, as stated in this Agreement, or to an intermediate
value); (iv) release all or substantially all of the Collateral; (v) except in
connection with a merger, disposition or similar transaction expressly permitted
hereby, release any Obligor from liability for any Obligations; (vi) amend
Section 14.19; or (vii) amend provisions herein relating to the Pro Rata
treatment of (x) payments or (y) reductions in the U.S. Revolver Commitments or
Canadian Commitments; and

 

100

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

(e)                                  without the prior written consent of a
Secured Bank Product Provider, no modification shall be effective that affects
its relative payment priority under Section 5.6.2.

 

14.1.2.                              Limitations.  The agreement of Borrowers
shall not be necessary to the effectiveness of any modification of a Loan
Document that deals solely with the rights and duties of Lenders, Agents and/or
Issuing Banks as among themselves.  Only the consent of the parties to the Fee
Letter or any other agreement relating to fees or a Bank Product shall be
required for any modification of such agreement, and no Bank Product provider
(in such capacity) shall have any right to consent to modification of any Loan
Document other than its Bank Product agreement.  Any waiver or consent granted
by Agents or Lenders hereunder shall be effective only if in writing and only
for the matter specified.

 

14.1.3.                              Payment for Consents.  No Borrower will,
directly or indirectly, pay any remuneration or other thing of value, whether by
way of additional interest, fee or otherwise, to any Lender (in its capacity as
a Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.

 

14.2.                     Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD
HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON
OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to
a Loan Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Indemnitee.  For the avoidance of
doubt, this Section 14.2 shall not apply to any Claim on account of Taxes
governed by (or excluded from the application of) Sections 3.7 or 5.9.

 

14.3.                     Notices and Communications.

 

14.3.1.                              Notice Address.  Subject to Section 4.1.4,
all notices and other communications by or to a party hereto shall be in writing
and shall be given to any Borrower, at Borrower Agent’s address shown on the
signature pages hereof, and to any other Person at its address shown on the
signature pages hereof (or, in the case of a Person who becomes a Lender after
the Closing Date, at the address shown on its Assignment and Acceptance), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 14.3.  Each such notice or other communication shall be effective
only (a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the U.S. mail, with first-class postage
pre-paid, addressed to the applicable address; or (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged. 
Notwithstanding the foregoing, no notice to any Agent pursuant to Section 2.1.4,
2.3, 3.1.2, or 4.1.1 shall be effective until actually received by the
individual to whose attention at such Agent such notice is required to be sent. 
Any written notice or other communication that is not sent in conformity with
the foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party.  Any notice received by Borrower Agent shall be
deemed received by all Borrowers.

 

14.3.2.                              Electronic Communications; Voice Mail. 
Electronic and telephonic communications (including e-mail, messaging, voice
mail and websites) may be used only in a manner acceptable to Agents.  Secured
Parties make no assurance as to the privacy or security of electronic or
telephonic communications.  E-mail and voice mail shall not be effective notices
under the Loan Documents.

 

101

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

14.3.3.                              Platform.  Borrower Materials shall be
delivered pursuant to procedures approved by Administrative Agent, including
electronic delivery (if possible) upon request by Administrative Agent to an
electronic system maintained by Administrative Agent (“Platform”).  Borrowers
shall notify Administrative Agent of each posting of Borrower Materials on the
Platform and the materials shall be deemed received by Administrative Agent only
upon its receipt of such notice.  Borrower Materials and other information
relating to this credit facility may be made available to Secured Parties on the
Platform, and Obligors and Secured Parties acknowledge that “public” information
is not segregated from material non-public information on the Platform.  The
Platform is provided “as is” and “as available.”  Administrative Agent does not
warrant the accuracy or completeness of any information on the Platform nor the
adequacy or functioning of the Platform, and expressly disclaims liability for
any errors or omissions in the Borrower Materials or any issues involving the
Platform.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.  Secured Parties
acknowledge that Borrower Materials may include material non-public information
of Obligors and should not be made available to any personnel who do not wish to
receive such information or who may be engaged in investment or other
market-related activities with respect to any Obligor’s securities.  No Agent
Indemnitee shall have any liability to Borrowers, Secured Parties or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) relating to use by any Person of the Platform,
including any unintended recipient, nor for delivery of Borrower Materials and
other information via the Platform, internet, e-mail or any other electronic
platform or messaging system.

 

14.3.4.                              Non-Conforming Communications.  Agents and
Lenders may rely upon any communications purportedly given by or on behalf of
any Borrower even if they were not made in a manner specified herein, were
incomplete or were not confirmed, or if the terms thereof, as understood by the
recipient, varied from a later confirmation.  Each Borrower shall indemnify and
hold harmless each Indemnitee from any liabilities, losses, costs and expenses
arising from any electronic or telephonic communication purportedly given by or
on behalf of a Borrower.

 

14.4.                     Performance of Borrowers’ Obligations.  Following the
occurrence and during the continuance of an Event of Default, each Agent may, in
its discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by such Agent to (a) enforce any Loan Documents or
collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of such Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien.  All payments, costs and expenses (including Extraordinary
Expenses) of Agents under this Section shall be reimbursed to Agents by
Borrowers, on demand, with interest from the date incurred until paid in full,
at the Default Rate applicable to Base Rate Loans.  Any payment made or action
taken by Agents under this Section shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.

 

14.5.                     Credit Inquiries.  Agents and Lenders may (but shall
have no obligation) to respond to usual and customary credit inquiries from
third parties concerning any Obligor or Subsidiary.

 

14.6.                     Severability.  Wherever possible, each provision of
the Loan Documents shall be interpreted in such manner as to be valid under
Applicable Law.  If any provision is found to be invalid under Applicable Law,
it shall be ineffective only to the extent of such invalidity and the remaining
provisions of the Loan Documents shall remain in full force and effect.

 

102

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

14.7.                     Cumulative Effect; Conflict of Terms.  The provisions
of the Loan Documents are cumulative.  The parties acknowledge that the Loan
Documents may use several limitations or measurements to regulate similar
matters, and they agree that these are cumulative and that each must be
performed as provided.  Except as otherwise provided in another Loan Document
(by specific reference to the applicable provision of this Agreement), if any
provision contained herein is in direct conflict with any provision in another
Loan Document, the provision herein shall govern and control.

 

14.8.                     Counterparts; Execution.  Any Loan Document may be
executed in counterparts, each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
shall become effective when Administrative Agent has received counterparts
bearing the signatures of all parties hereto.  Delivery of a signature page of
any Loan Document by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of such agreement.  Any electronic
signature, contract formation on an electronic platform and electronic
record-keeping shall have the same legal validity and enforceability as a
manually executed signature or use of a paper-based recordkeeping system to the
fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.  Upon request by any Agent, any electronic
signature or delivery shall be promptly followed by a manually executed or paper
document.

 

14.9.                     Time is of the Essence.  Except as otherwise expressly
provided to the contrary herein or in another Loan Document, time is of the
essence with respect to all Loan Documents and Obligations.

 

14.10.              Relationship with Lenders.  The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
U.S. Revolver Commitments or Canadian Commitments of any other Lender.  Amounts
payable hereunder to each Lender shall be a separate and independent debt.  It
shall not be necessary for any Agent or any other Lender to be joined as an
additional party in any proceeding for such purposes.  Nothing in this Agreement
and no action of any Agent, Lenders or any other Secured Party pursuant to the
Loan Documents or otherwise shall be deemed to constitute any Agent and any
Secured Party to be a partnership, association, joint venture or any other kind
of entity, nor to constitute control of any Obligor.

 

14.11.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by any Agent, any Lender, any of their Affiliates or any
arranger are arm’s-length commercial transactions between Borrowers and their
Affiliates, on one hand, and any Agent, any Lender, any of their Affiliates or
any arranger, on the other hand; (ii) Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Agents, Lenders, their Affiliates and any arranger
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Borrowers, any of their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agents, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Borrowers
and their Affiliates, and have no obligation to disclose any of such interests
to Borrowers or their Affiliates.  To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Agents, Lenders, their Affiliates and any arranger with respect to any
breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

 

103

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

14.12.              Confidentiality.  Each of Agents, Lenders and Issuing Banks
shall maintain the confidentiality of all Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor’s obligations; (g) with the
consent of Borrower Agent; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii) is
available to any Agent, any Lender, any Issuing Bank or any of their Affiliates
on a nonconfidential basis from a source other than Borrowers, or (i) on a
confidential basis to a provider of a Platform.  Notwithstanding the foregoing,
Agents and Lenders may publish or disseminate general information concerning
this credit facility for league table, tombstone and advertising purposes, and
may use Borrowers’ logos, trademarks or product photographs in advertising
materials that refer to this credit facility.  As used herein, “Information”
means all information received from an Obligor or Subsidiary relating to it or
its business that is identified as confidential when delivered.  Any Person
required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises a degree of care
similar to that which it accords its own confidential information.  Each of
Agents, Lenders and Issuing Banks acknowledges that (i) Information may include
material non-public information; (ii) it has developed compliance procedures
regarding the use of material non-public information; and (iii) it will handle
such material non-public information in accordance with Applicable Law.

 

14.13.              Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Applicable Agent could purchase the first currency with such other currency on
the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Applicable Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Applicable Agent or such Lender, as the case may be, of any sum adjudged to be
so due in the Judgment Currency, the Applicable Agent or such Lender, as the
case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Agent or such Lender, as the case may be, against such
loss.  If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Applicable Agent or any Lender in such currency, the
Applicable Agent or such Lender, as the case may be, agrees to return the amount
of any excess to such Borrower (or to any other Person who may be entitled
thereto under Applicable Law).

 

14.14.              GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT
TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

104

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

14.15.              Consent to Forum.  EACH BORROWER HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO
ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of any Agent or any Lender
to bring proceedings against any Obligor in any other court, nor limit the right
of any party to serve process in any other manner permitted by Applicable Law. 
Nothing in this Agreement shall be deemed to preclude enforcement by any Agent
of any judgment or order obtained in any forum or jurisdiction.

 

14.16.              Waivers by Borrowers.  To the fullest extent permitted by
Applicable Law, each Borrower waives (a) the right to trial by jury (which each
Agent and each Lender hereby also waives) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by any Agent on which a Borrower may in any way be liable, and
hereby ratifies anything any Agent may do in this regard; (c) notice prior to
taking possession or control of any Collateral; (d) any bond or security that
might be required by a court prior to allowing any Agent to exercise any rights
or remedies; (e) the benefit of all valuation, appraisement and exemption laws;
(f) any claim against any Agent, any Issuing Bank or any Lender, on any theory
of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof.  Each Borrower acknowledges that
the foregoing waivers are a material inducement to Agents, Issuing Banks and
Lenders entering into this Agreement and that they are relying upon the
foregoing in their dealings with Borrowers.  Each Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 

14.17.              Patriot Act Notice.  Agents and Lenders hereby notify
Borrowers that pursuant to the Patriot Act, Agents and Lenders are required to
obtain, verify and record information that identifies each Borrower, including
its legal name, address, tax ID number and other information that will allow
Agents and Lenders to identify it in accordance with the Patriot Act.  Agents
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.  The
Borrowers shall, promptly following a request by any Agent or any Lender,
provide all documentation and other information that such Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

14.18.              Existing Credit Agreement.

 

14.18.1.                       Amendment and Restatement of Existing Credit
Agreement.  This Agreement shall on the Closing Date amend, restate and
supersede the Existing Credit Agreement in its entirety, except as provided in
this Section 14.18.  All references in the Loan Documents or any other document
or instrument executed or delivered in connection therewith to “Agreement” shall
hereafter be deemed to be references to this Agreement.  It is the intention of
the parties hereto that this Agreement shall not

 

105

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

constitute (a) a novation or discharge of the indebtedness and obligations
evidenced by the Existing Credit Agreement, or (b) a release of the security
interests granted thereunder.  On the Closing Date, the rights and obligations
of the parties evidenced by the Existing Credit Agreement shall be evidenced by
the Agreement and the other Loan Documents.  As of the Closing Date, the
Existing Letters of Credit shall be deemed to be Letters of Credit issued
pursuant and subject to the conditions of Section 2.3 hereof and the Borrowers
hereby affirm their respective obligations thereunder.

 

14.18.2.                       Interest and Fees Under Superseded Agreement. 
All interest and fees and expenses, if any, owing or accruing under or in
respect of the Existing Credit Agreement through the Closing Date shall be
calculated as of the Closing Date (pro rated in the case of any fractional
periods), and shall be paid on the Closing Date.  Commencing on the Closing
Date, the unused line and facility fees shall be payable by the applicable
Borrower or Borrowers to the Applicable Agent for the account of the Applicable
Lenders in accordance with Section 3.2.

 

14.19.              Pari Passu Treatment.

 

(a)                                 Notwithstanding anything to the contrary set
forth herein, the Administrative Agent may and, upon the request of the Required
Lenders, shall, upon notice to each Lender, effect the remaining provisions of
this Section 14.19 by causing each payment or prepayment of principal and
interest received after the occurrence and during the continuance of an Event of
Default hereunder to be distributed pari passu among the Lenders, in accordance
with the aggregate outstanding principal amount of the Obligations owing to each
Lender divided by the Total Outstandings.  Such notice shall also attach a
schedule setting forth the Total Outstandings at such time including a breakdown
of the Total U.S. Revolver Outstandings and the Total Canadian Outstandings. 
Nothing in this Section 14.19 shall constitute a guarantee by any Obligor of the
obligations of any other Obligor.

 

(b)                                 Following the occurrence and during the
continuance of any Event of Default or acceleration of the Loans pursuant to
Section 11.2 and receipt of a notice from the Administrative Agent pursuant to
clause (a) above, each Lender agrees that if it shall, through the exercise of a
right of banker’s lien, setoff or counterclaim against any Borrower (pursuant to
Section 11.4 or otherwise), including a secured claim under Section 506 of the
Bankruptcy Code of the United States or other security or interest arising from
or in lieu of, such secured claim, received by such Lender under the Bankruptcy
Code, or any other insolvency, debtor relief or debt adjustment law or
otherwise, obtain payment (voluntary or involuntary) in respect of the Loans,
Letters of Credit, LC Obligations and other Obligations held by it as a result
of which the unpaid principal portion of the Obligations held by it shall be
proportionately less than the unpaid principal portion of the Obligations held
by any other Lender, it shall be deemed to have simultaneously purchased from
such other Lender a participation in the Obligations held by such other Lender,
so that the aggregate unpaid principal amount of the Obligations and
participations in Obligations held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of the Obligations then
outstanding as the principal amount of the Obligations held by it prior to such
exercise of banker’s lien, setoff or counterclaim was to the principal amount of
all Obligations outstanding prior to such exercise of banker’s lien, setoff or
counterclaim; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 14.19 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustments restored without interest.

 

(c)                                  Following the occurrence and during the
continuance of any Event of Default or acceleration of the Loans pursuant to
Section 11.2, each Lender agrees that, upon notice from the Administrative Agent
to such Lender, which notice shall be provided upon the request of the Required
Lenders or may be provided by the Administrative Agent in its sole discretion,
such Lender shall be deemed to have purchased from each other Lender a
participation in the risk associated with the

 

106

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Obligations held by such other Lender, so that the aggregate principal amount of
the Obligations held by each Lender shall be equivalent to such Lender’s Pro
Rata share of the Obligations.  Upon demand by the Administrative Agent, made at
the request of the Required Lenders, each Lender that has purchased such
participation (a “Purchasing Lender”) shall pay the amount of such participation
to the Administrative Agent for the account of each Lender whose outstanding
Loans and participations in LC Obligations exceed their Pro Rata share of the
Obligations.  Any such participation may, at the option of such Purchasing
Lender, be paid in U.S. Dollars or Canadian Dollars, as the case may be (the
“Funding Currency”) (in an amount equal to the then applicable U.S. Dollar
Equivalent amount of such participation) and such payment shall be converted by
the Administrative Agent at the exchange rate into the currency of the Loan or
LC Obligation in which such participation is being purchased.  The Borrowers
agree to indemnify each Purchasing Lender for any loss, cost or expense incurred
by such Purchasing Lender as a result of any payment on account of such
participation in a currency other than that funded by the Purchasing Lender.

 

(d)                                 Each Borrower expressly consents to the
foregoing arrangements and agrees that any Person holding such a participation
in the Obligations deemed to have been so purchased may exercise any and all
rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by such Borrower to such Person as fully as if such Person had made
a Loan directly to such Borrower in the amount of such participation.

 

14.20.              NO ORAL AGREEMENT  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

107

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

BORROWERS:

 

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Chief Financial Officer

 

Address:

 

 

 

313 Iron Horse Way

 

 

Providence, RI 02908

 

 

Attn: Michael P. Zechmeister, Senior Vice

 

 

President, Chief Financial Officer and Treasurer

 

 

Telecopy: 877-566-8481

 

 

Email: mzechmeister@unfi.com

 

 

Website: www.unfi.com

 

 

 

 

UNITED NATURAL FOODS WEST, INC.

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Chief Financial Officer

 

 

 

 

Address:

 

 

 

313 Iron Horse Way

 

 

Providence, RI 02908

 

 

Attn: Michael P. Zechmeister, Senior Vice

 

 

President, Chief Financial Officer and Treasurer

 

 

Telecopy: 877-566-8481

 

 

Email: mzechmeister@unfi.com

 

 

Website: www.unfi.com

 

 

 

 

UNFI CANADA, INC.

 

 

 

 

 

By:

/s/ Michael P. Zechmeister

 

Name:

Michael P. Zechmeister

 

Title:

Chief Financial Officer

 

Address:

 

 

 

313 Iron Horse Way

 

 

Providence, RI 02908

 

 

Attn: Michael P. Zechmeister, Senior Vice

 

 

President, Chief Financial Officer and Treasurer

 

 

Telecopy: 877-566-8481

 

 

Email: mzechmeister@unfi.com

 

 

Website: www.unfi.com

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

AGENTS AND LENDERS:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent, an Issuing Bank and a U.S.
Revolver Lender

 

 

 

 

 

 

 

By:

/s/ Edgar Ezerins

 

Name:

Edgar Ezerins

 

Title:

Senior Vice President

 

Address:

 

 

 

CityPlace I

 

 

185 Asylum Street

 

 

Hartford, CT 06103

 

 

Attn: Edgar Ezerins

 

 

Telecopy: (860) 952-6830

 

 

E-mail: edgar.ezerins@baml.com

 

 

 

 

With a copy to:

 

 

 

 

 

Morgan, Lewis & Bockius LLP

 

 

One State Street

 

 

Hartford, CT 06103

 

 

Attn: Daniel I. Papermaster, Esq.

 

 

Telecopy: (860) 240-2521

 

 

E-Mail: daniel.papermaster@morganlewis.com

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

 

BANK OF AMERICA, N.A., acting through its Canada branch, as Canadian Agent, an
Issuing Bank and a Canadian Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

 

Name:

Sylwia Durkiewicz

 

 

Title:

Vice President

 

 

Address:

 

 

 

 

181 Bay Street

 

 

 

Toronto, Ontario, M5J 2V8

 

 

 

For credit notices:

 

 

 

Attn: Medina Sales de Andrade

 

 

 

Telecopy: 312-453-4041

 

 

 

For operations notices:

 

 

 

Attn: Teresa Tsui

 

 

 

Telecopy: 312-453-4041

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

Morgan, Lewis & Bockius LLP

 

 

 

One State Street

 

 

 

Hartford, CT 06103

 

 

 

Attn: Daniel I. Papermaster, Esq.

 

 

 

Telecopy: (860) 240-2521

 

 

 

E-Mail: daniel.papermaster@morganlewis.com

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

JPMORGAN CHASE BANK, N.A., as U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Thomas G. Williams

 

Name:

Thomas G. Williams

 

Title:

Authorized Officer

 

 

 

Address:

277 Park Avenue, 22nd Floor

 

 

New York, NY 10172

 

Attn:

Account Manager – United Natural Foods

 

Telecopy:

(646) 534-2288

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Lender

 

 

 

 

 

By:

/s/ Agostino A. Marchetti

 

Name:

Agostino A. Marchetti

 

Title:

Authorized Officer

 

 

 

 

Address:

66 Wellington Street West, Floor 45

 

 

Toronto, ON, M5K 1E7, Canada

 

Attn:

Account Manager – United Natural Foods

 

Telecopy:

(416) 981-2375

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

ROYAL BANK OF CANADA, as a U.S. Revolver Lender and a Canadian Lender

 

 

 

 

 

By:

/s/ Dan Mascioli

 

Name:

Dan Mascioli

 

Title:

Attorney in Fact

 

 

 

 

By:

/s/ Robert Kizell

 

Name:

Robert Kizell

 

Title:

Attorney in Fact

 

 

 

 

 

 

 

Address:

Royal Bank of Canada – Asset Based Lending

 

 

Royal Bank Plaza, 30th Floor South Tower

 

 

200 Bay Street, Toronto,

 

 

Ontario, M5J 2W7

 

 

 

 

Attn:

Portfolio Manager

 

Telecopy:

(416) 974-7620

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

U.S. BANK NATIONAL ASSOCIATION, as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Lisa Freeman

 

Name:

Lisa Freeman

 

Title:

SVP

 

 

 

 

 

 

 

Address:

100 Pearl Street, 14th Floor

 

 

Hartford, CT 06103

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

U.S. BANK NATIONAL ASSOCIATION, acting through its Canada Branch, as a Canadian
Lender

 

 

 

 

 

By:

/s/ John P. Rehob

 

Name:

John P. Rehob

 

Title:

Vice President & Principal Officer

 

 

 

 

Address:

120 Adelaide Street West

 

 

Suite 2300

 

 

Toronto, Ontario

 

 

M5H 1T1

 

Attn:

John P. Rehob

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

FARM CREDIT EAST, ACA, as a U.S. Revolver Lender and a Canadian Lender

 

 

 

 

 

By:

/s/ Eric Pohlman

 

Name:

Eric Pohlman

 

Title:

Vice President

 

 

 

 

Address:

240 South Road

 

 

Enfield, CT 06084

 

Attn:

Erich Pohlman

 

Telecopy:

860-741-4380

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

BRANCH BANKING AND TRUST COMPANY, as a U.S. Revolver Lender and a Canadian
Lender

 

 

 

 

 

By:

/s/ Kenneth M. Blackwell

 

Name:

Kenneth M. Blackwell

 

Title:

Senior Vice President

 

 

 

 

Address:

200 West 2nd Street

 

 

Winston-Salem, NC 27101

 

Attn:

Kenneth M. Blackwell

 

Telecopy:

(252) 234-0736

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

BMO HARRIS FINANCING, INC., as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Craig Thistlethwaite

 

Name:

Craig Thistlethwaite

 

Title:

Managing Director

 

 

 

 

Address:

111 W Monroe St Floor 20E

 

 

Chicago, IL 60603

 

Attn:

Craig Thistlethwaite

 

Telecopy:

312-461-2171

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

BANK OF MONTREAL, as a Canadian Lender

 

 

 

 

 

By:

/s/ Helen Alvarez-Hernandez

 

Name:

Helen Alvarez-Hernandez

 

Title:

Director

 

 

 

 

Address:

BMO Bank of Montreal

 

 

Corporate Finance Division

 

 

Diversified Industries

 

 

First Canadian Place

 

 

100 King St. West, 18th Floor

 

 

Toronto, Ontario M5X 1A1

 

Attn:

 

 

Telecopy:

 

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

RBS CITIZENS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., A
SUBSIDIARY OF RBS CITIZENS N.A., as a U.S. Revolver Lender and a Canadian Lender

 

 

 

 

 

By:

/s/ Peter Yelle

 

Name:

Peter Yelle

 

Title:

Vice President

 

 

 

 

Address:

28 State Street (Floor 14)

 

 

Boston, MA 02127

 

Attn:

Peter Yelle

 

Telecopy:

peter.yelle@citizensbank.com

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

PNC BANK, NATIONAL ASSOCIATION, as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Maggie Smith

 

Name:

Maggie Smith

 

Title:

Banking Officer

 

 

 

Address:

PNC Bank

 

 

340 Madison Avenue, 11th Floor

 

 

New York, NY 10173

 

Attn:

Maggie Smith

 

Telecopy:

212-752-6041

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

PNC BANK CANADA BRANCH, as a Canadian Lender

 

 

 

 

 

By:

/s/ James Bruce

 

Name:

James Bruce

 

Title:

Vice President

 

 

 

Address:

PNC Bank Canada Brach

 

 

130 King Street West

 

 

Suite 2140

 

 

Toronto Ontario, Canada

 

 

M5X 1E4

 

Attn:

Portfolio Manager

 

Telecopy:

416-361-0085

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

TD BANK NA, as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Edmundo Kahn

 

Name:

Edmundo Kahn

 

Title:

Vice President

 

 

 

Address:

TD Bank, N.A.

 

 

2005 Market Street, 2nd Floor

 

 

Philadelphia, PA 19103

 

Attn:

Ed Kahn

 

Telecopy:

215-282-2438

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

THE TORONTO-DOMINION BANK, as a Canadian Lender

 

 

 

 

 

By:

/s/ Dennis Kossack

 

Name:

Dennis Kossack

 

Title:

Credit Analyst

 

 

 

 

By:

/s/ Darcy Mack

 

Name:

Darcy Mack

 

Title:

Associate Vice President

 

 

 

Address:

100 Wellington Street West 29th Floor

 

 

Toronto, Ontario M5K 1A2

 

Attn:

TD Asset Finance

 

Telecopy:

416 983 6522

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Kevin M. Cox

 

Name:

Kevin M. Cox

 

Title:

Managing Director

 

 

 

Address:

2450 Colorado Ave, Ste 3000W

 

 

Santa Monica, CA 90404

 

Attn:

Jake Elliott

 

Telecopy:

866-615-7803

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender

 

 

 

 

 

By:

/s/ Domenic Cosentino

 

Name:

Domenic Cosentino

 

Title:

Vice President

 

 

 

Address:

40 King Street West

 

 

Suite 2500

 

 

Toronto, ON

 

Attn:

David Phillips

 

Telecopy:

(416) 775-2990

 

[Signature Page to UNFI 3rd A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

EXHIBIT A
to
Third Amended and Restated Loan and Security Agreement

U.S. REVOLVER NOTE

 

April 29, 2016

 

U.S.$

 

New York City, New York

 

UNITED NATURAL FOODS, INC., a Delaware corporation (“UNFI”), UNITED NATURAL
FOODS WEST, INC., a California corporation (“UNFW”), and certain Subsidiaries of
UNFI party to the Loan Agreement (as defined below) from time to time that
become borrowers pursuant to Section 10.1.9 of the Loan Agreement (each, such
Subsidiary, together with UNFI and UNFW, collectively, “U.S. Borrowers”), for
value received, hereby unconditionally promise to pay, on a joint and several
basis, to the order of                              (“Lender”), the principal
sum of                                U.S. DOLLARS (U.S.$           ), or such
lesser amount as may be advanced by Lender as U.S. Revolver Loans and owing as
U.S. LC Obligations from time to time under the Loan Agreement described below,
together with all unpaid interest accrued thereon as provided in the Loan
Agreement.  Terms are used herein as defined in the Third Amended and Restated
Loan and Security Agreement dated as of April 29, 2016, among U.S. Borrowers,
certain other borrowers thereunder, Bank of America, N.A., as Administrative
Agent, Lender, and certain other financial institutions, as such agreement may
be amended, modified, renewed or extended from time to time (“Loan Agreement”).

 

Principal of and interest on this U.S. Revolver Note (this “Note”) from time to
time outstanding shall be due and payable as provided in the Loan Agreement. 
This Note is issued pursuant to and evidences U.S. Revolver Loans and U.S. LC
Obligations under the Loan Agreement, to which reference is made for a statement
of the rights and obligations of Lender and the duties and obligations of U.S.
Borrowers.  The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

 

The holder of this Note is hereby authorized by U.S. Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to U.S. Revolver Loans and U.S. LC Obligations, and the payment
thereof.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of U.S. Borrowers hereunder or under
any other Loan Documents.

 

Time is of the essence of this Note.  Each U.S. Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  U.S. Borrowers jointly and severally
agree to pay, and to save the holder of this Note harmless against, any
liability for the payment of all costs and expenses (including reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful amount permitted under Applicable
Law.  If any such excess amount is inadvertently paid by U.S. Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to U.S.

 

A-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that U.S. Borrowers not pay or contract to
pay, and that holder of this Note not receive or contract to receive, directly
or indirectly in any manner whatsoever, interest in excess of that which may be
paid by U.S. Borrowers under Applicable Law.

 

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

IN WITNESS WHEREOF, this U.S. Revolver Note is executed as of the date set forth
above.

 

 

UNITED NATURAL FOODS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

UNITED NATURAL FOODS WEST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

EXHIBIT B
to
Third Amended and Restated Loan and Security Agreement

 

CANADIAN NOTE

 

April 29, 2016

Canadian Dollar Equivalent of U.S.$

New York City, New York

 

UNFI CANADA, INC., a corporation organized under the Canada Business
Corporations Act (the “Canadian Borrower”), for value received, hereby
unconditionally promises to pay to the order of                             
(“Lender”), the principal sum of the Canadian Dollar Equivalent of
                               U.S. DOLLARS (U.S.$           ), or such lesser
amount as may be advanced by Lender as Canadian Loans and owing as Canadian LC
Obligations from time to time under the Loan Agreement described below, together
with all unpaid interest accrued thereon as provided in the Loan Agreement. 
Terms are used herein as defined in the Third Amended and Restated Loan and
Security Agreement dated as of April 29, 2016, among Canadian Borrower, certain
other borrowers thereunder, Bank of America, N.A., as Administrative Agent,
Lender, and certain other financial institutions, as such agreement may be
amended, modified, renewed or extended from time to time (“Loan Agreement”).

 

Principal of and interest on this Canadian Note (this “Note”) from time to time
outstanding shall be due and payable as provided in the Loan Agreement.  This
Note is issued pursuant to and evidences Canadian Loans and Canadian LC
Obligations under the Loan Agreement, to which reference is made for a statement
of the rights and obligations of Lender and the duties and obligations of
Canadian Borrower.  The Loan Agreement contains provisions for acceleration of
the maturity of this Note upon the happening of certain stated events, and for
the borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

 

The holder of this Note is hereby authorized by Canadian Borrower to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Canadian Loans and Canadian LC Obligations, and the payment
thereof.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Canadian Borrower hereunder or
under any other Loan Documents.

 

Time is of the essence of this Note.  Canadian Borrower and all endorsers,
sureties and guarantors of this Note hereby severally waive demand, presentment
for payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Canadian Borrower agrees to pay, and
to save the holder of this Note harmless against, any liability for the payment
of all costs and expenses (including reasonable attorneys’ fees) if this Note is
collected by or through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful amount permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Canadian Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Canadian Borrower or credited as a payment of principal, in accordance with
the Loan Agreement.  It is the intent

 

B-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

hereof that Canadian Borrower not pay or contract to pay, and that holder of
this Note not receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by Canadian
Borrower under Applicable Law.

 

This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 

IN WITNESS WHEREOF, this Canadian Note is executed as of the date set forth
above.

 

 

 

UNFI CANADA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

EXHIBIT C
to
Third Amended and Restated Loan and Security Agreement

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Third Amended and Restated Loan and Security Agreement
dated as of April 29, 2016, as amended (“Loan Agreement”), among UNITED NATURAL
FOODS, INC., a Delaware corporation (“UNFI”), UNITED NATURAL FOODS WEST, INC., a
California corporation (“UNFW”), and certain Subsidiaries of UNFI party to the
Loan Agreement from time to time that become borrowers pursuant to
Section 10.1.9 of the Loan Agreement (each, such Subsidiary, together with UNFI
and UNFW, collectively, “U.S. Borrowers”), UNFI CANADA, INC., a corporation
organized under the Canada Business Corporations Act (“Canadian Borrower” and,
together with U.S. Borrowers, collectively, “Borrowers”), BANK OF AMERICA, N.A.,
a national banking association, as administrative agent (“Administrative Agent”)
for certain financial institutions from time to time party to the Loan Agreement
(“Lenders”), BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as
Canadian agent (“Canadian Agent”) for certain financial institutions from time
to time party to the Loan Agreement, and such Lenders.  Terms are used herein as
defined in the Loan Agreement.

 

(“Assignor”) and                                         (“Assignee”) agree as
follows:

 

1.             Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor [(a) a principal amount of U.S.$         of Assignor’s
outstanding U.S. Revolver Loans and U.S.$            of Assignor’s
participations in U.S. LC Obligations, (b) a principal amount of the Canadian
Dollar Equivalent of U.S.$         of Assignor’s outstanding Canadian Loans and
the Canadian Dollar Equivalent of U.S.$            of Assignor’s participations
in Canadian LC Obligations, (c) the amount of U.S.$           of Assignor’s U.S.
Revolver Commitment (which represents     % of the Aggregate U.S. Revolver
Commitments), and (d) the amount of U.S.$           of Assignor’s Canadian
Commitment (which represents     % of the Aggregate Canadian Commitments)] (the
foregoing items being, collectively, the “Assigned Interest”), together with an
interest in the Loan Documents corresponding to the Assigned Interest.  This
Agreement shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice delivered to Administrative Agent, provided such
Assignment Notice is executed by Assignor, Assignee, Administrative Agent and
Borrower Agent, if applicable.  From and after the Effective Date, Assignee
hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor’s
account in respect of the Assigned Interest shall be payable to or for
Assignee’s account, to the extent such amounts accrue on or after the Effective
Date.

 

2.             Assignor (a) represents that as of the date hereof, prior to
giving effect to this assignment, (i) its U.S. Revolver Commitment is
U.S.$          , (ii) its Canadian Commitment is U.S.$          , (iii) the
outstanding balance of its U.S. Revolver Loans and participations in U.S. LC
Obligations is U.S.$          , and (iv) the outstanding balance of its Canadian
Loans and participations in Canadian LC Obligations is the Canadian Dollar
Equivalent of U.S.$          ; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other instrument or document furnished pursuant
thereto, other than that Assignor is the legal and beneficial

 

C-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents.  [Assignor is attaching the Note[s] held by it and requests that
Administrative Agent exchange such Note[s] for new Notes payable to Assignee
[and Assignor].]

 

3.             Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received copies of the Loan Agreement and such other Loan Documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it shall,
independently and without reliance upon Assignor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(d) confirms that it is an Eligible Assignee; (e) appoints and authorizes
Administrative Agent and Canadian Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
each such Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender,” “U.S. Revolver Lender”
and/or “Canadian Lender,” as the case may be, under the Loan Documents; and
(g) represents and warrants that the assignment evidenced hereby will not result
in a non-exempt “prohibited transaction” under Section 406 of ERISA.

 

4.             This Agreement shall be governed by the laws of the State of New
York.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

 

5.             Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

 

(a)           If to Assignee, to the following address (or to such other address
as Assignee may designate from time to time):

 

 

(b)           If to Assignor, to the following address (or to such other address
as Assignor may designate from time to time):

 

 

Payments hereunder shall be made by wire transfer of immediately available U.S.
Dollars as follows:

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

C-2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

ABA No.

 

Account No.

Reference:

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

ABA No.

 

Account No.

Reference:

 

C-3

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
             .

 

 

 

 

(“Assignee”)

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

 

 

(“Assignor”)

 

 

 

 

 

By

 

 

Title:

 

C-4

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

EXHIBIT D
to
Third Amended and Restated Loan and Security Agreement

 

ASSIGNMENT NOTICE

 

Reference is made to (1) the Third Amended and Restated Loan and Security
Agreement dated as of April 29, 2016, as amended (“Loan Agreement”), among
UNITED NATURAL FOODS, INC., a Delaware corporation (“UNFI”), UNITED NATURAL
FOODS WEST, INC., a California corporation (“UNFW”), and certain Subsidiaries of
UNFI party to the Loan Agreement from time to time that become borrowers
pursuant to Section 10.1.9 of the Loan Agreement (each, such Subsidiary,
together with UNFI and UNFW, collectively, “U.S. Borrowers”), UNFI CANADA, INC.,
a corporation organized under the Canada Business Corporations Act (“Canadian
Borrower” and, together with U.S. Borrowers, collectively, “Borrowers”), BANK OF
AMERICA, N.A., a national banking association, as administrative agent
(“Administrative Agent”) for certain financial institutions from time to time
party to the Loan Agreement (“Lenders”), BANK OF AMERICA, N.A. (ACTING THROUGH
ITS CANADA BRANCH), as Canadian agent (“Canadian Agent”) for certain financial
institutions from time to time party to the Loan Agreement, and such Lenders;
and (2) the Assignment and Acceptance dated as of             , 20  
(“Assignment Agreement”), between                    (“Assignor”) and
                     (“Assignee”).  Terms are used herein as defined in the Loan
Agreement.

 

Assignor hereby notifies Borrowers and Administrative Agent of Assignor’s intent
to assign to Assignee pursuant to the Assignment Agreement [(a) a principal
amount of U.S.$         of Assignor’s outstanding U.S. Revolver Loans and
U.S.$            of Assignor’s participations in U.S. LC Obligations, (b) a
principal amount of the Canadian Dollar Equivalent of U.S.$         of
Assignor’s outstanding Canadian Loans and the Canadian Dollar Equivalent of
U.S.$            of Assignor’s participations in Canadian LC Obligations,
(c) the amount of U.S.$           of Assignor’s U.S. Revolver Commitment (which
represents     % of the Aggregate U.S. Revolver Commitments), and (d) the amount
of U.S.$           of Assignor’s Canadian Commitment (which represents     % of
the Aggregate Canadian Commitments)] (the foregoing items being, collectively,
the “Assigned Interest”), together with an interest in the Loan Documents
corresponding to the Assigned Interest.  This Agreement shall be effective as of
the date (“Effective Date”) indicated below, provided this Assignment Notice is
executed by Assignor, Assignee, Administrative Agent and Borrower Agent, if
applicable.  Pursuant to the Assignment Agreement, Assignee has expressly
assumed all of Assignor’s obligations under the Loan Agreement to the extent of
the Assigned Interest, as of the Effective Date.

 

For purposes of the Loan Agreement, Agents shall deem [(a) Assignor’s U.S.
Revolver Commitment to be reduced by U.S.$         , (b) Assignor’s Canadian
Commitment to be reduced by U.S.$         , (c) Assignee’s U.S. Revolver
Commitment to be increased by U.S.$          and (d) Assignee’s Canadian
Commitment to be increased by U.S.$         ].

 

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

D-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

 

This Notice is being delivered to Borrowers and Administrative Agent pursuant to
Section 13.3 of the Loan Agreement.  Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

 

D-2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

IN WITNESS WHEREOF, this Assignment Notice is executed as of              .

 

 

 

 

(“Assignee”)

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

 

 

(“Assignor”)

 

 

 

 

 

By

 

 

Title:

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER AGENT:*

 

 

By

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By

 

 

Title:

 

 

 

D-3

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 1.1(a)
to
Third Amended and Restated Loan and Security Agreement

 

COMMITMENTS OF LENDERS

 

Lender

 

U.S. Revolver
Commitment

 

Canadian
Commitment

 

Total Commitments

 

Bank of America, N.A.

 

$

160,555,555.56

 

—

 

$

160,555,555.56

 

Bank of America, N.A., acting through its Canada Branch

 

—

 

$

9,444,444.44

 

$

9,444,444.44

 

JPMorgan Chase Bank, N.A.

 

$

141,666,666.67

 

—

 

$

141,666,666.67

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

—

 

$

8,333,333.33

 

$

8,333,333.33

 

U.S. Bank National Association

 

$

94,444,444.44

 

$

5,555,555.56

 

$

100,000,000.00

 

Royal Bank of Canada

 

$

70,833,333.33

 

$

4,166,666.67

 

$

75,000,000.00

 

TD Bank NA

 

$

70,833,333.33

 

—

 

$

70,833,333.33

 

The Toronto-Dominion Bank

 

—

 

$

4,166,666.67

 

$

4,166,666.67

 

Well Fargo Bank, National Association

 

$

70,833,333.33

 

—

 

$

70,833,333.33

 

Wells Fargo Capital Finance Corporation Canada

 

—

 

$

4,166,666.67

 

$

4,166,666.67

 

Branch Banking and Trust Company

 

$

56,666,666.67

 

$

3,333,333.33

 

$

60,000,000.00

 

Farm Credit East, ACA

 

$

56,666,666.67

 

$

3,333,333.33

 

$

60,000,000.00

 

RBS Citizens Business Capital

 

$

47,222,222.22

 

$

2,777,777.78

 

$

50,000,000.00

 

BMO Harris Financing, Inc.

 

$

40,138,888.89

 

—

 

$

40,138,888.89

 

Bank of Montreal

 

—

 

$

2,361,111.11

 

$

2,361,111.11

 

PNC Bank, National Association

 

$

40,138,888.89

 

—

 

$

40,138,888.89

 

PNC Bank Canada Branch

 

—

 

$

2,361,111.11

 

$

2,361,111.11

 

Total:

 

$

850,000,000.00

 

$

50,000,000.00

 

$

900,000,000.00

 

 

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 1.1(b)

 

FISCAL PERIODS AND FISCAL QUARTERS

 

Fiscal 2016

 

Fiscal 2018

 

Fiscal
2020

 

9/5/2015

 

9/2/2017

 

9/7/19

 

10/3/2015

 

9/30/2017

 

10/5/19

 

10/31/2015

Q1

10/28/2017

Q1

11/2/19

Q1

12/5/2015

 

12/2/2017

 

12/7/19

 

1/2/2016

 

12/30/2017

 

1/4/20

 

1/30/2016

Q2

1/27/2018

Q2

2/1/20

Q2

3/5/2016

 

3/3/2018

 

3/7/20

 

4/2/2016

 

3/31/2018

 

4/4/20

 

4/30/2016

Q3

4/28/2018

Q3

5/2/20

Q3

6/4/2016

 

6/2/2018

 

6/6/20

 

7/2/2016

 

6/30/2018

 

7/4/20

 

7/30/2016

Q4

7/28/2018

Q4

8/1/20

Q4

 

Fiscal 2017

 

Fiscal 2019

 

Fiscal
2021

 

9/3/2016

 

9/1/2018

 

9/5/20

 

10/1/2016

 

9/29/2018

 

10/3/20

 

10/29/2016

Q1

10/27/2018

Q1

10/31/20

Q1

12/3/2016

 

12/1/2018

 

12/5/20

 

12/31/2016

 

12/29/2018

 

1/2/21

 

1/28/2017

Q2

1/26/2019

Q2

1/30/21

Q2

3/4/2017

 

3/2/2019

 

3/6/21

 

4/1/2017

 

3/30/2019

 

4/3/21

 

4/29/2017

Q3

4/27/2019

Q3

5/1/21

Q3

6/3/2017

 

6/1/2019

 

6/5/21

 

7/1/2017

 

6/29/2019

 

7/3/21

 

7/29/2017

Q4

8/3/2019

Q4

7/31/21

Q4

 

S-1.1-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 2.3.1

 

EXISTING LETTERS OF CREDIT

 

Legal Entity

 

LC Obligation
Number

 

Maturity Date

 

Beneficiary

 

Amount

 

United Natural Foods, Inc.

 

3101881

 

1/12/2017

 

The Travelers Indemnity Company

 

$

45,000.00

 

United Natural Foods, Inc.

 

7420549

 

07/31/2016

 

The Travelers Indemnity Company

 

$

70,000.00

 

United Natural Foods, Inc.

 

68024314

 

04/15/2017

 

The Travelers Indemnity Company

 

$

77,000.00

 

United Natural Foods, Inc.

 

68024234

 

03/30/2017

 

Superintendent of Financial

 

$

280,000.00

 

United Natural Foods, Inc.

 

68024699

 

04/30/2016

 

National Union Fire Insurance Company

 

$

1,403,500.00

 

United Natural Foods, Inc.

 

68029288

 

12/31/2016

 

Bank of America, N.A.

 

$

1,989,640.00

 

United Natural Foods, Inc.

 

3013103

 

07/31/2016

 

Zurich American Insurance

 

$

2,032,000.00

 

United Natural Foods, Inc.

 

7420572

 

07/31/2016

 

Zurich American Insurance

 

$

6,500,000.00

 

United Natural Foods, Inc.

 

68077294

 

09/30/2016

 

Ace American Insurance Company

 

$

22,709,600.00

 

Total:

 

 

 

 

 

 

 

$

35,106,740.00

 

 

S-2.3.1-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 8.6.1

 

BUSINESS LOCATIONS

 

1.

Current business locations of Borrowers:

 

 

 

Chief Executive Office locations:

 

 

 

United Natural Foods, Inc. (L)

UNFI Canada, Inc. (L)

 

313 Iron Horse Way

8755 Keele Street

 

Providence, RI 02908

Concord, Ontario L4K 2N1

 

 

 

 

United Natural Foods West, Inc. (O)

 

 

1101 Sunset Boulevard

 

 

Rocklin, CA 95765

 

 

 

 

 

Other Locations:

 

 

“O” = Owned        “L” = Leased        “R” = Month-to-Month Rent

 

United Natural Foods, Inc.

 

 

Office/Warehouse (O)

Warehouse (O)

 

260 Lake Road

501 & 525Neelytown Rd

 

Dayville, CT 06241

Montgomery, NY 12549

 

 

 

 

Office/Warehouse (O)

Warehouse (O)

 

300 Lake Road

3138 Highway H

 

Dayville, CT 06241

Sturtevant, WI, 53177

 

 

 

 

Warehouse (O)

Warehouse (O)

 

100 Lake View Court

1000 Eagle Ridge Drive

 

Atlanta, GA 30336

Prescott, WI 54021

 

 

 

 

Warehouse (O)

Office (L)

 

2340 Heinz Road

555 Valley Street (Also known as 313 Iron Horse Way)

 

Iowa City, IA 52240

Providence, RI 02908

 

 

 

 

Warehouse (O)

Office (L)

 

655 Commerce Parkway

1802 Bayberry Court, Suite 301

 

Greenwood, IN 46143

Richmond, VA 23226

 

 

 

 

Office/Warehouse (O)

Office/Warehouse (L)

 

71 Stow Drive

17 Stow Drive

 

Chesterfield, NH 03443

Chesterfield, NH 03443

 

S-8.6.1-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

Warehouse (L)

 

 

225 Cross Farm Lane

Warehouse (L)

 

York, PA 17406

88 Huntoon Memorial Hwy

 

 

Leicester, MA 01524

 

Office/Warehouse (L)

 

 

6100 MacIntosh Road

Select Nutrition/Office (L)

 

Sarasota, FL 34238

60 Charles Lindebergh Boulevard

 

 

Uniondale, NY 11553

 

Warehouse (R)

 

 

2325 Heinz Rd

Select Nutrition/Office (L)

 

Iowa City, IA 55240

2722 Commerce Way

 

 

Philadelphia, PA 19154

 

Warehouse (L)

 

 

600 Bartlett Drive

Miller Zell (R)

 

York, PA 17406

Lake View Court

 

 

Atlanta, GA 30336

 

Honest Green Office (L)

 

 

112 West 34th Street

Elf Summit & LIT Industrial (R)

 

New York, NY 10120

5260 A&B Westgate Drive

 

 

Atlanta, GA 30336

 

A&D Cold Storage, Inc. (R)

 

 

512 Southbridge Street

Nor-Cal Produce, Inc. (O)

 

Worcester, MA 01610

2995 W. Oates St

 

 

West Sacramento, CA 95691

 

Lawry Freight System, Inc. (R)

 

 

595 Southampton Road

Office (L)

 

Westfield, MA 01085

Devon Square One

 

 

724 West Lancaster Avenue

 

Pioneer Cold Storage (R)

Wayne, PA 19087

 

149 Plainfield Street

 

 

Chicopee, MA 01013

 

 

 

 

 

Information Security

 

 

Services LLC (R)

 

 

P.O. Box 10125

 

 

Troy, NH 03446

 

 

United Natural Foods West, Inc.

 

 

Warehouse (O)

 

 

12745 Earhart Avenue

 

 

Auburn, CA 95602

 

 

 

Warehouse (L)

 

Warehouse (O)

2100 Danieldale Road

 

7909 S. Union Parkway

Lancaster, TX 75134

 

Ridgefield, WA 98642

 

 

 

Warehouse (L)

 

Warehouse (L)

22150 Goldencrest Drive

 

17901 East 40th Avenue

Moreno Valley, CA 92553

 

Aurora, CO 80011

 

 

S-8.6.1-2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

Warehouse (L)

 

 

22 30th North East

 

 

Auburn, WA 98002

 

 

 

Warehouse (O)

 

Annex I (L)

6351 Cameron Blvd

 

10000 Alantown Drive, Suite 160

Gilroy CA 95020

 

Roseville, CA, 95747

 

 

 

Annex I (L)

 

Annex II (L)

5901 SW 11th St

 

10016 NE 72nd Avenue

Ridgefield, WA 98686

 

Vancouver, WA 98686

 

 

UNFI Canada, Inc.

 

 

Canada/Aux Milles (O)

HaHamovich (L)

 

35 Rue Du Parc C.P 209

6600 Thimens Boulevard

 

Scotstown, QC J0B 3B0

Montreal, QC H4S 1S5

 

 

 

 

Grocery West (L)

Pro Organics (L)

 

12757 Vulcan Way

4535 Still Creek Avenue

 

Richmond, BC V6V 3C8

Burnaby, BC V5C 5W1

 

 

 

2.

Current business locations of Subsidiaries:

 

 

 

 

 

Chief Executive Office locations:

 

 

 

 

 

Albert’s Organics, Inc. (L)

Select Nutrition, LLC (L)

 

1155 Commerce Blvd

60 Charles Lindbergh Boulevard

 

Logan Township, NJ 08085

Uniondale, NY 11553

 

 

 

 

Natural Retail Group, Inc.(L)

Nor-Cal Produce, Inc. (L/ NEW)

 

Seabreeze Shopping Plaza

2995 W. Oates St

 

30555 US Hwy 19N

West Sacramento, CA 95691

 

Palm Harbor, FL 34684

 

 

 

Achondo Transportation, Inc. (L/New)

 

Springfield Development, LLC (L)

2995 W. Oates St

 

313 Iron Horse Way

West Sacramento, CA 95691

 

Providence, RI 02908

 

 

 

Blue Marble Brands LLC (L)

 

UNFI Transport, LLC (L) (NEW)

313 Iron Horse Way

 

313 Iron Horse Way

Providence, RI 02908

 

Providence, RI 02908

 

 

 

United Natural Trading LLC (L)

 

Tony’s Fine Foods (O)

96 Executive Drive

 

3575 Reed Avenue

Edison, NJ 08817

 

West Sacramento, CA 95605

 

 

S-8.6.1-3

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

Other Locations:

 

 

Albert’s Organics, Inc.

 

 

Warehouse (O)

 

 

3320 E. Vernon Avenue

 

 

Vernon, CA 90058

Warehouse (L)

 

 

1625 Bush St, Suite 3

 

Source/Office (L)

San Francisco, CA 94109

 

2450 17th Avenue, Suite 250

 

 

Santa Cruz, CA 95062

Warehouse (L)

 

 

1000 Eagle Ridge Drive

 

Warehouse (L)

Prescott, WI 54021

 

11922 General Drive

 

 

Charlotte, NC 28273

Warehouse (L)

 

 

6272 McIntosh Rd

 

 

Sarasota, FL 34238

 

Natural Retail Group, Inc.

 

 

Earth Origins/Retail Store (L)

Port Charlotte, FL 33948

 

6651 Central Avenue

 

 

St. Petersburg, FL 33710

Earth Origins/Retail Store (L)

 

 

15121 Tamiami Trail #104

 

Earth Origins/Retail Store (L)

Port Charlotte, FL 33948

 

1930 Stickney Point Road

 

 

Sarasota, FL 34231

Earth Origins/Retail Store (L)

 

 

1237 N.W. 76th Boulevard

 

Earth Origins/ Office/Retail Store (L)

Gainesville, FL 32606

 

30555 US Highway 19N

 

 

Palm Harbor, FL 34684

Earth Origins/Retail Store (L)

 

 

1600 Route 28

 

Earth Origins/Retail Store (L)

Centerville, MA 02632

 

1917 E. Silver Springs Boulevard

 

 

Ocala, FL 34470

Earth Origins/Retail Store (L)

 

 

108 Marlboro Ave

 

Earth Origins/Retail Store (L)

Easton, MD 21601

 

521 N.W. 13 Boulevard

 

 

Gainesville, FL 32601

 

 

 

Earth Origins/Retail Store (L)

 

Earth Origins/Retail Store (L)

7006 Reisterstown

 

1279 Beneva Road South

Baltimore, MD 21215

 

Sarasota, FL 34232

 

 

 

Earth Origins/Retail Store Outlet (L)

 

Earth Origins/Retail Store (L)

3005 Lake Mary Boulevard Suite 124

 

1900-2000 Tamiami Trail

Lake Mary, Florida 32746

 

S-8.6.1-4

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Tony’s Fine Foods

 

 

 

Equipment Yard (R)

 

Office (L)

2696 South Willows Avenue

 

2335 Del Monte Street, West

Fresno, CA 93725

 

Sacramento, CA 95691

 

 

 

Equipment Yard(R)

 

Office (L)

30305 Bradham Drive

 

5776 Stoneridge Mall Rd Ste 390

Goshen, CA 93291

 

Pleasanton, CA 94588

 

 

 

Equipment Yard(R)

 

Land/Warehouse (O)

2190 Joseph Street

 

3575 Reed Avenue

Medford, OR 97501

 

West Sacramento, CA 95605

 

 

 

Equipment Yard(R)

 

Warehouse (L)

3030 Ramada Drive

 

700 Jones St.

Paso Robles, CA 93446

 

Yuba City, CA 95992

 

 

 

Equipment Yard(R)

 

Warehouse (L)

781 Swift Way 95206

 

10960 Industrial Way

Stockton, CA

 

Truckee, CA 96161

 

 

 

Equipment Yard (R)

 

Warehouse (L)

1639 Shop Street

 

759 S. 74 Place

South Lake Tahoe, CA 96150

 

Ridgefield, WA 98642

 

 

 

Equipment Yard (R)

 

Equipment Yard (R)

3450 North State Street

 

19692 Spring Gulch Road

Ukiah, CA 95482

 

Anderson, CA 96007

 

 

 

Equipment Yard (L)

 

Equipment Yard (L)

7502 W. Durango St

 

801 Harrison Street

Phoenix, AZ 85043

 

Berkeley, CA 94710

 

 

 

Equipment Yard (R)

 

Equipment Yard (R)

1205 Aviara Parkway

 

70 Pepsi Lane

Carlsbad, CA 92011

 

Chico, CA 95938

 

 

 

Equipment Yard (L)

 

Equipment Yard (R)

42400 Boyce Rd, Ste C

 

5949 South Eastern Ave

Fremont, CA 94538

 

Commerce, CA 90040

 

 

Blue Marble Brands, LLC

 

 

Office (L)

 

 

555 Valley Street (Also known as 313 Iron Horse Way)

 

 

Providence, RI  02908

 

 

Landlord: Alco Cityside Federal LLC

 

 

S-8.6.1-5

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

Warehouse (L)

 

 

225 Cross Farm Lane

 

 

York, PA 17406

 

 

Landlord: FR York Property Holding L.P.

 

 

 

 

 

Warehouse (L – owned by United Natural Foods, Inc.)

 

 

1100 Sunset Boulevard

 

 

Rocklin, CA 95765

 

 

Achondo Transportation, Inc.

 

 

Warehouse (R)

 

 

8530 Commercial Way

 

 

Redding, CA 96002

 

 

 

 

3.

Collateral may also be located from time to time at the following locations:

 

 

 

 

 

Americold

380 Willow Springs Lane

York, PA  17406

Rancho Cold Storage

670 Mesquit Street

Los Angeles, CA  90021

 

 

 

 

 

 

Carmel Foods

31128 San Clemente Street

Hayward, CA  94544

D2000

505 Crossroads Parkway

Bolingbrook, IL  60440

 

 

 

 

 

 

J. Lieb Foods

2550 23rd Avenue

Forest Grove, OR  97116

Interpac Dist

260 N. Pioneer Avenue

Woodland, CA  95776

 

 

 

 

 

 

US Cold Storage

31000 52nd Avenue

Sacramento, CA  95823

US Cold Bethlehem

15 Emery Street

Bethlehem, PA  18015

 

 

 

 

 

 

Belt’s Corporation

1820 Portal St.

Baltimore, MD 21224

Americold

1301 26th Avenue

Tacoma, WA  98424

 

 

 

 

 

 

Hall’s Warehouse

501 Kentile Rd

S. Plainfield,  NJ 07080

 

Holli-PAC

1667 Route 31

East Coast Warehouse

1140 Polaris Street

Elizabeth, NJ  07201

 

Unisource

4225 Hacienda Drive

 

S-8.6.1-6

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

 

 

Holley, NY 14470

 

Partners Cold Storage

4705 Brookhollow Circle

Riverside, CA 92509

Pleasanton, CA 94588

 

Interpac Tech

1250 N. McDowell Blvd.

Petaluma, CA  94954

 

S-8.6.1-7

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.4

 

NAMES AND CAPITAL STRUCTURE

 

1.                                      The corporate names, jurisdictions of
incorporation, and authorized and issued Equity Interests of each Borrower and
Subsidiary are as follows:

 

Name

 

Jurisdiction

 

Number and Class
of Authorized Shares

 

Number and Class
of Issued Shares

United Natural Foods, Inc.

 

Delaware

 

Common — 100,000,000
Preferred — 5,000,000

 

Common — 50,379,462 (as of 4/2/2016)
Preferred — 0

United Natural Foods West, Inc.

 

California

 

Common — 100,000

 

Common — 1

UNFI Canada, Inc.

 

Canada

 

Common — Unlimited

 

Common — 100

Albert’s Organics, Inc.

 

California

 

Voting — 99,500
Non-Voting — 500

 

Voting — 579.36
Non-Voting — 0

Natural Retail Group, Inc.

 

Delaware

 

Common — 10,000

 

Common — 1,000

Springfield Development, LLC

 

Delaware

 

N/A

 

N/A

Blue Marble Brands, LLC

 

Delaware

 

N/A

 

N/A

United Natural Trading, LLC

 

Delaware

 

N/A

 

N/A

Tony’s Fine Foods

 

California

 

Common- 200,000

 

Common - 122,500

Tutto Pronte

 

California

 

Common- 100

 

Common-100

Fromages De France, Inc.

 

California

 

Common- 100

 

Common- 100

Select Nutrition, LLC

 

Delaware

 

N/A

 

N/A

UNFI Transport, LLC

 

Delaware

 

N/A

 

N/A

Nor-Cal Produce, Inc.

 

California

 

Common-1,000

 

Common-1,000

Achonodo Transportation, Inc.

 

California

 

Common-10,000

 

Common-10,000

 

2.                                      The record holders of Equity Interests
of each Borrower (other than United Natural Foods, Inc.) and Subsidiary are as
follows:

 

Name

 

Class of Stock

 

Number of Shares

 

Record Owner

United Natural Foods West, Inc.

 

Common

 

1

 

United Natural Foods, Inc.

UNFI Canada, Inc.

 

Common

 

100

 

United Natural Foods, Inc.

Albert’s Organics, Inc.

 

Common

 

579.36

 

United Natural Foods, Inc.

Natural Retail Group, Inc.

 

Common

 

1,000

 

United Natural Foods, Inc.

Springfield Development, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member.

Blue Marble Brands, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member.

United Natural Trading, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member.

Tony’s Fine Foods, Inc.

 

Common

 

122,500

 

United Natural Foods West, Inc.

Tutto Pronte

 

Common

 

100

 

Tony’s Fine Foods, Inc.

Fromages De France, Inc.

 

Common

 

100

 

Tony’s Fine Foods, Inc.

 

S-9.1.4-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Name

 

Class of Stock

 

Number of Shares

 

Record Owner

Select Nutrition, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member.

UNFI Transport, LLC

 

N/A

 

N/A

 

United Natural Foods, Inc. is the sole member

Nor-Cal Produce, Inc.

 

1,000

 

1,000

 

United Natural Foods, Inc.

Achondo Transportation, Inc.

 

10,000

 

10,000

 

United Natural Foods, Inc.

 

3.                                      All agreements binding on holders of
Equity Interests of Borrowers and Subsidiaries with respect to such interests
are as follows:

 

None, other than with respect to certain Equity Interests of UNFI pursuant to
certain plans and agreements, the forms of which are filed as exhibits to UNFI’s
public filings with the Securities and Exchange Commission.

 

4.                                      In the five years preceding the Closing
Date, no Borrower or Subsidiary has acquired all or substantially all of the
assets of any other Person nor been the surviving entity in a merger,
amalgamation or combination, except:

 

Tony’s Fine Foods.  On October 31, 2011, Columbus Distributing, Inc. merged into
Tony’s Fine Foods. On March 5, 2014, CD Equipment LLC and Columbus Leasing LLC
(subsidiaries of Tony’s Fine Foods) were dissolved.

 

Whole Foods Market Distribution, Inc.  In September and October of 2011, UNFI
completed its acquisition of the Rocky Mountain and Southwest distribution
business of Whole Foods Market Distribution, Inc. (“Whole Foods Distribution”),
a wholly owned subsidiary of Whole Foods Market, Inc., whereby the Company
(i) acquired inventory at Whole Foods Distribution’s Aurora, Colorado and
Austin, Texas distribution facilities; (ii) acquired substantially all of Whole
Foods Distribution’s assets, other than the inventory, at the Aurora, Colorado
distribution facility; (iii) assumed Whole Foods Distribution’s obligations
under the existing lease agreement related to the Aurora, Colorado distribution
facility; and (iv) hired substantially all of Whole Foods Distribution’s
employees working at the Aurora, Colorado distribution facility.

 

B.K Sethi Distribution LTD.  In November 2011, UNFI Canada, Inc. acquired the
food distribution assets of B.K. Sethi Distribution, LTD.

 

Purity Organic Holding Inc.  In August 2012, Alberts Organics acquired the food
distribution assets of Purity Organic Holding Inc., also known as Pacific
Organic Produce.

 

Disley Food Services.  In August 2012, UNFI Canada, Inc. acquired the food
distribution assets of Disley Food Services, Inc., a Canadian distributor of
dairy and deli specialty products.

 

Green Irene LLC.  In September 2012, UNFI Inc. acquired all the assets of Honest
Green (Green Irene LLC).

 

Tony’s Fine Foods.  Tony’s Fine Foods acquired substantially all of the assets
of Bernard & Sons, Inc., a California corporation, on January 27, 2012.

 

S-9.1.4-2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

Tony’s Fine Foods.  Tony’s Fine Foods acquired substantially all of the assets
of Ideal Food Products, Inc., a Washington corporation, on September 7, 2012.

 

Trudeau Foods, LLC.  In September 2013, UNFI Inc. acquired all of the equity
interest of Trudeau Foods, LLC (“Trudeau Foods”) from Trudeau Holdings, LLC, a
portfolio company of Arbor Investments II, LP.

 

Tony’s Fine Foods.  In May 2014 United Natural Foods West, Inc. acquired all of
the stock of Tony’s Fine Foods and their wholly owned subsidiaries Tutto Pronte
and Fromages De France (both dormant), a leading distributor of perishable food
products.

 

Select Nutrition, LLC.  In May 2014, Select Nutrition, LLC acquired certain
assets from its affiliate United Natural Foods, Inc.

 

Global Organics.  In March 2016, Albert’s Organics, Inc. (“Albert’s”), acquired
certain assets of Global Organic/Specialty Source, Inc., GO Transportation, LLC,
and Gulfcoast Cold Storage, LLC.

 

Nor-Cal Produce, Inc. (“Nor-Cal”).  In March 2016, United Natural Foods, Inc.
acquired all the outstanding stock of Nor-Cal Produce, Inc. (“Nor-Cal”) and an
affiliated entity Achondo Transportation, Inc. (“ATI”) along with substantially
all the assets of Achondo Properties Limited Partnership, an affiliated entity.

 

5.                                      In July 2012, Millbrook Distribution
Services, Inc. was dissolved into Distribution Holdings, Inc. and Distribution
Holdings, Inc. was dissolved into United Natural Foods, Inc.

 

6.                                      In November 2012, Fantastic Foods, Inc.
and Mt. Vikos, Inc. were each dissolved into United Natural Foods, Inc.

 

7.                                      In November 2012, United Natural Trading
Co. (at the time a wholly-owned Subsidiary of United Natural Foods, Inc.)
contributed its assets and liabilities to United Natural Trading, LLC and Blue
Marble Brands, LLC and then was dissolved into United Natural Foods, Inc.

 

8.                                      In June 2015, Trudeau Foods LLC (at the
time a wholly-owned Subsidiary of United Natural Foods, Inc.) was dissolved into
United Natural Foods, Inc.

 

9.                                      In July 2015, United Natural
Transportation Inc. was merged into United Natural Foods West, Inc.

 

10.                               In February 2016, UNFI Transport, LLC was
formed as a transportation company for UNFI Inc.

 

S-9.1.4-3

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.11

 

PATENTS, TRADEMARKS, COPYRIGHTS AND

INTELLECTUAL PROPERTY LICENSES

 

1.              No Borrower or Subsidiary pays or owes any Royalty or other
compensation to any Person with respect to any Intellectual Property, other than
de minimis amounts.

 

2.              UNFI has internally developed a mobile ordering application
known as iUNFI for use by its customers on iPads, iPhones and iTouch mobile
devices. The application allows UNFI’s customers to place orders with UNFI and
its affiliates directly from the customer’s mobile devices.

 

3.              Nor-Cal Produce, Inc.’s sole domain registration is
www.nor-calproduce.com.  Nor-Cal does not have a website with this domain
registration.

 

4.              Global Organic/Specialty Source, Inc. has the following domain
names:

 

a.              globalorganic.biz

 

b.              globalorganic.info

 

c.               globalorganic.mobi

 

d.              globalorganic.org

 

e.               globalorganic.ws

 

f.                gccoldstorage.com

 

g.               meridianfreezer.com

 

5.              Registered Trademarks and Trademark Applications:

 

TM Record

 

Mark Name

 

Status/Status Date

 

Owner

US Federal Registration No. 3489260

 

NOAH’S GARDEN

 

Registered on: 08/19/2008

 

Last status: registered 8 & 15, 04/16/2014

 

Renewal period: 08/19/2017 — 08/19/2018

 

Global Organic/Specialty Source, Inc.

 

S-9.1.11-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

6.              Material Unregistered Trademarks:

 

There are three (3) trademark applications that were submitted to the USPTO as
detailed below and the Company has filing receipts.  These trademark
applications have expired and no registered trademarks were issued.

 

Nor-Cal Produce Logo

Serial No.:

78/800991

Filing Date:

January 27, 2006

Status:

Newly Filed Application

Ref. No.:

206-04

Goods/Services: Distributorship services featuring agricultural products,
produce, fruits, vegetables, meats and related food items.

Class:

035

 

Nor-Cal Produce Logo

 

Serial No.:

78/801024

Filing Date:

January 27, 2006

Status:

Newly Filed Application

Ref. No.:

206-05

Goods/Services: Fresh, raw or unprocessed produce, fruits and vegetables.

Class:

031

 

Nor-Cal Produce Logo

Serial No.:

78/801053

Filing Date:

January 27, 2006

Status:

Newly Filed Application

Ref. No.:

206-06

Goods/Services: Preserved, dried or processed produce, fruits and vegetables;
meat.

Class:

029

 

7.              Additional Material Unregistered Trademarks:

 

[g105261ki33i001.jpg]

 

8.              Attached is a list of additional Intellectual Property owned by
any Borrower or Subsidiary.

 

S-9.1.11-2

--------------------------------------------------------------------------------


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T02166-US4
Registered Regular 85831310 REVERENCE FOR THE LAND 01/24/2013 4358184 Attorney
06/25/2013 06/25/2023 06/25/2023 David R. Josephs Trademark United States
Country Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC.
U010-BMB T02170-US1 Registered Regular 78609470 04/15/2005 3619430 Attorney
05/12/2009 05/12/2019 05/12/2019 WOODSTOCK FARMS (WORD MARK) David R. Josephs
Trademark United States Country Client\Division United Natural Foods, Inc./Blue
Marble Brands, LLC. U010-BMB T02170-US2 Registered Regular 78609472 04/15/2005
3619431 Attorney 05/12/2009 05/12/2019 05/12/2019 WOODSTOCK FARMS (WORD MARK)
David R. Josephs Trademark United States Country Client\Division United Natural
Foods, Inc./Blue Marble Brands, LLC. U010-BMB T02170-US3 Registered Regular
78609475 04/15/2005 3619432 Attorney 05/12/2009 05/12/2019 05/12/2019 WOODSTOCK
FARMS (WORD MARK) David R. Josephs Trademark Country United States
Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB
T02170-US5 Registered Regular 73646540 02/26/1987 1472520 Attorney 01/12/1988
01/12/2018 01/12/2018 David R. Josephs WOODSTOCK FARMS (WORD MARK) Trademark
Country United States Client\Division United Natural Foods, Inc./Blue Marble
Brands, LLC. U010-BMB T02170-US7 Registered Intent To Use Application 77844426
10/08/2009 3846441 Attorney 09/07/2010 09/07/2020 09/07/2020 WOODSTOCK FARMS
(WORD MARK) David R. Josephs United Natural Foods, Inc./Blue Marble Brands, LLC.
Trademark United States Country Client\Division 1 Page

GRAPHIC [g105261ki35i001.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T02171-US1
Registered Regular 78723958 09/30/2005 3619439 Attorney 05/12/2009 05/12/2019
05/12/2019 WOODSTOCK FARMS & DESIGN David R. Josephs Trademark United States
Country Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC.
U010-BMB T02171-US5 Registered Regular 85831392 01/24/2013 4364898 Attorney
07/09/2013 07/09/2023 07/09/2023 WOODSTOCK FARMS and Design (logo) David R.
Josephs Trademark United States Country Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T02176-US Registered Regular 75292335
05/15/1997 2327088 Attorney 03/07/2000 03/07/2020 03/07/2020 David R. Josephs
Trademark GOURMET ARTISAN HANDCRAFTED FOODS AND DESIGN United States Country
Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB
T02177-US2 Registered Regular 85165859 11/01/2010 3977545 Attorney 06/14/2011
06/14/2021 06/14/2021 HARVEST BAY David R. Josephs Trademark Country United
States Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC.
U010-BMB T02181-US Registered Regular 78238990 04/17/2003 2895383 Attorney
10/19/2004 10/19/2024 10/19/2024 David R. Josephs NATURAL SEA Trademark Country
United States Client\Division United Natural Foods, Inc./Blue Marble Brands,
LLC. U010-BMB T02187-US Registered Regular 75222924 01/09/1997 2211644 Attorney
12/15/1998 12/15/2018 12/15/2018 David R. Josephs United Natural Foods,
Inc./Blue Marble Brands, LLC. Trademark ORGANIC BABY CERTIFIED ORGANIC BABY FOOD
AND DESIGN United States Country Client\Division 2 Page

GRAPHIC [g105261ki35i002.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T02195-US
Registered Regular 646393 02/25/1987 1487657 Attorney 05/10/1988 05/10/2018
05/10/2018 WOODSTOCK David R. Josephs Trademark United States Country
Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB
T02266-US Registered Regular 78302417 09/18/2003 2884380 Attorney 09/14/2004
09/14/2024 09/14/2024 RISING MOON ORGANICS & Design David R. Josephs Trademark
United States Country Client\Division United Natural Foods, Inc./Blue Marble
Brands, LLC. U010-BMB T02266-US1 Registered Regular 85012780 04/13/2010 3940100
Attorney 04/05/2011 04/05/2021 04/05/2021 RISING MOON ORGANICS & DESIGN David R.
Josephs Trademark United States Country Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T02267-US Registered Regular 78443407
06/29/2004 3261999 Attorney 07/10/2007 07/10/2017 07/10/2017 PRIMACOTTA David R.
Josephs Trademark Country United States Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T02283-US Registered Regular 74258939
03/25/1992 1831483 Attorney 04/19/1994 04/19/2024 04/19/2024 David R. Josephs
COOL FRUITS Trademark Country United States Client\Division United Natural
Foods, Inc./Blue Marble Brands, LLC. U010-BMB T02284-US Registered Regular
76106166 08/10/2000 2611611 Attorney 08/27/2002 08/27/2022 08/27/2022 AH! LASKA
David R. Josephs United Natural Foods, Inc./Blue Marble Brands, LLC. Trademark
United States Country Client\Division 3 Page

GRAPHIC [g105261ki35i003.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T02294-US
Registered Regular 78038833 12/11/2000 2858711 Attorney 06/29/2004 06/29/2024
06/29/2024 MEDITERRANEAN ORGANIC & DESIGN David R. Josephs Trademark United
States Country Client\Division United Natural Foods, Inc./Blue Marble Brands,
LLC. U010-BMB T02295-US Registered Regular 73691997 10/26/1987 1493354 Attorney
06/21/1988 06/21/2018 06/21/2018 LORIVA David R. Josephs Trademark United States
Country Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC.
U010-BMB T02390-US Registered Regular 77071578 12/27/2006 3322663 Attorney
10/30/2007 10/30/2017 10/30/2017 WE RUB FOOD THE RIGHT WAY David R. Josephs
Trademark United States Country Client\Division United Natural Foods, Inc./Blue
Marble Brands, LLC. U010-BMB T02391-US Registered Regular 78963973 NANTUCKET
OFF-SHORE 08/30/2006 3312637 Attorney 10/16/2007 10/16/2017 10/16/2017 David R.
Josephs Trademark Country United States Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T02498-US Registered Regular 74506206
03/23/1994 1893236 Attorney 05/09/1995 05/09/2025 05/09/2025 David R. Josephs
TUMARO'S Trademark Country United States Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T02499-US Registered Regular 74593532
11/01/1994 2064172 Attorney 05/20/1997 05/20/2017 05/20/2017 THE HEALTHY MEXICAN
FOOD COMPANY David R. Josephs United Natural Foods, Inc./Blue Marble Brands,
LLC. Trademark United States Country Client\Division 4 Page

GRAPHIC [g105261ki35i004.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T02503-US
Registered Regular 75852865 11/17/1999 2465219 Attorney 07/03/2001 07/03/2021
07/03/2021 TUMARO'S GOURMET TORTILLAS David R. Josephs Trademark United States
Country Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC.
U010-BMB T02506-US Registered Regular 75683942 04/16/1999 2764541 Attorney
09/16/2003 09/16/2023 09/16/2023 TUMARO'S THE ORIGINAL GOURMET WRAPS David R.
Josephs Trademark United States Country Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T02507-US Registered Regular 76302605
08/20/2001 2762465 Attorney 09/09/2003 09/09/2023 09/09/2023 David R. Josephs
Trademark TUMARO'S AMERICA'S FAVORITE GOURMET TORTILLA United States Country
Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB
T02660-US Registered Regular 76674431 03/22/2007 3364139 Attorney 01/08/2008
01/08/2018 01/08/2018 JUNGLE PRODUCTS BEYOND ORGANIC David R. Josephs Trademark
Country United States Client\Division United Natural Foods, Inc./Blue Marble
Brands, LLC. U010-BMB T02677-US Registered Regular 77628776 BLUE MARBLE BRANDS
12/08/2008 3647068 Attorney 06/30/2009 06/30/2019 06/30/2019 David R. Josephs
Trademark Country United States Client\Division United Natural Foods, Inc./Blue
Marble Brands, LLC. U010-BMB T02692-US Registered Regular 75214895 READY SET
PASTA 12/17/1996 2229911 Attorney 03/09/1999 03/09/2019 03/09/2019 David R.
Josephs United Natural Foods, Inc./Blue Marble Brands, LLC. Trademark United
States Country Client\Division 5 Page

GRAPHIC [g105261ki35i005.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T02698-US
Registered Regular 74075573 FANTASTIC FOODS 07/05/1990 1656369 Attorney
09/10/1991 09/10/2021 09/10/2021 David R. Josephs Trademark United States
Country Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC.
U010-BMB T02699-US Registered Regular 74538772 FANTASTIC FOODS & DESIGN
06/17/1994 2070953 Attorney 06/17/1997 06/17/2017 06/17/2017 David R. Josephs
Trademark United States Country Client\Division United Natural Foods, Inc./Blue
Marble Brands, LLC. U010-BMB T02701-US Registered Regular 74587161 NATURE'S
BURGER 10/18/1994 1928000 Attorney 10/17/1995 10/17/2025 10/17/2025 David R.
Josephs Trademark United States Country Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T02702-US Registered Regular 74485626
02/02/1994 2396643 Attorney 10/24/2000 10/24/2020 10/24/2020 CHA-CHA CHILI David
R. Josephs Trademark Country United States Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T02709-US Registered Regular 78814540
FANTASTIC WORLD FOODS 02/14/2006 3518298 Attorney 10/14/2008 10/14/2018
10/14/2018 David R. Josephs Trademark Country United States Client\Division
United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB T02746-US
Registered Regular 78892521 MT VIKOS (Stylized) 05/25/2006 3218006 Attorney
03/13/2007 03/13/2017 03/13/2017 David R. Josephs United Natural Foods,
Inc./Blue Marble Brands, LLC. Trademark United States Country Client\Division 6
Page

GRAPHIC [g105261ki35i006.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T02747-US
Registered Regular 78318318 10/24/2003 2877744 Attorney 08/24/2004 08/24/2024
08/24/2024 FETIRI David R. Josephs Trademark United States Country
Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB
T02769-US Registered Intent To Use Application 77691780 03/16/2009 3782510
Attorney 04/27/2010 04/27/2020 04/27/2020 FIELD DAY David R. Josephs Trademark
United States Country Client\Division United Natural Foods, Inc./Blue Marble
Brands, LLC. U010-BMB T02769-US1 Filed Intent To Use Application 86495147
01/05/2015 FIELD DAY David R. Josephs Trademark Attorney United States Country
Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB
T02770-US Registered Intent To Use Application 77691788 03/16/2009 3811800
Attorney 06/29/2010 06/29/2020 06/29/2020 ENJOY THE HARVEST David R. Josephs
Trademark Country United States Client\Division United Natural Foods, Inc./Blue
Marble Brands, LLC. U010-BMB T02900-US Registered Supplemental / B Register
77844388 10/08/2009 3839507 Attorney 08/24/2010 08/24/2020 08/24/2020 David R.
Josephs GOURMET ARTISAN Trademark Country United States Client\Division United
Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB T02903-US Registered
Regular 77845506 10/09/2009 3820839 Attorney 07/20/2010 07/20/2020 07/20/2020 M
MEDITERRANEAN ORGANIC and Design (new logo from 2007) David R. Josephs United
Natural Foods, Inc./Blue Marble Brands, LLC. Trademark United States Country
Client\Division 7 Page

GRAPHIC [g105261ki35i007.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T03088-US
Registered Intent To Use Application 85226939 01/26/2011 4143766 Attorney
05/15/2012 05/15/2022 05/15/2022 David R. Josephs Trademark WOODSTOCK EAT
BECAUSE IT'S GOOD! (LOGO) United States Country Client\Division United Natural
Foods, Inc./Blue Marble Brands, LLC. U010-BMB T03088-US1 Registered Intent To
Use Application 85230668 01/31/2011 4100138 Attorney 02/14/2012 02/14/2022
02/14/2022 David R. Josephs Trademark WOODSTOCK EAT BECAUSE IT'S GOOD! (LOGO)
United States Country Client\Division United Natural Foods, Inc./Blue Marble
Brands, LLC. U010-BMB T03089-US Registered Intent To Use Application 85227329
01/27/2011 4143767 Attorney 05/15/2012 05/15/2022 05/15/2022 WOODSTOCK David R.
Josephs Trademark United States Country Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T03089-US1 Registered Intent To Use
Application 85230671 01/31/2011 4100139 Attorney 02/14/2012 02/14/2022
02/14/2022 WOODSTOCK David R. Josephs Trademark Country United States
Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB
T03090-US Registered Intent To Use Application 85227333 01/27/2011 4139993
Attorney 05/08/2012 05/08/2022 05/08/2022 David R. Josephs EAT BECAUSE IT'S
GOOD! Trademark Country United States Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T03090-US1 Registered Intent To Use
Application 85230675 01/31/2011 4119519 Attorney 03/27/2012 03/27/2022
03/27/2022 EAT BECAUSE IT'S GOOD! David R. Josephs United Natural Foods,
Inc./Blue Marble Brands, LLC. Trademark United States Country Client\Division 8
Page

GRAPHIC [g105261ki35i008.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T03143-US
Registered Intent To Use Application 85279490 03/29/2011 4191544 Attorney
08/14/2012 08/14/2022 08/14/2022 HARVEST BAY and Design (logo with swoosh) David
R. Josephs Trademark United States Country Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T03390-US Registered Intent To Use
Application 85648416 06/11/2012 4426300 Attorney 10/29/2013 10/29/2023
10/29/2023 David R. Josephs Trademark NATURAL SEA PURE WILD SEAFOOD and Design
United States Country Client\Division United Natural Foods, Inc./Blue Marble
Brands, LLC. U010-BMB T03398-US Filed Intent To Use Application 85663054
06/27/2012 VEGETARIAN FOOD THAT LOVES YOU BACK David R. Josephs Trademark
Attorney United States Country Client\Division United Natural Foods, Inc./Blue
Marble Brands, LLC. U010-BMB T03446-US Registered Intent To Use Application
85736659 09/24/2012 4597798 Attorney 09/02/2014 09/02/2024 09/02/2024 TUMARO'S
and Design (logo) David R. Josephs Trademark Country United States
Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB
T03447-US Registered Intent To Use Application 85736607 09/24/2012 4597797
Attorney 09/02/2014 09/02/2024 09/02/2024 David R. Josephs TODAYS THE DAY.
Trademark Country United States Client\Division United Natural Foods, Inc./Blue
Marble Brands, LLC. U010-BMB T03472-US Registered Regular 85768403 OLD WESSEX,
LTD. 10/31/2012 4357949 Attorney 06/25/2013 06/25/2023 06/25/2023 David R.
Josephs United Natural Foods, Inc./Blue Marble Brands, LLC. Trademark United
States Country Client\Division 9 Page

GRAPHIC [g105261ki35i009.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T03516-US
Registered Intent To Use Application 85821096 01/11/2013 4433922 Attorney
11/12/2013 11/12/2023 11/12/2023 LET'S SKIP THE SANDWICH. David R. Josephs
Trademark United States Country Client\Division United Natural Foods, Inc./Blue
Marble Brands, LLC. U010-BMB T03563-US Registered Regular 78959254 TAVERNA MEZE
& Design 08/24/2006 3283105 Attorney 08/21/2007 08/21/2017 08/21/2017 David R.
Josephs Trademark United States Country Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T03719-US Filed Intent To Use Application
86046220 08/23/2013 THANK YOUR FARMER! David R. Josephs Trademark Attorney
United States Country Client\Division United Natural Foods, Inc./Blue Marble
Brands, LLC. U010-BMB T03720-US Filed Intent To Use Application 86046236
08/23/2013 GIVE THANKS TO YOUR FARMER! David R. Josephs Trademark Attorney
Country United States Client\Division United Natural Foods, Inc./Blue Marble
Brands, LLC. U010-BMB T03816-US Registered Regular 86174231 01/24/2014 4596640
Attorney 09/02/2014 09/02/2024 09/02/2024 David R. Josephs BLUE MARBLE BRANDS
(LOGO) Trademark Country United States Client\Division United Natural Foods,
Inc./Blue Marble Brands, LLC. U010-BMB T03864-US Registered Regular 86236978
03/31/2014 4617649 Attorney 10/07/2014 10/07/2024 10/07/2024 RISING MOON
ORGANICS (LOGO) David R. Josephs United Natural Foods, Inc./Blue Marble Brands,
LLC. Trademark United States Country Client\Division 10 Page

GRAPHIC [g105261ki35i010.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T03866-US
Registered Regular 86241035 A WORLD OF GOOD FOOD. 04/03/2014 4588960 Attorney
08/19/2014 08/19/2024 08/19/2024 David R. Josephs Trademark United States
Country Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC.
U010-BMB T03892-US Filed Intent To Use Application 86405810 09/25/2014 WOODSTOCK
MINIME'S David R. Josephs Trademark Attorney United States Country
Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB
T03937-US Filed Intent To Use Application 86330658 07/08/2014
TASTY.TRUSTY.SNACKS! David R. Josephs Trademark Attorney United States Country
Client\Division United Natural Foods, Inc./Blue Marble Brands, LLC. U010-BMB
T04020-US Registered Regular 86405735 09/25/2014 4759169 Attorney 06/23/2015
06/23/2025 06/23/2025 RISING MOON ORGANICS (WORDMARK) David R. Josephs Trademark
Country United States Client\Division United Natural Foods, Inc./Blue Marble
Brands, LLC. U010-BMB T04081-US Filed Intent To Use Application 86495156
01/05/2015 David R. Josephs FIELD DAY and Design (logo) Attorney Client\Division
Trademark Country United States United Natural Foods, Inc./Blue Marble Brands,
LLC. U010-BMB T04084-US Filed Intent To Use Application 86516878 01/28/2015
WILDLY SIMPLE David R. Josephs United Natural Foods, Inc./Blue Marble Brands,
LLC. Trademark Attorney Client\Division United States Country 11 Page

GRAPHIC [g105261ki35i011.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-BMB T04265-US
Filed Intent To Use Application 86904506 02/11/2016 EASY GOURMET TONIGHT! David
R. Josephs Trademark Attorney United States Country Client\Division United
Natural Foods, Inc./Blue Marble Brands, LLC. 12 Page

GRAPHIC [g105261ki35i012.gif]

 


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-AO T03722-US
Registered Intent To Use Application 86049862 08/28/2013 4642256 Attorney
11/18/2014 11/18/2024 11/18/2024 ORGANIC PRODUCE PRODIGY David R. Josephs
Trademark United States Country Client\Division United Natural Foods,
Inc./Albert's Organics, Inc. U010-AO T03723-US Registered Intent To Use
Application 86051139 08/29/2013 4642265 Attorney 11/18/2014 11/18/2024
11/18/2024 ORGANIC PRODUCE PRODIGY & DESIGN David R. Josephs Trademark United
States Country Client\Division United Natural Foods, Inc./Albert's Organics,
Inc. 1 Page

[g105261ki37i001.jpg]

 


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-TFF T04118-US
Registered Intent To Use Application 86557527 03/09/2015 4840579 Attorney
10/27/2015 10/27/2025 10/27/2025 BOO CHIPS David R. Josephs Trademark United
States Country Client\Division United Natural Foods, Inc./Tony's Fine Foods 1
Page

[g105261ki39i001.gif]

 


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T02164-US
Registered Intent To Use Application 78723899 09/30/2005 3277444 Attorney
08/07/2007 08/07/2017 08/07/2017 GRATEFUL HARVEST (WORD MARK) David R. Josephs
United Natural Foods, Inc. Trademark United States Country Client\Division
U010-UNF T02164-US1 Registered Intent To Use Application 78723904 09/30/2005
3357403 Attorney 12/18/2007 12/18/2017 12/18/2017 GRATEFUL HARVEST (WORD MARK)
David R. Josephs United Natural Foods, Inc. Trademark United States Country
Client\Division U010-UNF T02164-US2 Registered Intent To Use Application
78723943 09/30/2005 3357404 Attorney 12/18/2007 12/18/2017 12/18/2017 David R.
Josephs United Natural Foods, Inc. GRATEFUL HARVEST (WORD MARK) Trademark
Country United States Client\Division U010-UNF T02164-US3 Registered Intent To
Use Application 78175910 10/18/2002 2855136 Attorney 06/15/2004 06/15/2024
06/15/2024 GRATEFUL HARVEST David R. Josephs United Natural Foods, Inc.
Trademark United States Country Client\Division U010-UNF T02165-US Registered
Intent To Use Application 78723922 09/30/2005 3406848 Attorney 04/01/2008
04/01/2018 04/01/2018 David R. Josephs United Natural Foods, Inc. Trademark
MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO) United States Country
Client\Division U010-UNF T02165-US1 Registered Intent To Use Application
78723918 09/30/2005 3283744 Attorney 08/21/2007 08/21/2017 08/21/2017 David R.
Josephs United Natural Foods, Inc. Trademark MISCELLANEOUS DESIGN (GRATEFUL
HARVEST LOGO) Country United States Client\Division 1 Page

GRAPHIC [g105261ki41i001.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T02168-IB
Registered Regular 847419 01/06/2005 847419 Attorney 01/06/2005 01/06/2025
01/06/2025 UNITED NATURAL FOODS (WORD MARK) David R. Josephs United Natural
Foods, Inc. Trademark International Country Client\Division U010-UNF
T02168-IB-CTM Registered Regular 847419 01/06/2005 847419 Attorney 01/06/2005
01/06/2025 01/06/2025 UNITED NATURAL FOODS (WORD MARK) David R. Josephs United
Natural Foods, Inc. Trademark Community Trademark Country Client\Division
U010-UNF T02168-IB-JP Registered Regular A0000435 01/06/2005 847419 Attorney
01/06/2005 01/06/2025 01/06/2025 David R. Josephs United Natural Foods, Inc.
UNITED NATURAL FOODS (WORD MARK) Trademark Country Japan Client\Division
U010-UNF T02168-TW Registered Regular 94029813 06/22/2005 1231397 Attorney
10/01/2006 10/01/2016 09/30/2016 UNITED NATURAL FOODS (WORD MARK) David R.
Josephs United Natural Foods, Inc. Trademark Taiwan Country Client\Division
U010-UNF T02168-US Registered Regular 78530623 12/10/2004 3049980 Attorney
01/24/2006 01/24/2026 01/24/2026 UNITED NATURAL FOODS (WORD MARK) David R.
Josephs United Natural Foods, Inc. Trademark United States Country
Client\Division U010-UNF T02170-CTM Registered Regular 4666046 10/04/2005
4666046 Attorney 09/13/2006 10/31/2025 10/31/2025 WOODSTOCK FARMS (WORD MARK)
David R. Josephs United Natural Foods, Inc. Trademark Country Community
Trademark Client\Division 2 Page

GRAPHIC [g105261ki41i002.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T02170-CTM1
Registered Regular 4994083 03/17/2006 4994083 Attorney 04/11/2007 03/31/2026
03/31/2026 WOODSTOCK FARMS (WORD MARK) David R. Josephs United Natural Foods,
Inc. Trademark Community Trademark Country Client\Division U010-UNF T02170-TW
Registered Regular 94033609 07/13/2005 1207882 Attorney 05/01/2006 05/01/2026
04/30/2026 WOODSTOCK FARMS (WORD MARK) David R. Josephs United Natural Foods,
Inc. Trademark Taiwan Country Client\Division U010-UNF T02170-TW1 Registered
Regular 94033608 07/13/2005 1208006 Attorney 05/01/2006 05/01/2026 04/30/2026
David R. Josephs United Natural Foods, Inc. WOODSTOCK FARMS (WORD MARK)
Trademark Country Taiwan Client\Division U010-UNF T02170-TW2 Registered Regular
94033607 07/13/2005 1196782 Attorney 02/16/2006 02/16/2026 02/15/2026 WOODSTOCK
FARMS (WORD MARK) David R. Josephs United Natural Foods, Inc. Trademark Taiwan
Country Client\Division U010-UNF T02170-TW3 Registered Regular 95013665
03/21/2006 1242138 Attorney 12/16/2006 12/16/2016 12/15/2016 WOODSTOCK FARMS
(WORD MARK) David R. Josephs United Natural Foods, Inc. Trademark Taiwan Country
Client\Division U010-UNF T02171-CTM Registered Regular 4999157 03/17/2006
4999157 Attorney 08/23/2007 03/31/2026 03/31/2026 WOODSTOCK FARMS & DESIGN David
R. Josephs United Natural Foods, Inc. Trademark Country Community Trademark
Client\Division 3 Page

GRAPHIC [g105261ki41i003.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T02171-TW
Registered Regular 95013659 03/21/2006 1253807 Attorney 03/01/2007 03/01/2017
02/28/2017 WOODSTOCK FARMS & DESIGN David R. Josephs United Natural Foods, Inc.
Trademark Taiwan Country Client\Division U010-UNF T02172-US1 Registered Regular
85212055 01/06/2011 3998101 Attorney 07/19/2011 07/19/2021 07/19/2021 David R.
Josephs United Natural Foods, Inc. Trademark AMERICA'S PREMIER CERTIFIED ORGANIC
DISTRIBUTOR United States Country Client\Division U010-UNF T02174-US Registered
Regular 76187631 12/28/2000 2671140 Attorney 01/07/2003 01/07/2023 01/07/2023
David R. Josephs United Natural Foods, Inc. EARTH ORIGINS Trademark Country
United States Client\Division U010-UNF T02175-US Registered Regular 74120751
EXPRESS SNACKS 12/05/1990 1731357 Attorney 11/10/1992 11/10/2022 11/10/2022
David R. Josephs United Natural Foods, Inc. Trademark United States Country
Client\Division U010-UNF T02178-US Registered Regular 78592493 HEALTHY CLIPPINGS
03/22/2005 3065993 Attorney 03/07/2006 03/07/2026 03/07/2026 David R. Josephs
United Natural Foods, Inc. Trademark United States Country Client\Division
U010-UNF T02179-US Registered Regular 75517573 07/13/1998 2263145 Attorney
07/20/1999 07/20/2019 07/20/2019 MOUNTAIN PEOPLES WAREHOUSE David R. Josephs
United Natural Foods, Inc. Trademark Country United States Client\Division 4
Page

GRAPHIC [g105261ki41i004.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T02188-US
Registered Regular 75179472 10/10/1996 2135441 Attorney 02/10/1998 02/10/2018
02/10/2018 RAINBOW David R. Josephs United Natural Foods, Inc. Trademark United
States Country Client\Division U010-UNF T02189-US Registered Regular 75453273
WOODFIELD FARMS 03/19/1998 2221771 Attorney 02/02/1999 02/02/2019 02/02/2019
David R. Josephs United Natural Foods, Inc. Trademark United States Country
Client\Division U010-UNF T02190-US Registered Supplemental / B Register 75516249
07/09/1998 2378242 Attorney 08/15/2000 08/15/2020 08/15/2020 David R. Josephs
United Natural Foods, Inc. RESOURCE ORGANIC Trademark Country United States
Client\Division U010-UNF T02190-US1 Registered Regular 85013131 RESOURCE ORGANIC
04/13/2010 3992008 Attorney 07/12/2011 07/12/2021 07/12/2021 David R. Josephs
United Natural Foods, Inc. Trademark United States Country Client\Division
U010-UNF T02191-US Registered Regular 75516240 SOURCE ORGANIC 07/09/1998 2353204
Attorney 05/30/2000 05/30/2020 05/30/2020 David R. Josephs United Natural Foods,
Inc. Trademark United States Country Client\Division U010-UNF T02192-US
Registered Regular 1477015 02/16/1988 1477015 Attorney 02/16/1998 02/16/2018
02/16/2018 STOW MILLS David R. Josephs United Natural Foods, Inc. Trademark
Country United States Client\Division 5 Page

GRAPHIC [g105261ki41i005.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T02193-US
Registered Regular 75153421 SUNSPLASH MARKET 08/20/1996 2248478 Attorney
06/01/1999 06/01/2019 06/01/2019 David R. Josephs United Natural Foods, Inc.
Trademark United States Country Client\Division U010-UNF T02266-CA Registered
Regular 1539398 08/11/2011 830725 Attorney 08/27/2012 08/27/2027 08/27/2027
RISING MOON ORGANICS & Design David R. Josephs United Natural Foods, Inc.
Trademark Canada Country Client\Division U010-UNF T02653-US Registered Regular
77579954 09/26/2008 3615593 Attorney 05/05/2009 05/05/2019 05/05/2019 David R.
Josephs United Natural Foods, Inc. UNFI Trademark Country United States
Client\Division U010-UNF T02654-US Registered Regular 77579975 09/26/2008
3634425 Attorney 06/09/2009 06/09/2019 06/09/2019 UNFI DRIVEN BY NATURE and
Design (logo) David R. Josephs United Natural Foods, Inc. Trademark United
States Country Client\Division U010-UNF T02655-US Registered Regular 77579987
DRIVEN BY NATURE 09/26/2008 3615594 Attorney 05/05/2009 05/05/2019 05/05/2019
David R. Josephs United Natural Foods, Inc. Trademark United States Country
Client\Division U010-UNF T02661-US Registered Regular 76183563 12/21/2000
2636805 Attorney 10/15/2002 10/15/2022 10/15/2022 SELECT NUTRITION DISTRIBUTORS
David R. Josephs United Natural Foods, Inc. Trademark Country United States
Client\Division 6 Page

GRAPHIC [g105261ki41i006.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T02709-CA
Registered Regular 1313435 FANTASTIC WORLD FOODS 08/11/2006 786273 Attorney
01/04/2011 01/04/2026 01/04/2026 David R. Josephs United Natural Foods, Inc.
Trademark Canada Country Client\Division U010-UNF T02737-JP Registered Regular
12630694 FANTASTIC FOODS & DESIGN 12/14/1994 4330701 Attorney 10/29/1999
10/29/2019 10/29/2019 David R. Josephs United Natural Foods, Inc. Trademark
Japan Country Client\Division U010-UNF T02737-JP1 Registered Regular 12630794
FANTASTIC FOODS & DESIGN 12/14/1994 4282810 Attorney 06/11/1999 06/11/2019
06/11/2019 David R. Josephs United Natural Foods, Inc. Trademark Country Japan
Client\Division U010-UNF T02816-US Registered Regular 75012074 10/30/1995
2025274 Attorney 12/24/1996 12/24/2016 12/24/2016 David R. Josephs United
Natural Foods, Inc. Trademark MILLBROOK MERCHANDISING FOR EXCELLENCE United
States Country Client\Division U010-UNF T02896-US Registered Supplemental / B
Register 77841755 10/05/2009 3846757 Attorney 09/07/2010 09/07/2020 09/07/2020
THE CHEESE SOURCE David R. Josephs United Natural Foods, Inc. Trademark United
States Country Client\Division U010-UNF T02897-US Registered Supplemental / B
Register 77841767 10/05/2009 3846758 Attorney 09/07/2010 09/07/2020 09/07/2020
YOUR COMPLETE CHEESE PROGRAM David R. Josephs United Natural Foods, Inc.
Trademark Country United States Client\Division 7 Page

GRAPHIC [g105261ki41i007.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T02899-US
Registered Regular 77853859 10/21/2009 3820881 Attorney 07/20/2010 07/20/2020
07/20/2020 CLEARVUE David R. Josephs United Natural Foods, Inc. Trademark United
States Country Client\Division U010-UNF T02909-US Registered Regular 77860692
10/29/2009 3898652 Attorney 01/04/2011 01/04/2021 01/04/2021 CLEAN PLATE David
R. Josephs United Natural Foods, Inc. Trademark United States Country
Client\Division U010-UNF T02966-US Registered Regular 77957492 03/12/2010
3863865 Attorney 10/19/2010 10/19/2020 10/19/2020 David R. Josephs United
Natural Foods, Inc. HEARTLAND MEADOW WHERE GOODNESS GROWS and Design (logo)
Trademark Country United States Client\Division U010-UNF T02968-US Registered
Regular 77961285 03/17/2010 3864137 Attorney 10/19/2010 10/19/2020 10/19/2020
HEARTLAND MEADOW (word mark) David R. Josephs United Natural Foods, Inc.
Trademark United States Country Client\Division U010-UNF T02977-US Registered
Intent To Use Application 85012434 04/13/2010 3926983 Attorney 03/01/2011
03/01/2021 03/01/2021 EARTH ORIGINS MARKET David R. Josephs United Natural
Foods, Inc. Trademark United States Country Client\Division U010-UNF T02977-US1
Registered Regular 85914499 EARTH ORIGINS MARKET 04/25/2013 4504334 Attorney
04/01/2014 04/01/2024 04/01/2024 David R. Josephs United Natural Foods, Inc.
Trademark Country United States Client\Division 8 Page

GRAPHIC [g105261ki41i008.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T02998-CA
Registered Regular 1508778 12/20/2010 817852 Attorney 02/17/2012 02/17/2027
02/17/2027 David R. Josephs United Natural Foods, Inc. Trademark GRATEFUL
HARVEST ORGANIC 100% PURE NEW ZEALAND and Design (color logo) Canada Country
Client\Division U010-UNF T02998-US Registered Regular 85070399 06/24/2010
3922648 Attorney 02/22/2011 02/22/2021 02/22/2021 David R. Josephs United
Natural Foods, Inc. Trademark GRATEFUL HARVEST ORGANIC 100% PURE NEW ZEALAND and
Design (color logo) United States Country Client\Division U010-UNF T03030-US
Registered Intent To Use Application 85112294 08/20/2010 4080926 Attorney
01/03/2012 01/03/2022 01/03/2022 David R. Josephs United Natural Foods, Inc.
WOWZAVILLE Trademark Country United States Client\Division U010-UNF T03031-US
Registered Intent To Use Application 85112308 08/20/2010 4099841 Attorney
02/14/2012 02/14/2022 02/14/2022 WOWZAMART David R. Josephs United Natural
Foods, Inc. Trademark United States Country Client\Division U010-UNF T03063-US
Registered Intent To Use Application 85176597 11/15/2010 4126368 Attorney
04/10/2012 04/10/2022 04/10/2022 YOUR LOCAL ROOTS David R. Josephs United
Natural Foods, Inc. Trademark United States Country Client\Division U010-UNF
T03074-US Registered Regular 85203188 12/21/2010 3978302 Attorney 06/14/2011
06/14/2021 06/14/2021 David R. Josephs United Natural Foods, Inc. Trademark
EARTH ORIGINS MARKET and Design (color logo) Country United States
Client\Division 9 Page

GRAPHIC [g105261ki41i009.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T03074-US1
Registered Regular 85913132 04/24/2013 4504329 Attorney 04/01/2014 04/01/2024
04/01/2024 David R. Josephs United Natural Foods, Inc. Trademark EARTH ORIGINS
MARKET and Design (color logo) United States Country Client\Division U010-UNF
T03088-CA1 Registered Regular 1537237 07/26/2011 842281 Attorney 02/05/2013
02/05/2028 02/05/2028 David R. Josephs United Natural Foods, Inc. Trademark
WOODSTOCK EAT BECAUSE IT'S GOOD! (LOGO) Canada Country Client\Division U010-UNF
T03089-CA1 Registered Regular 1537236 07/26/2011 842624 Attorney 02/07/2013
02/07/2028 02/07/2028 David R. Josephs United Natural Foods, Inc. WOODSTOCK
Trademark Country Canada Client\Division U010-UNF T03090-CA1 Registered Regular
1537235 EAT BECAUSE ITS GOOD! 07/26/2011 841894 Attorney 01/31/2013 01/31/2028
01/31/2028 David R. Josephs United Natural Foods, Inc. Trademark Canada Country
Client\Division U010-UNF T03143-CA Registered Regular 1538713 08/08/2011 847222
Attorney 03/28/2013 03/28/2028 03/28/2028 HARVEST BAY and Design (logo with
swoosh) David R. Josephs United Natural Foods, Inc. Trademark Canada Country
Client\Division U010-UNF T03196-US Registered Regular 85332059 05/27/2011
4083374 Attorney 01/10/2012 01/10/2022 01/10/2022 IUNFI David R. Josephs United
Natural Foods, Inc. Trademark Country United States Client\Division 10 Page

GRAPHIC [g105261ki41i010.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T03222-CA
Registered Intent To Use Application 1565561 02/23/2012 896046 Attorney
02/09/2015 02/09/2030 02/09/2030 IUNFI and Design (logo) David R. Josephs United
Natural Foods, Inc. Trademark Canada Country Client\Division U010-UNF T03222-US
Registered Regular 85405957 IUNFI and Design (logo) 08/24/2011 4084106 Attorney
01/10/2012 01/10/2022 01/10/2022 David R. Josephs United Natural Foods, Inc.
Trademark United States Country Client\Division U010-UNF T03362-US Registered
Intent To Use Application 85620942 05/09/2012 4332890 Attorney 05/07/2013
05/07/2023 05/07/2023 David R. Josephs United Natural Foods, Inc. EARTH ORIGINS
OUTLET Trademark Country United States Client\Division U010-UNF T03391-US
Registered Regular 85649668 ALBERT'S ORGANICS 06/12/2012 4438359 Attorney
11/26/2013 11/26/2023 11/26/2023 David R. Josephs United Natural Foods, Inc.
Trademark United States Country Client\Division U010-UNF T03392-US Registered
Regular 85649708 06/12/2012 4438360 Attorney 11/26/2013 11/26/2023 11/26/2023
ALBERT'S ORGANICS and Design (B-W logo) David R. Josephs United Natural Foods,
Inc. Trademark United States Country Client\Division U010-UNF T03395-CA
Registered Regular 1584216 07/12/2012 860679 Attorney 09/19/2013 09/19/2028
09/19/2028 David R. Josephs United Natural Foods, Inc. Trademark UNFI DRIVEN BY
NATURE and Design (Canadian color logo with red leaf) Country Canada
Client\Division 11 Page

GRAPHIC [g105261ki41i011.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T03397-US
Registered Intent To Use Application 85660184 06/25/2012 4448608 Attorney
12/10/2013 12/10/2023 12/10/2023 MARKET WATCH David R. Josephs United Natural
Foods, Inc. Trademark United States Country Client\Division U010-UNF T03457-US
Registered Regular 85754951 10/16/2012 4357431 Attorney 06/25/2013 06/25/2023
06/25/2023 David R. Josephs United Natural Foods, Inc. Trademark SELECT
NUTRITION DISTRIBUTORS & DESIGN (LOGO) United States Country Client\Division
U010-UNF T03465-CA Filed Regular Trademark 1620736 SELECT NUTRITION 04/02/2013
David R. Josephs United Natural Foods, Inc. Attorney Client\Division Country
Canada U010-UNF T03465-US Registered Regular 85759659 SELECT NUTRITION
10/22/2012 4357655 Attorney 06/25/2013 06/25/2023 06/25/2023 David R. Josephs
United Natural Foods, Inc. Trademark United States Country Client\Division
U010-UNF T03546-US Registered Regular 85861409 02/27/2013 4450382 Attorney
12/17/2013 12/17/2023 12/17/2023 HONEST GREEN (BLOCK LETTERS) David R. Josephs
United Natural Foods, Inc. Trademark United States Country Client\Division
U010-UNF T03547-US Registered Regular 85861437 HONEST GREEN & DESIGN 02/27/2013
4450383 Attorney 12/17/2013 12/17/2023 12/17/2023 David R. Josephs United
Natural Foods, Inc. Trademark Country United States Client\Division 12 Page

GRAPHIC [g105261ki41i012.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T03769-US
Registered Regular 86121462 11/18/2013 4567433 Attorney 07/15/2014 07/15/2024
07/15/2024 SELECT NUTRITION DISTRIBUTORS & design David R. Josephs United
Natural Foods, Inc. Trademark United States Country Client\Division U010-UNF
T03790-CA Filed Regular Trademark 1665705 SELECT NUTRITION (LOGO) 02/27/2014
David R. Josephs United Natural Foods, Inc. Attorney Canada Country
Client\Division U010-UNF T03790-US Registered Regular 86140463 SELECT NUTRITION
(LOGO) 12/11/2013 4568143 Attorney 07/15/2014 07/15/2024 07/15/2024 David R.
Josephs United Natural Foods, Inc. Trademark Country United States
Client\Division U010-UNF T03805-US Registered Regular 86161202 HEALTHY
EXPLORATIONS 01/09/2014 4584089 Attorney 08/12/2014 08/12/2024 08/12/2024 David
R. Josephs United Natural Foods, Inc. Trademark United States Country
Client\Division U010-UNF T03806-US Registered Regular 86161218 01/09/2014
4584091 Attorney 08/12/2014 08/12/2024 08/12/2024 HEALTHY EXPLORATIONS (LOGO)
David R. Josephs United Natural Foods, Inc. Trademark United States Country
Client\Division U010-UNF T03807-CA Filed Intent To Use Application 1663267
02/10/2014 CONNECTING FARMS, FOOD, AND FAMILIES David R. Josephs United Natural
Foods, Inc. Trademark Attorney Country Canada Client\Division 13 Page

GRAPHIC [g105261ki41i013.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T03829-CA
Filed Intent To Use Application 1663268 02/10/2014 David R. Josephs United
Natural Foods, Inc. Trademark UNISSANT LA FERME, LES ALIMENTS ET LES FAMILLES
Attorney Canada Country Client\Division U010-UNF T03855-US Registered Intent To
Use Application 86225526 03/19/2014 4740476 Attorney 05/19/2015 05/19/2025
05/19/2025 CONNECTING FARMS TO FAMILIES David R. Josephs United Natural Foods,
Inc. Trademark United States Country Client\Division U010-UNF T03863-US
Registered Intent To Use Application 86232524 03/26/2014 4928045 Attorney
03/29/2016 03/29/2026 03/29/2026 David R. Josephs United Natural Foods, Inc.
INDEPENDENT ADVANTAGE Trademark Country United States Client\Division U010-UNF
T03947-US Registered Regular 78282038 08/01/2003 2912935 Attorney 12/21/2004
12/21/2024 12/21/2024 FRITZIE FRESH (Stylized/Design) David R. Josephs United
Natural Foods, Inc. Trademark United States Country Client\Division U010-UNF
T03948-US Registered Regular 74291185 07/06/1992 1757091 Attorney 03/09/1993
03/09/2023 03/09/2023 FRITZIE FRESH David R. Josephs United Natural Foods, Inc.
Trademark United States Country Client\Division U010-UNF T04021-US Registered
Regular 76657796 CALIFORNIA COLD LOGISTICS (Stylized/Design) 04/03/2006 3245893
Attorney 05/29/2007 05/29/2017 05/29/2017 David R. Josephs United Natural Foods,
Inc. Trademark Country United States Client\Division 14 Page

GRAPHIC [g105261ki41i014.gif]


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNF T04023-US
Registered Regular 586341 03/06/1986 1468520 Attorney 12/08/1987 12/08/2017
12/08/2017 NONNA'S KITCHEN (Stylized/Design) David R. Josephs United Natural
Foods, Inc. Trademark United States Country Client\Division U010-UNF T04023-US1
Registered Regular 76065296 06/05/2000 2603587 Attorney 08/06/2002 08/06/2022
08/06/2022 NONNA'S KITCHEN (Stylized/Design) David R. Josephs United Natural
Foods, Inc. Trademark United States Country Client\Division U010-UNF T04024-US
Registered Regular 76390942 04/03/2002 2766326 Attorney 09/23/2003 09/23/2023
09/23/2023 David R. Josephs United Natural Foods, Inc. GOLD RUSH CREAMERY
NATURAL CHEESE (Stylized/Design) Trademark Country United States Client\Division
U010-UNF T04025-US Registered Regular 586340 03/06/1986 1462111 Attorney
10/20/1987 10/20/2017 10/20/2017 NONNA'S David R. Josephs United Natural Foods,
Inc. Trademark United States Country Client\Division U010-UNF T04026-US
Registered Regular 76715251 10/24/2013 4553705 Attorney 06/24/2014 06/24/2024
06/24/2024 DIANA SUPREME (Stylized/Design) David R. Josephs United Natural
Foods, Inc. Trademark United States Country Client\Division U010-UNF T04238-US
Filed Regular Trademark 86830194 SUPPLY CHAIN BY CLEARVUE 11/24/2015 David R.
Josephs United Natural Foods, Inc. Attorney Country United States
Client\Division 15 Page

GRAPHIC [g105261ki41i015.gif]

 


NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

04/15/2016 TRADEMARK CASE PRINT ClientCode Docket Number Status Case Type Appl.
No. Appl. Date Reg. No. Reg. Date Exp. Date Renewal Date U010-UNT T03517-US
Filed Intent To Use Application 85820921 01/11/2013 STUDY MUNCHIES (LOGO) David
R. Josephs Trademark Attorney United States Country Client\Division United
Natural Foods, Inc./United Natural Trading, LLC 1 Page

[g105261ki43i001.jpg]

 


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.14

 

ENVIRONMENTAL MATTERS

 

Matters disclosed in writing to the Agents and the Lenders on or prior to the
Closing Date.

 

S-9.1.14-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.15

 

RESTRICTIVE AGREEMENTS

 

None.

 

S-9.1.15-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.16

 

LITIGATION

 

1.                                      Proceedings and investigations pending
against Borrowers or Subsidiaries:

 

None.

 

2.                                      Threatened proceedings or investigations
of which any Borrower or Subsidiary has knowledge:

 

None.

 

3.                                      Pending Commercial Tort Claim held by
any Obligor:

 

None.

 

S-9.1.16-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.18

 

PENSION PLAN DISCLOSURES

 

a)             One or more Obligors contribute to two Multiemployer Plans: the
United Wire, Metal and Machine Pension Fund (the Woodstock Farms location) and
the New England Teamsters and Trucking Industry Pension Fund (the Leicester, MA
location).

 

b)             [*CONFIDENTIAL*].

 

c)              One or more Obligors contribute to Multiemployer Plans: the
Western Conference of Teamsters Pension fund (Nor-Cal Produce Inc.).

 

S-9.1.18-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.20

 

LABOR CONTRACTS

 

(a)         Borrowers and Subsidiaries are party to the following collective
bargaining agreements, management agreements and consulting agreements:

 

Parties

 

Type of Agreement

 

Term of Agreement

United Natural Foods Inc. and Teamsters Local Union No. 117

(Auburn, Washington)

 

Collective bargaining agreement

 

Signed 2/7/13

Retroactive

3/1/12 – 2/28/17

 

 

 

 

 

UNFI and Chaufers, Teamsters & Helpers Local Union No 238

(Iowa City, Iowa)

 

Collective bargaining agreement

 

7/30/14 – 7/1/17

 

 

 

 

 

United Natural Foods Inc. and Teamsters Local 493

(Dayville, CT)

 

Collective bargaining agreement

 

8/1/14 – 7/31/19

 

 

 

 

 

United Natural Trading Co. dba Woodstock Farms Manufacturing Co and Local 810
International Brotherhood of Teamsters

(Woodstock Farms, NJ)

 

Collective bargaining agreement

 

7/1/14 – 6/30/17

 

 

 

 

 

United Natural Foods Incorporated Route 56, Leicester, MA 01524 and Teamsters
Union Local 170

(Leicester, MA)

 

Collective bargaining agreement

 

Original agreement date 3/24/14 – 3/23/17

Dissolved

 

 

 

 

 

Nor-Cal Produce, Inc. and Chauffeurs Teamsters and Helpers Local Union No. 150

(Sacramento, CA)

 

Collective bargaining agreement

 

6/1/2014-05/31/20

 

 

 

 

 

United Natural Foods Inc. and IBT Local 63 (chartered by the International
Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America)

(Moreno Valley, CA) 

 

Collective bargaining agreement

 

3/12/16-3/19/16

(still pending final approval)

 

S-9.1.20-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 9.1.25

 

ASSETS OF EXCLUDED SUBSIDIARIES

 

None.

 

S-9.1.25-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 10.2.1

 

EXISTING DEBT

 

None.

 

S-10.2.1-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 10.2.2

 

EXISTING LIENS

 

None.

 

S-10.2.2-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 10.2.5

 

EXISTING INVESTMENTS

 

UNFI owns 1,287,000 units in [*CONFIDENTIAL*].

 

UNFI owns 100,000 shares of [*CONFIDENTIAL*] common stock with a par value of
$0.001 per share.  [*CONFIDENTIAL*] is the parent of [*CONFIDENTIAL*].

 

UNFI owns 7,848 shares of Class A Preferred Stock of [*CONFIDENTIAL*]. 
[*CONFIDENTIAL*] is a [*CONFIDENTIAL*].

 

UNFI is a minority, non-voting partner in [*CONFIDENTIAL*].  [*CONFIDENTIAL*]
was formed with [*CONFIDENTIAL*].

 

UNFI owns approximately [*CONFIDENTIAL*] of [*CONFIDENTIAL*].

 

UNFI owns approximately [*CONFIDENTIAL*] of [*CONFIDENTIAL*].

 

Albert’s Organics owns [*CONFIDENTIAL*] of [*CONFIDENTIAL*].

 

UNFI is a party to warrant agreements with [*CONFIDENTIAL*] pursuant to which
UNFI has the right to acquire up to 992 shares of [*CONFIDENTIAL*].

 

S-10.2.5-1

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

The following notes receivable:

 

Notes Receivable
[*CONFIDENTIAL*]

 

Short Term
Portion

 

Long Term
Portion

 

Principal Balance
as of 4/2/16

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

Totals per schedule

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

[*CONFIDENTIAL*]

 

S-10.2.5-2

--------------------------------------------------------------------------------


 

NOTE: A request for confidential treatment has been made with respect to the
portions of the following document that are marked [*CONFIDENTIAL*]. The
redacted portions have been filed separately with the SEC.

 

SCHEDULE 10.2.17

 

EXISTING AFFILIATE TRANSACTIONS

 

One of UNFI’s non-employee directors Gail Graham has been the General Manager of
Mississippi Market Natural Foods Cooperative, a consumer owned and controlled
cooperative in St. Paul, Minnesota since October 1999. Mississippi Market
Natural Foods Cooperative is a customer of UNFI that purchased the following:

 

Fiscal Year

 

Net Sales Amount

 

2011

 

$

6,600,000

 

2012

 

$

5,300,000

 

2013

 

$

5,900,000

 

2014

 

$

6,400,000

 

2015

 

$

6,800,000

 

2016 (through March)

 

$

5,200,000

 

 

Terms provided to this customer are the same as other customers with similar
volumes and purchasing patterns.

 

S-10.2.17-1

--------------------------------------------------------------------------------

 